Exhibit 10.1

CONFORMED COPY

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 22, 2020

among

WESCO DISTRIBUTION, INC.,

the other U.S. Borrowers party hereto,

WESCO DISTRIBUTION CANADA LP,

the other Canadian Borrowers party hereto,

the Other Loan Parties Party Hereto,

the Lenders Party Hereto and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

FIFTH THIRD BANK, NATIONAL ASSOCIATION

PNC BANK, NATIONAL ASSOCIATION

PNC CAPITAL MARKETS LLC

TD BANK, N.A.

U.S. BANK NATIONAL ASSOCIATION

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           

Page

  ARTICLE I.      DEFINITIONS      1  

SECTION 1.01

    

Defined Terms

     1  

SECTION 1.02

    

Classification of Loans and Borrowings

     52  

SECTION 1.03

    

Terms Generally

     52  

SECTION 1.04

    

Accounting Terms; GAAP

     53  

SECTION 1.05

    

Currency Matters

     54  

SECTION 1.06

    

Interest Rates; LIBO Rate Notifications

     54  

SECTION 1.07

    

Pro Forma Adjustments for Investments and Dispositions

     54  

SECTION 1.08

    

Limited Condition Transactions

     55   ARTICLE II.    THE CREDITS      55  

SECTION 2.01

    

Revolving Commitments

     55  

SECTION 2.02

    

Loans and Borrowings

     56  

SECTION 2.03

    

Requests for Revolving Borrowings

     57  

SECTION 2.04

    

Protective Advances

     57  

SECTION 2.05

    

Swingline Loans and Overadvances

     58  

SECTION 2.06

    

Letters of Credit

     61  

SECTION 2.07

    

Funding of Borrowings

     66  

SECTION 2.08

    

Interest Elections

     66  

SECTION 2.09

    

Termination and Reduction of Commitments; Increase in Revolving Commitments

     68  

SECTION 2.10

    

Repayment and Amortization of Loans; Evidence of Debt

     69  

SECTION 2.11

    

Prepayment of Loans

     70  

SECTION 2.12

    

Fees

     71  

SECTION 2.13

    

Interest

     72  

SECTION 2.14

    

Alternate Rate of Interest; Illegality

     73  

SECTION 2.15

    

Increased Costs

     75  

SECTION 2.16

    

Break Funding Payments

     76  

SECTION 2.17

    

Withholding of Taxes; Gross-Up

     76  

SECTION 2.18

    

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     79  

SECTION 2.19

    

Mitigation Obligations; Replacement of Lenders

     81  

SECTION 2.20

    

Defaulting Lenders

     82  

SECTION 2.21

    

Returned Payments

     84  

SECTION 2.22

    

Banking Services and Swap Agreements

     84  

SECTION 2.23

    

Excess Resulting From Exchange Rate Change

     84   ARTICLE III.   REPRESENTATIONS AND WARRANTIES      85  

SECTION 3.01

    

Organization; Powers

     85  

SECTION 3.02

    

Authorization; Enforceability

     85  

SECTION 3.03

    

Governmental Approvals; No Conflicts

     85  

SECTION 3.04

    

Financial Condition; No Material Adverse Effect

     85  

SECTION 3.05

    

Properties

     86  

SECTION 3.06

    

Litigation and Environmental Matters

     86  

SECTION 3.07

    

Compliance with Laws and Agreements

     86  

SECTION 3.08

    

Investment Company Status

     87  

SECTION 3.09

    

Taxes

     87  

SECTION 3.10

    

ERISA; Canadian Pension Plans

     87  

SECTION 3.11

    

Disclosure

     87  

SECTION 3.12

    

[Reserved]

     88  

SECTION 3.13

    

Solvency

     88  

SECTION 3.14

    

Insurance

     88  

SECTION 3.15

    

Capitalization and Subsidiaries

     88  

SECTION 3.16

    

Security Interest in Collateral

     89  

 

i



--------------------------------------------------------------------------------

SECTION 3.17

    

Employment Matters

     89  

SECTION 3.18

    

[Reserved

     89  

SECTION 3.19

    

Other Indebtedness

     89  

SECTION 3.20

    

Anti-Corruption Laws and Sanctions

     89  

SECTION 3.21

    

Affected Financial Institutions

     90  

SECTION 3.22

    

Plan Assets; Prohibited Transactions

     90  

SECTION 3.23

    

Margin Regulations

     90   ARTICLE IV.   CONDITIONS      90  

SECTION 4.01

    

Fourth Restatement Date

     90  

SECTION 4.02

    

Each Credit Event

     93   ARTICLE V.    AFFIRMATIVE COVENANTS      93  

SECTION 5.01

    

Financial Statements; Canadian Borrowing Base; U.S. Borrowing Base and Other
Information

     93  

SECTION 5.02

    

Notices of Material Events

     96  

SECTION 5.03

    

Existence; Conduct of Business

     97  

SECTION 5.04

    

Payment of Obligations

     98  

SECTION 5.05

    

Maintenance of Properties

     98  

SECTION 5.06

    

Books and Records; Inspection Rights

     98  

SECTION 5.07

    

Compliance with Laws

     98  

SECTION 5.08

    

Use of Proceeds

     98  

SECTION 5.09

    

Insurance

     99  

SECTION 5.10

    

Casualty and Condemnation

     99  

SECTION 5.11

    

Appraisals; Field Examinations

     99  

SECTION 5.12

    

Depository Banks; Control Agreements

     100  

SECTION 5.13

    

Additional Collateral; Further Assurances

     101  

SECTION 5.14

    

Covenants Regarding Accounts

     103  

SECTION 5.15

    

Post-Closing Covenants

     103   ARTICLE VI.   NEGATIVE COVENANTS      103  

SECTION 6.01

    

Indebtedness

     103  

SECTION 6.02

    

Liens

     107  

SECTION 6.03

    

Fundamental Changes

     109  

SECTION 6.04

    

Investments, Loans, Advances, Guarantees and Acquisitions

     110  

SECTION 6.05

    

Asset Sales

     112  

SECTION 6.06

    

Sale and Leaseback Transactions

     113  

SECTION 6.07

    

Swap Agreements

     114  

SECTION 6.08

    

Restricted Payments; Certain Payments of Indebtedness

     114  

SECTION 6.09

    

Transactions with Affiliates

     115  

SECTION 6.10

    

Restrictive Agreements

     116  

SECTION 6.11

    

Amendment of Material Documents

     116  

SECTION 6.12

    

Fixed Charge Coverage Ratio

     116  

SECTION 6.13

    

Designation of Subsidiaries

     117  

SECTION 6.14

    

Canadian Defined Benefit Plans

     117   ARTICLE VII.  EVENTS OF DEFAULT      118   ARTICLE VIII. THE
ADMINISTRATIVE AGENT      120   ARTICLE IX.   MISCELLANEOUS      124  

SECTION 9.01

    

Notices

     124  

SECTION 9.02

    

Waivers; Amendments

     126  

SECTION 9.03

    

Expenses; Indemnity; Damage Waiver

     128  

SECTION 9.04

    

Successors and Assigns

     130  

SECTION 9.05

    

Survival

     132  

SECTION 9.06

    

Counterparts; Integration; Effectiveness

     133  

SECTION 9.07

    

Severability

     133  

 

ii



--------------------------------------------------------------------------------

SECTION 9.08

    

Right of Setoff

     133  

SECTION 9.09

    

Governing Law; Jurisdiction; Consent to Service of Process

     133  

SECTION 9.10

    

WAIVER OF JURY TRIAL

     134  

SECTION 9.11

    

Headings

     134  

SECTION 9.12

    

Confidentiality

     134  

SECTION 9.13

    

Several Obligations; Nonreliance; Violation of Law

     135  

SECTION 9.14

    

USA PATRIOT Act

     135  

SECTION 9.15

    

Disclosure

     135  

SECTION 9.16

    

Appointment for Perfection

     135  

SECTION 9.17

    

Interest Rate Limitation

     135  

SECTION 9.18

    

Judgment Currency Conversion

     136  

SECTION 9.19

    

Canadian Anti-Money Laundering Legislation

     136  

SECTION 9.20

    

Lender Loss Sharing Agreement

     137  

SECTION 9.21

    

Restatement

     138  

SECTION 9.22

    

Permitted Term Debt Intercreditor Agreement

     139  

SECTION 9.23

    

No Advisory or Fiduciary Responsibility

     139  

SECTION 9.24

    

Certain ERISA Matters

     139  

SECTION 9.25

    

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     140  

SECTION 9.26

    

Acknowledgement Regarding Any Supported QFCs

     141   ARTICLE X.     [RESERVED.]      141   ARTICLE XI.    THE BORROWER
REPRESENTATIVE      141  

SECTION 11.01

    

Appointment; Nature of Relationship

     141  

SECTION 11.02

    

Powers

     141  

SECTION 11.03

    

Employment of Agents

     141  

SECTION 11.04

    

Notices

     141  

SECTION 11.05

    

Successor Borrower Representative

     142  

SECTION 11.06

    

Execution of Loan Documents; Borrowing Base Certificate

     142  

SECTION 11.07

    

Reporting

     142   ARTICLE XII.   LIMITATIONS ON OBLIGATIONS OF CANADIAN LOAN PARTIES   
  142  

SECTION 12.01

    

Limitations

     142  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Revolving Commitment Schedule

Loan Party Schedule

Schedule 2.06 – Existing Letters of Credit

Schedule 3.05 – Owned and Leased Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.10 – Canadian Pension Plans

Schedule 3.14 – Insurance    

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 4.01 – Fourth Restatement Date Collateral Access Agreements

Schedule 5.15 – Post-Closing Covenants

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.10 – Existing Restrictions

EXHIBITS:

 

Exhibit A

   –    Form of Assignment and Assumption

Exhibit B

   –    Form of Borrowing Base Certificate

Exhibit C

   –    Form of Compliance Certificate

Exhibit C-1

   –    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-2

   –    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-3

   –    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-4

   –    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D

   –    Form of Joinder Agreement

Exhibit E

   –    Form of Pledge and Security Agreement (U.S. Loan Parties)

Exhibit F-1

   –    Form of Canadian Guarantee

Exhibit F-2

   –    Form of Canadian Cross-Border Guarantee

Exhibit G-1

   –    Form of Canadian Pledge and Security Agreement

Exhibit G-2

   –    Form of Canadian Cross-Border Pledge and Security Agreement

Exhibit H

   –    Form of Note

Exhibit I

   –    Form of Permitted Term Debt Intercreditor Agreement

Exhibit J

   –    Form of Borrowing Request

Exhibit K

   –    Form of Prepayment Notice

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 22, 2020 (as it
may be amended, restated, amended and restated, supplemented or modified from
time to time, this “Agreement”), among WESCO DISTRIBUTION, INC., a Delaware
corporation, the other U.S. Borrowers party hereto, WESCO DISTRIBUTION CANADA
LP, an Ontario limited partnership, the other Canadian Borrowers party hereto,
the other Loan Parties party hereto, the Lenders party hereto, and BARCLAYS BANK
PLC, as Administrative Agent.

WHEREAS, the Loan Parties are parties to the Third Amended and Restated Credit
Agreement dated as of September 26, 2019 among WESCO Distribution, Inc., as U.S.
Borrower, the other U.S. Borrowers party thereto, WESCO Distribution Canada LP,
as Canadian Borrower, the other Loan Parties party thereto, the lenders party
thereto (the “Existing Lenders”), JPMorgan Chase Bank, N.A., as U.S.
administrative agent (in such capacity, the “Existing U.S. Administrative
Agent”), and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
administrative agent (in such capacity, the “Existing Canadian Administrative
Agent”; together with the U.S. Administrative Agent, the “Existing
Administrative Agents”), as amended, supplemented or otherwise modified prior to
the Fourth Restatement Date (the “Existing Credit Agreement”), pursuant to which
the Existing Lenders agreed to make certain loans and provide certain other
credit accommodations to the borrowers thereunder from time to time; and

WHEREAS, the Loan Parties have requested that the Existing Lenders agree to
further amend and restate the Existing Credit Agreement in its entirety to,
among other things make certain modifications to the terms and provisions of the
Existing Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that the Existing Credit Agreement
is amended and restated in its entirety by this Agreement and hereby further
agree as follows:

ARTICLE I.     Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“2021 Senior Notes Indenture” means that certain Indenture dated as of
November 26, 2013 among WESCO Distribution, Inc. as issuer, Holdings as parent
guarantor and U.S. Bank National Association, as trustee, including any
supplemental indenture executed or delivered in connection therewith, as the
same may be amended, restated, modified, waived, or supplemented from time to
time.

“2021 Senior Notes” means the 5.375% Senior Notes due 2021 issued by WESCO
Distribution, Inc. pursuant to the 2021 Senior Notes Indenture.

“2024 Senior Notes Indenture” means that certain Indenture dated as of June 15,
2016 among WESCO Distribution, Inc. as issuer, Holdings as parent guarantor and
U.S. Bank National Association, as trustee, including any supplemental indenture
executed or delivered in connection therewith, as the same may be amended,
restated, modified, waived, or supplemented from time to time.

“2024 Senior Notes” means the 5.375% Senior Notes due 2024 issued by WESCO
Distribution, Inc. pursuant to the 2024 Senior Notes Indenture.

“2025 Senior Notes Indenture” means that certain Indenture dated as of June 12,
2020 among WESCO Distribution, Inc. as issuer, Holdings as parent guarantor and
U.S. Bank National Association, as trustee, including any supplemental indenture
executed or delivered in connection therewith, as the same may be amended,
restated, modified, waived, or supplemented from time to time.

“2025 Senior Notes” means the 7.125% Senior Notes due 2025 issued by WESCO
Distribution, Inc. pursuant to the 2025 Senior Notes Indenture.

“2028 Senior Notes Indenture” means that certain Indenture dated as of June 12,
2020 among WESCO Distribution, Inc. as issuer, Holdings as parent guarantor and
U.S. Bank National Association, as trustee, including any supplemental indenture
executed or delivered in connection therewith, as the same may be amended,
restated, modified, waived, or supplemented from time to time.

 

1



--------------------------------------------------------------------------------

“2028 Senior Notes” means the 7.250% Senior Notes due 2028 issued by WESCO
Distribution, Inc. pursuant to the 2028 Senior Notes Indenture.

“ABL Priority Collateral” means all Collateral consisting of the following:

(a)    all Accounts;

(b)    all Inventory;

(c)    all Equity Interests in WESCO Receivables Corp.;

(d)    all WESCO Receivables Intercompany Loans and all WESCO Receivables
Intercompany Notes;

(e)    all cash and cash equivalents, other than specifically identifiable
proceeds from the sale or disposition of Term Loan Priority Collateral;

(f)    all Deposit Accounts (including all bank accounts with a depositary
function), Lock Boxes, Securities Accounts, Security Entitlements and Securities
credited to a Securities Account, Commodity Accounts and Commodity Contracts,
and, in each case, all cash, cash equivalents, checks and other property held
therein or credited thereto, other than (x) Equity Interests of a Loan Party
held by another Loan Party, and (y) specifically identifiable proceeds from the
sale or disposition of Term Loan Priority Collateral;

(g)    all Assigned Contracts that specifically relate to Accounts, Inventory or
other ABL Priority Collateral;

(h)    all Commercial Tort Claims; provided that to the extent any Commercial
Tort Claim specifically relates to the ownership, use, lease, purchase or sale
of Equipment, Fixtures, Intellectual Property, Real Property or other Term Loan
Priority Collateral, the ABL Priority Collateral shall not include such
Commercial Tort Claim;

(i)    all policies of insurance relating to or insuring against loss or damage
to any of the items referred to in the preceding clauses (a) through (h) that
constitute ABL Priority Collateral or against any disruption in, or cessation
of, the business of any Loan Party, and all proceeds paid in respect of any such
insurance policies, including, without limitation, any right to any return of
any premiums paid in respect thereof; provided that to the extent any such
insurance policy also relates to or insures against loss or damage to Term Loan
Priority Collateral or the use thereof, the ABL Priority Collateral shall not
include the portion of any proceeds paid pursuant to such policy that
specifically relate to the loss of, or damage to, Term Loan Priority Collateral;

(j)    all Investment Property, Chattel Paper, Documents, Instruments and
General Intangibles (other than Intellectual Property) relating to any of the
items referred to in the preceding clauses (a) through (i); provided that to the
extent any Investment Property, Chattel Paper, Document, Instrument or General
Intangible relates exclusively to Term Loan Priority Collateral, the ABL
Priority Collateral shall not include such Chattel Paper, Document, Instrument
or General Intangible;

(k)    all books and Records relating to any of the items referred to in the
preceding clauses (a) through (j) (including without limitation all books,
databases, customer lists and Records, whether tangible or electronic which
contain any information relating to any such items); and

(l)    all Proceeds of, and Supporting Obligations, including, without
limitation, Letter-of-Credit Rights, with respect to, any of the items referred
to in the preceding clauses (a) through (k) and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

 

2



--------------------------------------------------------------------------------

“ABR,” when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the U.S. Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions
(other than the Anixter Acquisition), consummated on or after the Fourth
Restatement Date, by which any Borrower or Loan Guarantor (i) acquires any going
business or all or substantially all of the assets of any firm, corporation or
limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) acquires all or substantially all of the
Equity Interests of any other Person, in each case, other than transactions
solely among a Loan Party and a Subsidiary.

“Administrative Agent” means Barclays, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement
dated as of the Fourth Restatement Date among the Loan Parties party thereto and
the Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Agency Transfer Agreement” means that certain Resignation and Appointment
Agreement dated as of June 19, 2020 by and among the Existing Administrative
Agents, the Administrative Agent and the Borrowers, which sets forth the terms
on which the resignation of the Existing Administrative Agents and the
appointment of the Administrative Agent as the successor agent shall occur on
the Effective Date (as defined therein).

“Aggregate Availability” means, at any time, an amount equal to (a) the lower of
(i) the Aggregate Revolving Commitments and (ii) the Aggregate Borrowing Base
minus (b) the Aggregate Revolving Exposure (calculated with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings); provided that, notwithstanding
anything herein to the contrary, the Aggregate Availability on the Fourth
Restatement Date shall not be less than $300,000,000.

“Aggregate Availability Trigger Amount” means, at any time, the greater of
(i) $88,000,000 and (ii) ten percent (10%) of the lesser at such time of (A) the
Aggregate Revolving Commitments and (B) the Aggregate Borrowing Base.

“Aggregate Borrowing Base” means the aggregate amount of the U.S. Borrowing Base
and the Canadian Borrowing Base; provided that the maximum amount of the
Canadian Borrowing Base which may be included in the Aggregate Borrowing Base is
the Canadian Sublimit; provided further that notwithstanding anything herein to
the contrary, (i) if, prior to the Fourth Restatement Date, the Administrative
Agent has not (x) completed a customary field examination and inventory
appraisal or received the existing field examinations and inventory appraisals
of the Borrower Representative and its applicable subsidiaries (including
Anixter and its subsidiaries) and (y) received a Borrowing Base Certificate,
then the Aggregate Borrowing Base shall be equal to the Temporary Borrowing Base
Amount during the period from the Fourth Restatement Date until the earlier of
(A) the 150th day thereafter or (B) the date of the Administrative Agent’s
receipt and reasonable satisfaction with such field examination and appraisal
and receipt of such Borrowing Base Certificate, and (ii) if, as of the 150th day
after the Fourth Restatement Date, the Administrative Agent has not
(x) completed a customary field examination and inventory appraisal of the
Borrower

 

3



--------------------------------------------------------------------------------

Representative and its applicable subsidiaries (including Anixter and its
subsidiaries) and (y) received a Borrowing Base Certificate, then the Aggregate
Borrowing Base shall be equal to the Minimum Borrowing Base Amount during the
period from the 151st day after the Fourth Restatement Date until the date of
the Administrative Agent’s receipt and reasonable satisfaction with such field
examination and appraisal and receipt of such Borrowing Base Certificate.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
the Lenders at such time.

“Aggregate Revolving Commitments” means, at any time, the aggregate Revolving
Commitments of the Lenders at such time.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of the Lenders at such time.

“Alternate Base Rate” means, for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1⁄2 of 1%, (b) the
Prime Rate, and (c) the Eurodollar Rate with an Interest Period of one month
plus 1.0%, provided that, for purposes of this definition, the Eurodollar Rate
for any day shall be based on the LIBO Rate (or if the LIBO Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Eurodollar Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof (for the avoidance of
doubt, only until any amendment has become effective pursuant to Section 2.14(c)
or (d)), then the Alternate Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.

“Alternate Currency LIBO Rate” means, with respect to any LC Disbursement that
bears interest at the Alternate Currency LIBO Rate pursuant to the terms of this
Agreement, (i) the rate per annum determined by the Administrative Agent to be
the offered rate which appears on the page of the Reuters Screen which displays
the London interbank offered rate administered by ICE Benchmark Administration
Limited for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in the applicable LC Alternative
Currency, determined as of approximately 11:00 a.m. (London, England time), two
Business Days prior to the commencement of such Interest Period, or (ii) in the
event the rate referenced in the preceding clause (i) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the Alternate Currency LIBO Rate for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in the applicable LC Alternative Currency, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if Alternate Currency
LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the Alternate
Currency LIBO Rate shall be equal to the Interpolated Rate; provided, further,
that if any such rate determined pursuant to the preceding clauses (i) or (ii)
is below zero, the Alternate Currency LIBO Rate will be deemed to be zero.

“AML Legislation” has the meaning assigned to such term in Section 9.19.

“Anixter” means Anixter International Inc., a Delaware corporation.

“Anixter Acquisition” means the acquisition by Holdings, through a wholly owned
subsidiary of Holdings, of Anixter and its subsidiaries pursuant to the Anixter
Acquisition Agreement.

“Anixter Acquisition Agreement” means that certain Agreement and Plan of Merger
by and among Holdings, Warrior Merger Sub, Inc. and Anixter International Inc.,
dated as of January 10, 2020.

“Anixter Acquisition Agreement Representations” means the representations and
warranties made by or with respect to Anixter in the Anixter Acquisition
Agreement that are material to the interests of the Lenders (but only to

 

4



--------------------------------------------------------------------------------

the extent that Holdings or its subsidiaries that are a party to the Anixter
Acquisition Agreement have the right to terminate its and their obligations
under the Anixter Acquisition Agreement (or to decline to consummate the
Acquisition) as a result of the breach of such representations in the Anixter
Acquisition Agreement).

“Anixter Loan Parties” means, collectively, Anixter and any of its Subsidiaries
that are Loan Parties.

“Anixter Merger” means the merger of Anixter with and into Anixter Inc. on or
about the Fourth Restatement Date, with Anixter Inc. surviving the merger as a
wholly owned subsidiary of the Borrower Representative.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering.

“Applicable Commitment Fee Rate” means 0.25% per annum.

“Applicable Percentage” means (a) in the case of any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans, or Overadvances, the percentage
of the Aggregate Revolving Commitments equal to such Lender’s Revolving
Commitment (or, if the Revolving Commitments have terminated or expired, such
Lender’s share of the Aggregate Revolving Exposure at that time), (b) in the
case of any U.S. Lender, with respect to U.S. Revolving Loans, U.S. LC Exposure,
U.S. Swingline Loans, or U.S. Overadvances, a percentage of the aggregate U.S.
Commitments equal to such U.S. Lender’s U.S. Commitment (or, if the U.S.
Commitments have terminated or expired, such U.S. Lender’s share of the
aggregate U.S. Revolving Exposure at that time) and (c) in the case of any
Canadian Lender, with respect to Canadian Revolving Loans, Canadian LC Exposure,
Canadian Swingline Loans, or Canadian Overadvances, a percentage of the total
Canadian Commitments equal to such Canadian Lender’s Canadian Commitment (or, if
the Canadian Commitments have terminated or expired, such Canadian Lender’s
share of the aggregate Canadian Revolving Exposure at that time); provided that
in the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment (or U.S. Commitment or Canadian
Commitment, as applicable) shall be disregarded in any of such calculations.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, CDOR
Rate Loan, ABR Loan, Canadian Prime Rate Loan or LC Disbursement bearing
interest at the Alternate Currency LIBO Rate, as the case may be, the applicable
rate per annum set forth below under the caption “Eurodollar Spread, CDOR Rate
Spread and Alternate Currency LIBO Spread” or “ABR Spread and Canadian Prime
Rate Spread,” as the case may be, based upon Average Quarterly Availability
during the most recently completed fiscal quarter of Holdings; provided that
until and including the last day of the Borrowers’ first full fiscal quarter
ending after the Fourth Restatement Date, the “Applicable Rate” shall be the
applicable spreads set forth below for Category 1:

 

Category

  

Average Quarterly Availability

   Eurodollar Spread, CDOR
Rate Spread and Alternate
Currency LIBO Spread     ABR Spread and
Canadian Prime Rate
Spread  

Category 1

   ³50% of the Aggregate Revolving Commitments      1.25 %      0.25 % 

Category 2

   <50% of the Aggregate Revolving Commitments      1.50 %      0.50 % 

For purposes of the foregoing, the Applicable Rate shall be determined by the
Administrative Agent as of the end of each fiscal quarter of Holdings based upon
the Borrowing Base Certificates that are delivered from time to time pursuant to
Section 5.01(f) during such fiscal quarter, with any changes to the Applicable
Rate resulting from changes in the Average Quarterly Availability to be
effective on the fifth Business Day after the end of each fiscal quarter;
provided that at the request of the Administrative Agent or the Required
Lenders, the Applicable Rate shall be the applicable spreads set forth above for
Category 2: (A) at any time that any Event of Default has occurred and is
continuing (other than an Event of Default arising from the failure to deliver
any Borrowing Base Certificate) or (B) if the Borrowers fail to deliver any
Borrowing Base Certificate that is required to be delivered pursuant to
Section 5.01(f), during the period from the expiration of the time for delivery
thereof until five Business Days after such Borrowing Base Certificate is
delivered; provided further that, if any Borrowing Base Certificate is at any
time restated

 

5



--------------------------------------------------------------------------------

or otherwise revised or if the information set forth in any Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Rate would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assigned Contracts” means, with respect to any Loan Party, collectively, all of
such Loan Party’s rights and remedies under, and all moneys and claims for money
due or to become due to such Loan Party under, contracts and other agreements
relating to the purchase and sale of Inventory and other Goods or the rendition
of services, and all Accounts related thereto, between such Loan Party and any
party other than the Secured Parties, and any and all amendments, supplements,
extensions, and renewals thereof, including all rights and claims of any such
Loan Party now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing agreements; (b) for any damages arising out of or for
breach or default under or in connection with any of the foregoing contracts;
(c) to all other amounts from time to time paid or payable under or in
connection with any of the foregoing agreements; or (d) to exercise or enforce
any and all covenants, remedies, powers and privileges thereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Fourth Restatement
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitments then in effect minus the Aggregate Revolving Exposure at such time
(calculated with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).

“Average Quarterly Availability” means, for any fiscal quarter, the average
daily Aggregate Availability for such fiscal quarter. Average Quarterly
Availability shall be calculated by the Borrower Representative in a manner
acceptable to the Administrative Agent in its Permitted Discretion.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period. Average Utilization shall be
calculated by the Borrower Representative in a manner acceptable to the
Administrative Agent in its Permitted Discretion.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of a Lender (or any Person that
was a Lender or an Affiliate of a Lender at the time the service was initially
provided, or in the case of any services in effect on the Fourth Restatement
Date, was a Lender or an Affiliate of a Lender as of such date): (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) credit cards
issued to employees of Holdings and its Subsidiaries for travel, entertainment
and similar expenses, (d) supply chain finance arrangements, and (e) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

6



--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding or proposal, or has had a
receiver, interim receiver, receiver and manager, monitor, sequestrator,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding, proposal or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or Canada
or from the enforcement of judgments or writs of attachment on its assets or
permit such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Barclays” means Barclays Bank PLC and its successors.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower Representative giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBO Rate for dollar-denominated syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible as
determined by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower Representative giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for dollar-denominated syndicated
credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:

 

7



--------------------------------------------------------------------------------

  (1)

in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; or

 

  (2)

in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:

 

  (a)

a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;

 

  (b)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or

 

  (c)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBO Rate announcing that LIBO Rate is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower
Representative, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders, which date shall be determined, in each case,
in consultation with the Borrower Representative.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 2.14(c)
and (y) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 2.14(c).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

8



--------------------------------------------------------------------------------

“Blocking Regulations” means anti-boycott laws or regulations, including,
without limitation, under section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung, “AWV”) (in conjunction with sections 4, 19
paragraph 3 no. 1a) of the German Foreign Trade Act (Außenwirtschaftsgesetz) and
section 81 paragraph 1 no. 1 AWV, the United Kingdom Extraterritorial US
Legislation (Sanctions against Cuba, Iran and Libya) (Protection of Trading
Interests) Order 1996, as amended (including pursuant to the United Kingdom
Extraterritorial US Legislation (Sanctions against Cuba, Iran and Libya)
(Protection of Trading Interests) (Amendment) Order 2018), any provision of
Council Regulation (EC) 2271/96 and any provision of Commission Delegated
Regulation (EC) No. 2018/1100.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the U.S.
Borrowers and the Canadian Borrowers.

“Borrower Representative” means WESCO Distribution, Inc., a Delaware
corporation, in its capacity as contractual representative of the Borrowers
pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Rate
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan,
(c) a Protective Advance and (d) an Overadvance.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent in its Permitted Discretion (it being understood that the
Borrowing Base Certificate delivered to Administrative Agent on the Fourth
Restatement Date is acceptable to the Agent) setting forth the Aggregate
Borrowing Base, the Canadian Borrowing Base and the U.S. Borrowing Base.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03 substantially in the form of
Exhibit K attached hereto.

“Bridge Debt” has the meaning assigned to such term in Section 6.01(l).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar Loan
or any U.S. Letter of Credit denominated in an LC Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable currency in the London interbank market; (b) when
used in connection with any Canadian Dollar Loan or Canadian Letter of Credit,
the term “Business Day” shall also exclude any day in which commercial banks in
Toronto, Canada are authorized or required by law to remain closed; (c) in the
case of any U.S. Letter of Credit denominated in Euros, the term “Business Day”
shall also exclude any day which is not a TARGET Day as determined by the
Administrative Agent; and (d) when used in connection with any U.S. Letter of
Credit denominated in Sterling, the term “Business Day” shall also exclude any
day on which commercial banks in London, England are authorized or required by
law to remain closed.

“Canadian Availability” means (a) the lesser of (i) the Revolving Commitment,
(ii) the Canadian Sublimit and (iii) the sum of (A) the Canadian Borrowing Base
plus (B) solely to the extent the total Canadian Revolving Exposure exceeds the
Canadian Borrowing Base, the U.S. Availability (if any, to the extent that it is
available), minus (b) the total Canadian Revolving Exposure (calculated with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings).

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any Canadian employee or former Canadian employee, but excluding
any Canadian Pension Plans.

 

9



--------------------------------------------------------------------------------

“Canadian Blocked Person” means any Person that is a “designated person,”
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.

“Canadian Borrower” or “Canadian Borrowers” means, individually or collectively
as the context may require: (a) the entities listed on the Loan Party
Schedule attached hereto under the heading “Canadian Borrowers,” (b) any entity
resulting from an amalgamation between any Person referred to in the foregoing
clause (a) or this clause (b) and any other Person permitted by this Agreement,
and (c) any Canadian Subsidiary of Holdings that becomes a party to this
Agreement as an additional borrower with the consent of the Administrative Agent
after the Fourth Restatement Date pursuant to a Joinder Agreement in accordance
with Section 5.13.

“Canadian Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts owing to the Canadian Loan Parties (other than Intermediate Holding
Companies) at such time, plus (b) the lesser of (i) 70% of the Canadian
Borrowers’ Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time and (ii) the product of
90% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Canadian Loan Parties’ (other than Intermediate Holding Companies)
Eligible Inventory (determined after taking into account adjustments made in
such appraisal in the calculation of the Net Orderly Liquidation Value
percentage), valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time, minus (c) Reserves.

“Canadian Cash Management Bank” means (a) as of the Fourth Restatement Date,
each of Toronto Dominion Bank and the Bank of Nova Scotia, in their respective
capacities as the depositary banks for the Canadian Loan Parties, and (b) at any
time after the Fourth Restatement Date, any one or more of the Canadian Lenders
selected by the Canadian Loan Parties, in consultation with the Administrative
Agent, to become either a successor principal depository bank or an additional
depository bank for the Canadian Loan Parties; provided that, unless the
Administrative Agent otherwise consents in writing, no Person shall become the
successor “Canadian Cash Management Bank” unless and until such Person shall
have entered into a Control Agreement with the Canadian Loan Parties and the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent.

“Canadian Collection Account” means the account at Barclays (or another
commercial bank in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent), so designated by
the Administrative Agent, in a written notice delivered to the Borrower
Representative, to be the “Canadian Collection Account,” to which funds on
deposit in Deposit Accounts (other than Excluded Accounts) maintained by the
Canadian Loan Parties with the Canadian Cash Management Bank and all collections
and other payments received in respect of the Accounts of the Canadian Loan
Parties by the Canadian Cash Management Bank shall be remitted at all times
during a Cash Dominion Period.

“Canadian Commitment” means, with respect to each Canadian Lender, the
commitment, if any, of such Canadian Lender to make Canadian Revolving Loans and
to acquire participations in Canadian Letters of Credit, Canadian Overadvances
and Canadian Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Canadian Lender’s Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Lender pursuant to Section 9.04. The initial amount of each Canadian Lender’s
Canadian Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Canadian Lender shall have
assumed its Canadian Commitment, as applicable. The Canadian Commitment is a
sub-facility of the Revolving Commitment and is not in addition to the Revolving
Commitment.

“Canadian Cross-Border Loan Guarantors” means, individually or collectively as
the context may require: (a) the entities listed on the Loan Party
Schedule attached hereto under the heading “Canadian Cross-Border Loan
Guarantors,” and (b) any Canadian Subsidiary (other than any CFC Subsidiary or
any subsidiary thereof) that after the Fourth Restatement Date guarantees (or is
required to guaranty) the payment of the Canadian Obligations and the U.S.
Obligations pursuant to Section 5.13.

“Canadian Dollar Loan” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

 

10



--------------------------------------------------------------------------------

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian Guarantee” means, individually and collectively as the context may
require (a) the Fourth Amended and Restated Canadian Guarantee Agreement dated
as of the Fourth Restatement Date by the Canadian Loan Guarantors in favor of
the Administrative Agent (for the benefit of the Canadian Lender Parties) in
substantially the form of Exhibit F-1 attached hereto, which Fourth Amended and
Restated Canadian Guarantee amends and restates in its entirety the Second
Amended and Restated Canadian Guarantee dated as of the Fourth Restatement Date
by the Canadian Loan Guarantors party thereto in favor of the Administrative
Agent, (b) the Fourth Amended and Restated Canadian Cross-Border Guarantee
Agreement dated as of the Fourth Restatement Date by the Canadian Cross-Border
Loan Guarantors in favor of the Administrative Agent (for the benefit of the
Lender Parties) in substantially the form of Exhibit F-2 attached hereto, which
Fourth Amended and Restated Canadian Cross-Border Guarantee amends and restates
in its entirety the Third Amended and Restated Canadian Cross-Border Guarantee
dated as of the Fourth Restatement Date by the Canadian Cross-Border Loan
Guarantors party thereto in favor of the Administrative Agent and (c) any other
Guarantee agreement entered into after the Fourth Restatement Date by any
Canadian Loan Party in favor of the Administrative Agent (for the benefit of the
Canadian Lender Parties or, in the case of any Canadian Cross-Border Loan
Guarantor, the Lender Parties) and governed by the laws of Ontario pursuant to
the terms of this Agreement, or any other Loan Document, including Section 5.13,
in each case, as the same may be amended, restated or otherwise modified from
time to time.

“Canadian Hypothec” means, individually and collectively as the context may
require, (a) the Deed of Hypothec dated on or about the Fourth Restatement Date
by the Canadian Loan Parties party thereto in favor of the Administrative Agent,
(b) any other deed of hypothec entered into after the Fourth Restatement Date by
any Canadian Loan Party pursuant to the terms of this Agreement, or any other
Loan Document, including Section 5.13, in each case, as the same may be amended,
restated or otherwise modified from time to time, and (c) any Deed of Hypothec
or pledge agreement and related bond executed in favor of the Existing
Administrative Agent.

“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure of the Canadian Borrowers. The Canadian LC Exposure
of any Canadian Lender at any time shall be its Applicable Percentage of the
total Canadian LC Exposure at such time.

“Canadian Lender Parties” means, individually and collectively as the context
may require, the Administrative Agent, the Issuing Banks issuing Canadian
Letters of Credit and the Canadian Lenders.

“Canadian Lenders” means the Persons listed on the Revolving Commitment Schedule
as having a Canadian Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Commitment) and any other Person that shall acquire
a Canadian Commitment (provided that at such time such Person or an Affiliate of
such Person has, or is acquiring, a U.S. Commitment pursuant to an Assignment
and Assumption or becomes a lender pursuant to an Aggregate Commitment Increase
in accordance with Section 2.09), other than any such Person that ceases to be a
Canadian Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Canadian Lenders” includes the Swingline Lender in
its capacity as a lender of Canadian Swingline Loans.

“Canadian Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for the Canadian Borrowers or any Canadian
Subsidiary.

“Canadian Loan Documents” means, individually and collectively as the context
may require, the Canadian Guarantee, the Canadian Security Agreement, the
Canadian Hypothec and all other agreements, instruments and certificates
delivered by a Canadian Loan Party, from time to time in connection therewith,
in each case as amended, restated or otherwise modified from time to time.

 

11



--------------------------------------------------------------------------------

“Canadian Loan Guarantors” means, individually or collectively as the context
may require: (a) the entities listed on the Loan Party Schedule attached hereto
under the heading “Canadian Loan Guarantors,” (b) each Canadian Borrower (in
respect of each other Canadian Borrower’s obligations), (c) any Canadian
Subsidiary or CFC Subsidiary Holding Company that, after the Fourth Restatement
Date, guarantees the payment of the Canadian Obligations (but not the U.S.
Obligations) pursuant to Section 5.13 and (d) the successors and assigns of the
Persons described in clauses (a) through (c) of this definition, including
without limitation, any entity resulting from an amalgamation between any such
Person and any other Person to the extent permitted by this Agreement; provided,
however, that for the avoidance of doubt, “Canadian Loan Guarantors” shall not
include (i) WESCO Distribution III ULC or any of its subsidiaries or (ii) any
Dutch Subsidiary.

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrowers, the Canadian Loan Guarantors and the Canadian
Cross-Border Loan Guarantors.

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Overadvances and the Canadian Protective Advances.

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans, all Canadian LC Exposure, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to the Canadian Lenders or to any Canadian Lender, the
Administrative Agent, any Issuing Bank with respect to Canadian Letters of
Credit or any indemnified party arising under the Loan Documents; provided that
(x) the obligations of the Canadian Cross-Border Loan Guarantors (i) as
guarantors of the U.S. Obligations and (ii) under the Canadian Security
Agreement to the extent such obligations relate to the U.S. Obligations and
(y) any obligations of CFC Subsidiary Holding Companies, shall not constitute
Canadian Obligations.

“Canadian Overadvance” has the meaning assigned to such term in Section 2.05(d).

“Canadian Overnight Rate” means the overnight interest rate per annum charged by
the Bank of Canada to Canadian chartered banks.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its Canadian employees or
former Canadian employees, but does not include a Canadian Union Plan, the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.

“Canadian Prime Rate” means the per annum rate of interest established as the
“prime rate” of Royal Bank of Canada which it quotes or establishes for such day
as its reference rate of interest in order to determine interest rates for
commercial loans made by it in Canadian Dollars in Canada which shall not be
less than the one month CDOR Rate plus 1.00%, with any such rate to be adjusted
automatically without notice, as of the opening of business on the effective
date of any change in such rate.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based on the Canadian Prime Rate.

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of (a) the outstanding principal amount of Canadian Revolving
Loans of such Canadian Lender at such time, plus (b) an amount equal to such
Canadian Lender’s Applicable Percentage of the aggregate principal amount of the
Canadian Swingline Loans outstanding at such time, plus (c) an amount equal to
the such Canadian Lender’s Applicable Percentage of the aggregate Canadian LC
Exposure outstanding at such time, plus (d) an amount equal to such Canadian
Lender’s Applicable Percentage of the aggregate principal amount of the Canadian
Overadvances outstanding at such time.

 

12



--------------------------------------------------------------------------------

“Canadian Revolving Loan” means a Revolving Loan made to the Canadian Borrowers.

“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties; and (b) Swap
Agreement Obligations of the Canadian Loan Parties and their Subsidiaries owing
to one or more Canadian Lenders or their respective Affiliates; provided that
promptly after any transaction relating to such Swap Obligation is executed, the
Canadian Lender or Affiliate of a Canadian Lender party thereto (other than
Barclays or its Affiliates) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Canadian Secured Obligation entitled to the benefits of the
Collateral Documents in favor of the Canadian Lender Parties.

“Canadian Security Agreement” means, individually and collectively as the
context may require, (a) the Fourth Amended and Restated Canadian Pledge and
Security Agreement, dated as of the Fourth Restatement Date, of the Canadian
Borrowers, the Canadian Loan Guarantors, WDINESCO III B.V. and Anixter Mid
Holdings B.V. (solely, in the case of WDINESCO III B.V., with respect to the
pledge of the Equity Interests of EECOL Electric Corp., and in the case of
Anixter Mid Holdings B.V., with respect to the pledge of the Equity Interests of
Anixter Canada Inc.), in favor of the Administrative Agent (for the benefit of
the Canadian Lender Parties) in substantially the form of Exhibit G-1 attached
hereto, which Fourth Amended and Restated Canadian Pledge and Security Agreement
amends and restates in its entirety the Third Amended and Restated Canadian
Pledge and Security Agreement dated as of the Third Restatement Date among the
Existing Canadian Administrative Agent and the Canadian Loan Parties party
thereto, (b) the Fourth Amended and Restated Canadian Cross-Border Pledge and
Security Agreement, dated as of the Fourth Restatement Date, of the Canadian
Cross-Border Loan Guarantors in favor of the Administrative Agent (for the
benefit of the Lender Parties) in substantially the form of Exhibit G-2 attached
hereto, which Fourth Amended and Restated Canadian Cross-Border Pledge and
Security Agreement amends and restates in its entirety the Third Amended and
Restated Canadian Cross-Border Pledge and Security Agreement dated as of the
Third Restatement Date among the Existing Canadian Administrative Agent and the
Canadian Cross-Border Loan Guarantors party thereto and (c) any other pledge,
security agreement or hypothec entered into, after the Fourth Restatement Date,
by any Canadian Loan Party pursuant to the terms of this Agreement or any other
Loan Document, including Section 5.13, as the same may be amended, restated or
otherwise modified from time to time.

“Canadian Sublimit” means $500,000,000, as such amount may be decreased pursuant
to Section 2.09(c) or increased pursuant to Section 2.09(g).

“Canadian Subsidiary” means any Subsidiary of Holdings organized under the laws
of Canada or one of the provinces of Canada.

“Canadian Swingline Loan” means a Loan made by the Swingline Lender pursuant to
Section 2.05(b).

“Canadian Union Plan” means any registered pension plan for the benefit of
Canadian employees or former Canadian employees of a Loan Party or any of its
Subsidiaries that is not maintained, sponsored or administered by a Loan Party
or any of its Subsidiaries, but to which a Loan Party or any of its Subsidiaries
is required to contribute pursuant to a collective agreement.

“Canadian U.S. Borrowing Base Utilization” means, as of any date of
determination, the result (so long as it is a positive number) of (a) the total
Canadian Revolving Exposure of the Canadian Lenders as of such date, minus
(b) the Canadian Borrowing Base as of such date; if the result of the foregoing
is a negative number, then the Canadian U.S. Borrowing Base Utilization is zero.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, but excluding in each case, any
expenditure constituting the consideration paid (and transaction expenses
incurred) in connection with any Permitted Acquisition.

“Capital Lease Obligations” of any Person means, subject to Section 1.04(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Cash Dominion Period” means the period (a) commencing on the day that either
(i) a Specified Event of Default shall occur or (ii) Aggregate Availability
shall fall below the Aggregate Availability Trigger Amount and (b) continuing
until the date on which the Borrower Representative requests that the Cash
Dominion Period cease, provided that the Borrower Representative may only
request a cessation of a Cash Dominion Period if at all times during the thirty
(30) consecutive days prior to such request, no Specified Event of Default has
existed and Aggregate Availability has exceeded the Aggregate Availability
Trigger Amount.

“CDOR Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
that has been selected by the Administrative Agent and the Borrower
Representative giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant CDOR Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the CDOR Rate
for Canadian Dollar-denominated syndicated credit facilities and (b) the CDOR
Benchmark Replacement Adjustment; provided that, if the CDOR Benchmark
Replacement as so determined would be less than zero, the CDOR Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such CDOR Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its
reasonable discretion.

“CDOR Benchmark Replacement Adjustment” means, with respect to any replacement
of the CDOR Rate with a CDOR Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
Representative giving due consideration to (i) any selection or recommendation
of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the CDOR Rate with the applicable CDOR
Unadjusted Benchmark Replacement by the Relevant CDOR Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the CDOR Rate with the applicable CDOR Unadjusted Benchmark
Replacement for Canadian Dollar-denominated syndicated credit facilities at such
time.

“CDOR Benchmark Replacement Conforming Changes” means, with respect to any CDOR
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Canadian Prime Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
CDOR Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the CDOR Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“CDOR Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the CDOR Rate:

 

  (a)

in the case of clause (a) or (b) of the definition of “CDOR Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the CDOR Rate permanently or indefinitely ceases to provide the CDOR Rate; or

 

  (b)

in the case of clause (c) of the definition of “CDOR Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

14



--------------------------------------------------------------------------------

“CDOR Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the CDOR Rate:

 

  (a)

a public statement or publication of information by or on behalf of the
administrator of the CDOR Rate announcing that such administrator has ceased or
will cease to provide the CDOR Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the CDOR Rate;

 

  (b)

a public statement or publication of information by the regulatory supervisor
for the administrator of the CDOR Rate, an insolvency official with jurisdiction
over the administrator for the CDOR Rate, a resolution authority with
jurisdiction over the administrator for the CDOR Rate or a court or an entity
with similar insolvency or resolution authority over the administrator for LIBO
Rate, which states that the administrator of the CDOR Rate has ceased or will
cease to provide the CDOR Rate permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the CDOR Rate; or

 

  (c)

a public statement or publication of information by the regulatory supervisor
for the administrator of the CDOR Rate announcing that the CDOR Rate is no
longer representative.

“CDOR Benchmark Transition Start Date” means (a) in the case of a CDOR Benchmark
Transition Event, the earlier of (i) the applicable CDOR Benchmark Replacement
Date and (ii) if such CDOR Benchmark Transition Event is a public statement or
publication of information of a prospective event, the 90th day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than 90
days after such statement or publication, the date of such statement or
publication) and (b) in the case of an CDOR Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower Representative, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders, which date shall be
determined, in each case, in consultation with the Borrower Representative.

“CDOR Benchmark Unavailability Period” means, if a CDOR Benchmark Transition
Event and its related CDOR Benchmark Replacement Date have occurred with respect
to the CDOR Rate and solely to the extent that the CDOR Rate has not been
replaced with a CDOR Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no CDOR
Benchmark Replacement has replaced the CDOR Rate for all purposes hereunder in
accordance with Section 2.14(d) and (y) ending at the time that a CDOR Benchmark
Replacement has replaced the CDOR Rate for all purposes hereunder pursuant to
Section 2.14(d).

“CDOR Early Opt-in Election” means the occurrence of:

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower
Representative) that the Required Lenders have determined that Canadian
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.14(d) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace CDOR Rate, and

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders, in each case, with the consent of the Borrower Representative,
to declare that a CDOR Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower Representative and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

“CDOR Rate” means the rate of interest per annum equal to rates for Canadian
bankers’ acceptances for a term comparable to the relevant Interest Period
appearing on the “Reuters Screen CDOR Page” (or comparably nationally recognized
screen as determined by the Administrative Agent if the Reuters Screen CDOR Page
is not available) (the “CDOR Screen Rate”) at or about 10:00 a.m. (Toronto time)
two Business Days prior to the commencement of such interest period (or such
date, as applicable) or, if no such screen is available, such reasonably
acceptable alternative published interest rate selected by the Administrative
Agent that adequately reflects the all-in-cost of funds to the Administrative
Agent for funding such type of credit extension; provided, that the CDOR Rate
shall at no time be less than zero.

 

15



--------------------------------------------------------------------------------

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars the rate of
interest applicable to which is based on the CDOR Rate.

“CDOR Screen Rate” has the meaning assigned to such term in the definition of
CDOR Rate.

“CDOR Unadjusted Benchmark Replacement” means the CDOR Benchmark Replacement
excluding the CDOR Benchmark Replacement Adjustment.

“Certain Funds Provisions” has the meaning assigned to such term in
Section 4.01.

“CFC Subsidiary” shall mean any Subsidiary that constitutes a controlled foreign
corporation within the meaning of Section 957 of the Code.

“CFC Subsidiary Holding Company” shall mean any Subsidiary (a) that is engaged
in no material business activities other than the holding of Equity Interests
and other investments in one or more CFC Subsidiaries or other CFC Subsidiary
Holding Companies or (b) that owns Equity Interests or other investments in one
or more CFC Subsidiaries or other CFC Subsidiary Holding Companies and is
disregarded for U.S. federal income tax purposes.

“Change in Control” means (a) the acquisition (whether by stock purchase,
merger, amalgamation, consolidation or other transaction) of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Fourth Restatement Date),
of Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings;
(b) other than pursuant to a transaction permitted under Section 6.05, cessation
of ownership (directly or indirectly) by Holdings of 100% of the outstanding
voting Equity Interests of the other Loan Parties on a fully diluted basis; and
(c) the occurrence of any “change of control” or similar event under and as
defined in any Permitted Term Loan Agreement.

“Change in Law” means the occurrence, after the Fourth Restatement Date, of any
of the following: (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the Fourth Restatement Date, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the Fourth Restatement Date or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any request, guideline, requirement or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the Fourth Restatement Date; provided that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Clean-Up Period” means the period from the Fourth Restatement Date until the
date that is 90 days after the Fourth Restatement Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all personal / movable property owned, leased or
operated by a Person expressly described as Collateral in the Collateral
Documents and any and all other personal / movable property of any Loan Party,
now existing or hereafter acquired, that becomes subject, under the terms of the
Collateral Documents, to a security interest, hypothec or Lien in favor of the
Administrative Agent, on behalf of the Lender Parties (to secure the

 

16



--------------------------------------------------------------------------------

Secured Obligations) and the Canadian Lender Parties (to secure the Canadian
Secured Obligations), as the case may be. For clarification, Collateral does not
include (a) interests in real property, Accounts sold under Receivables
Securitization Agreements (including any Related Assets (as defined therein)) or
Equity Interests in Excluded Subsidiaries or Unrestricted Subsidiaries, (b) any
Excluded Collateral, Excluded Debt Security or Excluded Equity Interests (each,
as defined in the U.S. Security Agreement), or (c) with respect to any U.S.
Secured Obligation, (i) the assets of any CFC Subsidiary or (ii) more than 65%
of the issued and outstanding Equity Interests of any CFC Subsidiary or CFC
Subsidiary Holding Company entitled to vote (within the meaning of United States
Treasury Regulations Section 1.956-2(c)(2)).

“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.

“Collateral Documents” means, individually and collectively as the context may
require, the Canadian Security Agreement, the Canadian Hypothec, the U.S.
Security Agreement, each Collateral Access Agreement, each Control Agreement,
each Lock Box Agreement (as defined in the U.S. Security Agreement), if any,
each additional security and pledge agreement of a Loan Party entered into
pursuant to the terms of this Agreement (including Section 5.13 hereof) or any
other Loan Document and each other document granting a Lien upon the Collateral
as security for payment of the Secured Obligations.

“Combined Availability” means, at any time, the sum of (a) Aggregate
Availability and (b) Securitization Availability.

“Combined Availability Trigger Amount” means, at any time, the sum of
(a) $318,750,000 and (b) 15% of the amount (so long as it is a positive number)
by which (i) the Combined Commitments at such time exceed (ii) $2,125,000,000.

“Combined Commitments” means, at any time, the sum of (a) the Aggregate
Revolving Commitments and (b) the Securitization Purchase Limit.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total Commercial LC Exposure at such time.

“Commitment Letter” means that certain commitment letter, dated as of
January 10, 2020, by and among Holdings, Barclays, Canadian Imperial Bank of
Commerce, New York Branch, Fifth Third Bank, National Association, PNC Bank,
National Association, PNC Capital Markets LLC, The Toronto-Dominion Bank, New
York Branch, TD Securities (USA) LLC and U.S. Bank National Association, as
amended by that certain amendment to commitment letter and fee letter, dated as
of February 3, 2020 and that certain second amendment to commitment letter,
dated as of April 27, 2020.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Compliance Certificate” means a certificate delivered by the Borrower
Representative to the Administrative Agent, substantially in the form of Exhibit
C, pursuant to Section 11.06.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears

 

17



--------------------------------------------------------------------------------

with a lookback and/or suspension period as a mechanism to determine the
interest amount payable prior to the end of each Interest Period) being
established by the Administrative Agent in accordance with:

(a)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion, in consultation
with the Borrower Representative, are substantially consistent with any evolving
or then-prevailing market convention for determining compounded SOFR for
dollar-denominated syndicated credit facilities at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause
(b) above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” has the meaning assigned to such term in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable LIBO Rate
Interest Period.

“Covered Party” has the meaning assigned to such term in Section 9.26.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to such term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that: (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding a Loan
under this Agreement (specifically identified and including the particular
Default, if any) cannot be satisfied) or generally under other agreements in
which it

 

18



--------------------------------------------------------------------------------

commits to extend credit; (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
such certification) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Lender Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent; or (d) has become
the subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Deposit Account” has the meaning set forth in Article 9 of the UCC.

“Designated Immaterial Subsidiary” has the meaning assigned to such term in
Section 5.13(g).

“Designated Immaterial Subsidiary Notice” has the meaning assigned to such term
in Section 5.13(g).

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
three (3) most recently ended fiscal months divided by (b) total gross sales for
the three (3) most recently ended fiscal months.

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dividing Person” has the meaning assigned to such term in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of
dollars which is equivalent to the amount so expressed in such currency at the
Exchange Rate on the relevant date of determination.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is organized under the laws of the United States, any State of the
United States or the District of Columbia other than any such subsidiary that is
also a direct or indirect subsidiary of a CFC Subsidiary or of a CFC Subsidiary
Holding Company.

“Dutch Subsidiary” means any Subsidiary of Holdings organized under the laws of
the Netherlands.

 

19



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

 

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower
Representative) that the Required Lenders have determined that
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.14(c) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBO Rate, and

 

  (2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders, in each case, with the consent of the Borrower Representative,
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower Representative and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) amortized debt discount, (v) any non-cash losses
or non-cash charges for such period that relate to the write-down or write-off
of inventory to the extent such non-cash charges or non-cash losses do not
exceed $10,000,000 in the aggregate during such period, (vi) any other non-cash
losses or non-cash charges for such period (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period), (vii)
charges and expenses incurred in connection with the Transactions and the other
transactions related thereto and any amendments, waivers or consents with
respect to the Loan Documents, (viii) charges and expenses incurred in
connection with any actual or proposed Acquisition, disposition or Investment or
any actual or proposed offering of securities, incurrence or repayment of
Indebtedness or amendment to any agreement relating to Indebtedness, including
any refinancing thereof, in each case whether or not consummated, provided, that
the aggregate amount added back pursuant to this clause (a)(viii) shall not
exceed an amount equal to 20% of EBITDA (calculated prior to giving effect to
such addbacks) during such period and (ix) any reasonable, documented severance,
relocation, consolidation, closing, integration, facilities opening, business
optimization, transition or restructuring costs, charges or expenses (including
any costs or expenses associated with any expatriate); provided, that the
aggregate amount added back pursuant to clause (a)(ix) shall not exceed an
amount equal to 15% of EBITDA (calculated prior to such addbacks); and, minus
(b) without duplication and to the extent included in Net Income, (i) income tax
credits and refunds, (ii) interest income, (iii) any cash payments made during
such period in respect of non-cash charges described in clause (a)(v) taken in a
prior period, (iv) any non-cash gains and non-cash items of income for such
period that relate to any write-up of inventory to the extent such non-cash
gains and non-cash income does not exceed $10,000,000 in the aggregate during
such period, and (v) any other non-cash gains and non-cash items of income for
such period, all calculated for Holdings and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP. If during any period for which
EBITDA is being determined, Holdings or any Restricted Subsidiary shall have
consummated any Acquisition, then for all purposes of this Agreement, in the
case of any Acquisition, EBITDA shall be determined on a pro forma basis as if
such Acquisition had been consummated on the first day of such period, taking
into account such adjustments as are consistent with the standards set forth in
Rule 11-02(b)(6) of Regulation S-X; provided that such pro forma adjustments are
acceptable to the Administrative Agent in its Permitted Discretion.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

20



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Accounts” means, at any time, all Accounts created in the ordinary
course of business; provided that Eligible Accounts shall not include any
Account:

(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be); provided that Accounts
comprising Eligible Securitization Receivables shall not be subject to a Lien in
favor of the Administrative Agent;

(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be), and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be); provided that Accounts comprising Eligible
Securitization Receivables shall be subject to Liens in favor of the financial
institutions which are purchasers (i.e. lenders) under the Receivables
Securitization Agreements;

(c)    in the case of any Account originated by a U.S. Loan Party, (i) with
respect to which the scheduled due date is more than 90 days after the original
invoice date, (ii) which is unpaid more than 120 days after the date of the
original invoice therefor or more than 90 days after the original due date, or
(iii) which has been written off the books of the applicable U.S. Loan Party or
otherwise designated as uncollectible; provided that Accounts of the U.S. Loan
Parties in an aggregate amount not exceeding 7.5% of the lesser of (x) the
Aggregate Revolving Commitments and (y) the Aggregate Borrowing Base, shall not
be deemed ineligible by reason of this clause (c) so long as (A) the scheduled
due date thereof is more than 90 but less than 121 days after the original
invoice date, (B) such Accounts remain unpaid for more than 120 but less than
151 days after the date of the original invoice therefor or more than 90 but
less than 121 days after the original due date, and (C) such Accounts have not
been written off the books of the applicable U.S. Loan Party or otherwise
designated as uncollectible;

(d)    in the case of any Account originated by a Canadian Loan Party, (i) with
respect to which the scheduled due date is more than 60 days after the original
invoice date, (ii) which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
(iii) which has been written off the books of the applicable Canadian Loan Party
or otherwise designated as uncollectible, provided that Accounts of the Canadian
Loan Parties in an aggregate amount not exceeding 7.5% of the aggregate amount
of all Eligible Accounts (as determined without giving effect to this proviso)
of the Canadian Loan Parties shall not be deemed ineligible by reason of this
clause (d) so long as (A) the scheduled due date thereof is more than 60 but
less than 91 days after the original invoice date, (B) such Accounts remain
unpaid for more than 90 but less than 121 days after the date of the original
invoice therefor or more than 60 but less than 91 days after the original due
date, and (C) such Accounts have not been written off the books of the
applicable Canadian Loan Party or otherwise designated as uncollectible;

(e)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

21



--------------------------------------------------------------------------------

(f)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to any Loan Party or
to WESCO Receivables exceeds 20% of the aggregate amount of Eligible Accounts
(for clarification, only the amount of Accounts in excess of such percentage
shall be deemed ineligible under this clause (f));

(g)    with respect to which any covenant, representation, or warranty contained
in this Agreement, the U.S. Security Agreement, or in the Canadian Security
Agreement, as applicable, has been breached and not cured or is not true in any
material respect;

(h)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent in its Permitted
Discretion which has been sent to the Account Debtor, (iii) represents a
progress billing (which term, for greater certainty, shall not include sales in
connection with an ongoing project where each sale represents a separate
billable sale), (iv) is contingent upon any Loan Party’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(i)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or its designee or for which the services giving rise to such
Account have not been performed by the applicable Loan Party that originated
such Account or if such Account was invoiced more than once;

(j)    [intentionally omitted];

(k)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, interim receiver, custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets,
(ii) has had possession of all or a material part of its property taken by any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws (other than
post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code or other bankruptcy or insolvency
laws and reasonably acceptable to the Administrative Agent), (iv) has admitted
in writing its inability, or is generally unable to, pay its debts as they
become due, (v) become insolvent, or (vi) ceased operation of its business;

(l)    [intentionally omitted];

(m)    which is owed by an Account Debtor which (i) does not maintain a
principal place of business in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent in its Permitted Discretion and which is
in the possession of, and is directly drawable by, the Administrative Agent;

(n)    which is owed in any currency other than dollars or Canadian Dollars;

(o)    which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq., the “Assignment of Claims Act”), has been complied
with to the Administrative Agent’s satisfaction in its Permitted Discretion, or
(iii) the federal government of Canada, unless the Financial Administration Act
(Canada), as amended, has been complied with to the Administrative Agent’s
satisfaction in its Permitted Discretion and any other steps necessary to
perfect the Lien of the Administrative Agent in such Account have been complied
with to the Administrative Agent’s satisfaction in its Permitted Discretion;
provided, that, Accounts owed by the government of the U.S. (or any department,
agency, public corporation or instrumentality thereof) or the federal government
of Canada in an aggregate amount not in excess of an amount equal to five
percent (5%) of the aggregate amount of Eligible Accounts as of any relevant
date of determination shall not be excluded from “Eligible Accounts” pursuant to
this clause (o);

 

22



--------------------------------------------------------------------------------

(p)    which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

(s)    which is evidenced by any promissory note, chattel paper, or instrument;

(t)    which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party or WESCO Receivables to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Loan Party or WESCO Receivables, as applicable, has filed such report or
qualified to do business in such jurisdiction, or which is a Sanctioned Person;

(u)    with respect to which such Loan Party or WESCO Receivables has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Loan Party or WESCO Receivables
created a new receivable for the unpaid portion of such Account;

(v)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether federal, state, provincial,
territorial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(w)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has an
ownership interest in such goods, or which indicates any party other than such
Loan Party as payee or remittance party;

(x)    which was created on cash on delivery terms; or

(y)    which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines, in its Permitted Discretion, is unacceptable.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Loan Party may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Loan Party or WESCO Receivables to
reduce the amount of such Account. Notwithstanding anything to the contrary set
forth herein, the Administrative Agent shall not (x) change the standards of
eligibility set forth herein to make such standards more restrictive,
(y) exclude from Eligible Accounts any Account that meets the eligibility
standards set forth herein other than pursuant to clause (y) above, or
(z) exclude any Account pursuant to clause (y) above, unless, in each such case,
the Administrative Agent shall have provided the Borrower Representative not
less than five (5) Business Days advance notice of such change or exclusion.

 

23



--------------------------------------------------------------------------------

“Eligible Inventory” means, at any time, the Inventory of any Loan Party that
sells goods to customers in the ordinary course of business; provided that
Eligible Inventory shall not include any Inventory:

(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be);

(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties to secure the
Secured Obligations, or for the benefit of the Canadian Lender Parties to secure
the Canadian Secured Obligations, as the case may be) and (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be);

(c)    which has remained unsold for twelve (12) consecutive months (or such
longer period as Administrative Agent may determine in its permitted
discretion), or for which there is more than a twelve (12) month (or such longer
period as the Administrative Agent may determine in its Permitted Discretion)
supply of inventory on hand unless an appropriate U.S. Borrowing Base Reserve or
Canadian Borrowing Base Reserve, as applicable for such unsold / excess
inventory has been established by the Administrative Agent;

(d)    with respect to which (i) any covenant contained in this Agreement, the
U.S. Security Agreement or any Canadian Security Agreement has been breached and
not cured or (ii) any representation or warranty contained in this Agreement,
the U.S. Security Agreement, or the Canadian Security Agreement is not true and
correct in all material respects (provided that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) and which does not
conform to all standards imposed by any applicable Governmental Authority;

(e)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest (other than with respect to interests described
in clause (b) of the definition of Permitted Encumbrances) or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

(f)    which is not finished goods or is not goods held for sale or which
constitutes work in process, samples, prototypes, displays or display items,
bill and hold or ship in place goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on consignment
or goods which are not of a type held for sale in the ordinary course of
business; provided, that Inventory constituting work in process having a value
not in excess of $5,000,000 in the aggregate at any time shall not be excluded
from “Eligible Inventory” pursuant to this clause (f);

(g)    which is in transit with a common carrier from vendors and suppliers or
is not located in: (i) the U.S. with respect to Inventory owned by a U.S. Loan
Party; or (ii) Canada with respect to Inventory owned by a Canadian Loan Party,
except that Inventory in transit between U.S. locations, between U.S. locations
and Canadian locations, and between Canadian locations of the Loan Parties shall
not be excluded from “Eligible Inventory” pursuant to this clause (g) so long as
the Administrative Agent’s Liens have been perfected at origin and destination;

(h)    which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) an appropriate Rent Reserve has been established by the Administrative
Agent in its Permitted Discretion;

(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate reserve has been
established by the Administrative Agent in its Permitted Discretion;

(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k)    which is located at any customer location; provided that Inventory having
a value not in excess of $70,000,000 in the aggregate at any time shall not be
excluded from “Eligible Inventory” pursuant to this clause (k) so long as such
Inventory is located at a customer location acceptable to the Administrative
Agent in its Permitted Discretion;

 

24



--------------------------------------------------------------------------------

(l)    which is the subject of a consignment by such Loan Party as consignor;

(m)    which is perishable;

(n)    which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent in its Permitted Discretion is
satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(o)    which is not reflected in a current perpetual inventory report of such
Loan Party or other report acceptable to the Administrative Agent in its
Permitted Discretion;

(p)    for which reclamation rights have been asserted by the seller;

(q)    which is located at any location where the aggregate value of all
Inventory of the Loan Parties is less than $100,000; or

(r)    which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable.

Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not (x) change the standards of eligibility set forth herein to make
such standards more restrictive, (y) exclude from Eligible Inventory any
Inventory that meets the eligibility standards set forth herein other than
pursuant to clause (r) above, or (z) exclude any Inventory pursuant to clause
(r) above, unless, in each such case, the Administrative Agent shall have
provided the Borrower Representative not less than five (5) Business Days
advance notice of such change or exclusion.

“Eligible Securitization Receivables” means Eligible Accounts that have been
sold to WESCO Receivables pursuant to the Receivables Securitization Agreements;
provided that no such Accounts shall be Eligible Securitization Receivables
unless (i) the Administrative Agent shall have determined, based on the results
of the most recent field examination of the Accounts of the Loan Parties and
WESCO Receivables conducted by the Administrative Agent, that the Loan Parties
and WESCO Receivables are in compliance with Section 5.14, (ii) the
Administrative Agent shall have obtained a first priority pledge of 100% of the
equity interests of WESCO Receivables, and (iii) the Administrative Agent, WESCO
Receivables and PNC Bank National Association shall have entered into a Control
Agreement with respect to the master collection account of WESCO Receivables
maintained at PNC Bank National Association into which all proceeds of Accounts
sold to WESCO Receivables are required to be remitted under the terms of the
Receivables Securitization Agreements.

“Environmental Laws” means all laws, rules, regulations, codes and ordinances
and binding orders, decrees, judgments, injunctions, notices or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters with respect to exposure to any Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

25



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of any Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or
(g) the receipt by any Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Borrower or any ERISA Affiliate of
any notice, concerning the imposition upon any Borrower or any ERISA Affiliate
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBO RATE01 page) (the “LIBO Rate”) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is less than zero, the Eurodollar
Rate will be deemed to be zero.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (London, England time) on such date. In the event that such rate does
not appear on the Reuters screen, the “Exchange Rate” with respect to such
Original Currency into such Exchanged Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent (or the Issuing Bank, if applicable) and
the Borrower Representative or, in the absence

 

26



--------------------------------------------------------------------------------

of such agreement, such “Exchange Rate” shall instead be the Administrative
Agent’s (or the Issuing Bank’s, if applicable) spot rate of exchange in the
interbank market where its foreign currency exchange operations in respect of
such Original Currency are then being conducted, at or about 11:00 a.m. (local
time), on such date for the purchase of the Exchanged Currency, with such
Original Currency for delivery two Business Days later; provided, that, if at
the time of any such determination, no such spot rate can reasonably be quoted,
the Administrative Agent (or the Issuing Bank, if applicable) may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Accounts” means, collectively, (a) any Deposit Account of any Loan
Party which is used exclusively for the payment of payroll, payroll taxes,
employee benefits or escrow deposits or to maintain client postage advances, and
(b) any other Deposit Account or Securities Account of any Loan Party, so long
as the aggregate amount of available funds on deposit in such Deposit Account or
the aggregate value of all cash, investment property and other financial assets
in such Securities Account, as applicable, does not at any time exceed
$5,000,000 for more than five (5) consecutive Business Days, provided that the
sum of (i) the aggregate amount of available funds on deposit in all Deposit
Accounts under this clause (b) plus (ii) the aggregate value of all cash,
investment property and other financial assets in all Securities Accounts under
this clause (b) does not at any time exceed $20,000,000.

“Excluded Subsidiary” means (a) any Foreign Subsidiary (other than any Foreign
Subsidiary which is, or pursuant to the terms hereof is required to be, a party
to the Canadian Security Agreement, the Canadian Guarantee or the U.S. Security
Agreement), (b) any Immaterial Domestic Subsidiary (other than a Designated
Immaterial Subsidiary), (c) any Immaterial Canadian Subsidiary (other than a
Designated Immaterial Subsidiary), (d) any Dutch Subsidiary (other than WDINESCO
II B.V., WDINESCO III B.V. and Anixter Mid Holdings B.V.) or (e) any Subsidiary
of any Person described in any of the foregoing clauses (a) through (d).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office
located or, in the case of any Lender, its applicable lending office being
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal or Canadian federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Revolving Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan, Letter of
Credit or Revolving Commitment (other than pursuant to an assignment request by
a Borrower under Section 2.19(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17(a),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f), (d) any withholding Taxes
imposed under FATCA and (e) any withholding Tax that a Lender is required to pay
or incur pursuant to Part XIII of the ITA that (i) would not have been imposed
had the Recipient and the payor of the amount been dealing with each other at
arms’ length; or (ii) that arises because a dividend is deemed to be received by
a Recipient in accordance with subsection 214(16) or subsection 214(17) of the
ITA, in each case, except where (i) the non-arm’s length relationship arises or
(ii) the Recipient is (or is deemed to be) a “specified non-resident
shareholder” or does not deal at arm’s length with a “specified shareholder” a
Loan Party, on account of the Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or enforced this Agreement or any other
Loan Document.

 

27



--------------------------------------------------------------------------------

“Existing Administrative Agents” has the meaning assigned to such term in the
recitals of this Agreement.

“Existing Canadian Administrative Agent” has the meaning assigned to such term
in the recitals of this Agreement.

“Existing Canadian Letters of Credit” means the letters of credit listed on
Schedule 2.06 hereto.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“Existing Lenders” has the meaning assigned to such term in the recitals of this
Agreement.

“Existing Letters of Credit” means the Existing Canadian Letters of Credit and
the Existing U.S. Letters of Credit.

“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

“Existing U.S. Administrative Agent” has the meaning assigned to such term in
the recitals of this Agreement.

“Existing U.S. Letters of Credit” means the letters of credit listed on
Schedule 2.06 hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Fourth
Restatement Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements with respect thereto and applicable fiscal or
regulatory legislation rules, practices or other official implementing guidance
thereunder or pursuant to such intergovernmental agreements.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means that certain fee letter, dated as of January 10, 2020, by and
among Holdings, Barclays, Canadian Imperial Bank of Commerce, New York Branch,
Fifth Third Bank, National Association, PNC Bank, National Association, PNC
Capital Markets LLC, The Toronto-Dominion Bank, New York Branch, TD Securities
(USA) LLC, and U.S. Bank National Association, as amended by that certain
amendment to commitment letter and fee letter, dated as of February 3, 2020.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or corporate controller of a Borrower or
other officer so designated by the Borrower.

“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Fixed Charges for such
period, all calculated for Holdings and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

“Fixed Charge Coverage Trigger Event” means any day on which either (a) a
Specified Event of Default shall occur or (b) Aggregate Availability shall fall
below the Aggregate Availability Trigger Amount.

 

28



--------------------------------------------------------------------------------

“Fixed Charge Coverage Trigger Period” means the period (a) commencing on the
occurrence of a Fixed Charge Coverage Trigger Event and (b) continuing until the
date on which Aggregate Availability has exceeded the Aggregate Availability
Trigger Amount for thirty (30) consecutive days and no Specified Event of
Default exists.

“Fixed Charges” means, with reference to any period, without duplication,
(i) cash Interest Expense, plus (ii) scheduled cash principal payments on
Indebtedness made during such period (excluding (A) any scheduled payment on
Indebtedness to the extent funded with additional Indebtedness permitted under
Section 6.01 and (B) principal payments in respect of (x) the Revolving Loans or
(y) Indebtedness owing under the Receivables Securitization Agreements), plus
(iii) expense for taxes paid in cash for such period, plus (iv) Restricted
Payments made by Holdings and paid in cash during such period, plus (v) Capital
Lease Obligation payments and unfinanced Capital Expenditures made in cash made
during such period (other than any such Capital Lease Obligation payments or
Capital Expenditures to the extent that such Capital Lease Obligation payments
or Capital Expenditures are made with proceeds from (A) any sale of assets
permitted by this Agreement, (B) sale of Equity Interests permitted by this
Agreement (other than in connection with the Anixter Acquisition), (C) trade-ins
of machinery, equipment or motor vehicles or (D) insurance covering any loss or
damage to Collateral), all calculated for Holdings and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Foreign Banking Services” means each and any of the following bank services
provided to one or more of Holdings’ Foreign Subsidiaries by any Lender or any
Affiliate of a Lender (or any Person that was a Lender or an Affiliate of a
Lender at the time the service was initially provided, or in the case of any
services in effect on the Fourth Restatement Date, was a Lender or an Affiliate
of a Lender as of such date) solely in connection with or related to Foreign
Credit Extensions extended by such Lender or its Affiliates to such Foreign
Subsidiaries of Holdings: (a) credit cards for commercial customers (including,
without limitation, “commercial credit cards” and purchasing cards), (b) stored
value cards, (c) credit cards issued to employees of Holdings’ Foreign
Subsidiaries for travel, entertainment and similar expenses, (d) supply chain
finance arrangements, and (e) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and depository network services).

“Foreign Banking Services Obligations” of Holdings’ Foreign Subsidiaries means
any and all obligations of such Foreign Subsidiaries, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Foreign Banking Services.

“Foreign Credit Extensions” means credit extended by any Lender (or any of its
affiliates) to one or more of Holdings’ Foreign Subsidiaries, including Letters
of Credit issued for the accounts of Holdings’ Foreign Subsidiaries (other than
Letters of Credit issued under this Agreement), working capital and other loans
made by any Lender (or any of its Affiliates) to Holdings’ Foreign Subsidiaries,
guarantees by Barclays or any Lender (or any of its Affiliates) of indebtedness
of Holdings’ Foreign Subsidiaries, international trade instruments issued or
guaranteed by any Lender (or any of its affiliates) for the accounts of
Holdings’ Foreign Subsidiaries, or other similar extensions of credit by any
Lender (or any of its Affiliates) to Holdings’ foreign subsidiaries.

“Foreign Credit Reserves” means reserves (in an amount of dollars constituting
the Dollar Amount of the currency in which such credit extension is denominated)
established by the Administrative Agent in its Permitted Discretion in respect
of Foreign Credit Extensions.

“Foreign Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is not a Domestic Subsidiary or a Canadian Subsidiary of such
Person.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(g).

“Fourth Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

29



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America; provided, however, that with respect to any determination involving a
Canadian Loan Party on a standalone basis, “GAAP” means generally accepted
accounting principles in Canada.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes in each case above as regulated pursuant to any
Environmental Law.

“Holdings” means WESCO International, Inc., a Delaware corporation.

“IBA” has the meaning assigned to such term in Section 1.06.

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

“Immaterial Canadian Subsidiary” means any Canadian Subsidiary, whether existing
as of the Fourth Restatement Date or formed or acquired thereafter, (i) the
revenues of which, as of end of any fiscal year, for the period of four
consecutive fiscal quarters then ended, were less than 5% of the consolidated
revenues of Holdings and its Domestic Subsidiaries and Canadian Subsidiaries
which are Restricted Subsidiaries for such period and (ii) the consolidated
assets of which, as of end of any fiscal year, were less than 5% of the
consolidated total assets of Holdings and its Domestic Subsidiaries and Canadian
Subsidiaries which are Restricted Subsidiaries as of the end of such fiscal
year, in each case as reflected on the most recent annual or quarterly
consolidated financial statements of Holdings and its Subsidiaries.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary, whether existing
as of the Fourth Restatement Date or formed or acquired thereafter, (i) the
revenues of which, as of end of any fiscal year, for the period of four
consecutive fiscal quarters then ended, were less than 5% of the consolidated
revenues of Holdings and its Domestic Subsidiaries and Canadian Subsidiaries
which are Restricted Subsidiaries for such period and (ii) the consolidated
assets of which, as of end of any fiscal year, were less than 5% of the
consolidated total assets of Holdings and its Domestic Subsidiaries and Canadian
Subsidiaries which are Restricted Subsidiaries as of the end of such fiscal
year, in each case as reflected on the most recent annual or quarterly
consolidated financial statements of Holdings and its Subsidiaries.

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary, whether existing
as of the Fourth Restatement Date or formed or acquired thereafter (i) the
revenues of which, as of end of any fiscal year, for the period

 

30



--------------------------------------------------------------------------------

of four consecutive fiscal quarters then ended, were less than 5% of the
consolidated revenues of Holdings and its Domestic Subsidiaries and Canadian
Subsidiaries which are Restricted Subsidiaries for such period and (ii) the
consolidated assets of which, as of end of any fiscal year, were less than 5% of
the consolidated total assets of Holdings and its Domestic Subsidiaries and
Canadian Subsidiaries which are Restricted Subsidiaries as of the end of such
fiscal year, in each case as reflected on the most recent annual or quarterly
consolidated financial statements of Holdings and its Subsidiaries.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under any liquidated earn-out to the extent
such obligations remain unpaid after becoming due and owing, (l) Swap Agreement
Obligations of such Person (measured as provided in the definition of “Material
Indebtedness”) other than those related to a Permitted TEU Purchase Contract,
Permitted TEU Capped Call Transaction or a Permitted Forward and (m) any other
Off-Balance Sheet Liability of such Person. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Intercompany Guarantee” means a guaranty by any Loan Party of an Intercompany
Obligation of another Loan Party.

“Intercompany Loan” means a loan or advance made by one Loan Party to another
Loan Party, whether or not evidenced by a promissory note or other instrument.

“Intercompany Note” means any promissory note or other instrument evidencing an
Intercompany Obligation.

“Intercompany Obligation” means any liability or obligation, contingent or
otherwise, of one or more Loan Parties to one or more other Loan Parties,
whether in respect of an Intercompany Loan or an Intercompany Guarantee, or in
respect of property or other goods sold or delivered or for services rendered,
or under a conditional sale or other title retention agreement, and, in each
case, whether or not evidenced by an Intercompany Note.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(whether cash or non-cash interest expense and including interest expense
attributable to Capital Lease Obligations) of Holdings and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Restricted Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for Holdings and its Restricted
Subsidiaries for such period in accordance with GAAP.

 

31



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan and Canadian
Prime Rate Loan (other than a Swingline Loan), the first Business Day of each
April, July, October and January for the immediately prior quarter and the
Maturity Date, and (b) with respect to any Eurodollar Loan or CDOR Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing or a CDOR Rate
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to: (a) any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, and (b) any CDOR Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
date that is one, two, three or six months thereafter, as the Borrower
Representative may elect; provided, that, in each case, (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a CDOR Rate Borrowing or a Eurodollar Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Holding Company” means a Subsidiary which has no Indebtedness
(other than pursuant to the Loan Documents or intercompany Indebtedness to
Holdings or any Restricted Subsidiary of Holdings not prohibited by
Section 6.01) and holds no material assets other than Equity Interests in
another Subsidiary.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and

(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) the entering into of any Guarantee
of, or other contingent obligation with respect to, Indebtedness or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person. Notwithstanding the foregoing,
Capital Expenditures shall not be deemed “Investments” for purposes hereof.

“IRS” means the United States Internal Revenue Service.

 

32



--------------------------------------------------------------------------------

“Issuing Bank” means individually and collectively (a) with respect to U.S.
Letters of Credit, each of Barclays, Bank of America N.A., Canadian Imperial
Bank of Commerce, New York Branch, Citizens Bank, Fifth Third Bank, National
Association, HSBC Bank USA, National Association, JPMorgan Chase Bank, N.A., PNC
Bank, National Association, The Bank of Nova Scotia, TD Bank, N.A., U.S. Bank
National Association and Wells Fargo Bank, National Association, and any other
Lender proposed by the Borrower Representative that has agreed to act as an
Issuing Bank with respect to U.S. Letters of Credit and is reasonably acceptable
to the Administrative Agent, each in its capacity as an issuer of U.S. Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(j) and (b) with respect to Canadian Letters of Credit, each of
Barclays, Bank of America N.A., Canadian Imperial Bank of Commerce, New York
Branch, Citizens Bank, Fifth Third Bank, National Association, HSBC Bank USA,
National Association, JPMorgan Chase Bank, N.A., PNC Bank, National Association,
The Bank of Nova Scotia, TD Bank, N.A., U.S. Bank National Association and Wells
Fargo Bank, National Association, and any other Lender proposed by the Borrower
Representative that has agreed to act as an Issuing Bank with respect to
Canadian Letters of Credit and is reasonably acceptable to the Administrative
Agent, each in its capacity as an issuer of Canadian Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(j).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Banks” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. At any time there is more than one Issuing
Bank, all singular references to the Issuing Bank shall mean any Issuing Bank,
either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the
applicable Letter of Credit, or both (or all) Issuing Banks, as the context may
require.

“ITA” means the Income Tax Act (Canada) and the regulations thereunder, as
amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“LC Aggregate Maximum Amount” means $175,000,000.

“LC Alternative Currency” means any lawful currency (other than dollars or
Canadian Dollars) acceptable to the Issuing Banks and which is freely
transferable and convertible into dollars in the United States or London
currency market, as applicable, and is freely available to the applicable
Issuing Bank in the London interbank deposit market.

“LC Alternative Currency Sublimit” means $50,000,000.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit, provided that, with respect to any component of any such amount in an
LC Alternative Currency under a U.S. Letter of Credit, such amount shall be the
Dollar Amount thereof.

“LC Exposure” means, at any time, the sum of the U.S. LC Exposure and the
Canadian LC Exposure.

“LC Individual Sublimit” means (a) $5,000,000 for Barclays, in its capacity as
an Issuing Bank, (b) 15,000,000 for Bank of America N.A. in its capacity as an
Issuing Bank, (c) $5,000,000 for Canadian Imperial Bank of Commerce, New York
Branch in its capacity as an Issuing Bank, (d) $5,000,000 for Citizens Bank in
its capacity as an Issuing Bank, (e) $10,000,000 for HSBC Bank USA, National
Association in its capacity as an Issuing Bank, (f) $5,000,000 for JPMorgan
Chase Bank, N.A., in its capacity as an Issuing Bank, (g) $20,000,000 for The
Bank of Nova Scotia in its capacity as an Issuing Bank, (h) $5,000,000 for Fifth
Third Bank, National Association in its capacity as an Issuing Bank, (i)
$5,000,000 for PNC Bank, National Association, in its capacity as an Issuing
Bank, (j) $5,000,000 for TD Bank, N.A., in its capacity as an Issuing Bank, (k)
$5,000,000 for U.S. Bank National Association in its capacity as an Issuing
Bank, (l) $40,000,000 for Wells Fargo Bank, National Association in its capacity
as an Issuing Bank, and (m) with respect to any other Issuing Bank, such amount
agreed to by the Borrowers and such Issuing Bank; provided that, at the request
of the Borrowers, any Issuing Bank may, in its sole discretion, without the
necessity of obtaining the consent of the Administrative Agent or any Lender,
elect to increase its LC Individual Sublimit in an amount not to exceed the
Revolving Commitment of the applicable Lender so long as after giving effect to
such increase, the aggregate LC Individual Sublimit of all Issuing Banks does
not exceed the LC Aggregate Maximum Amount; provided, further that the foregoing
sublimits apply to the applicable Lender and its Affiliates.

 

33



--------------------------------------------------------------------------------

“LCT Election” has the meaning assigned to such term in Section 1.08.

“LCT Specified Transaction” has the meaning assigned to such term in
Section 1.08.

“LCT Test Date” has the meaning assigned to such term in Section 1.08.

“Lender Parties” means, individually and collectively as the context may
require, the Administrative Agent, the Lenders and the Issuing Banks.

“Lenders” means, individually and collectively as the context may require, the
Canadian Lenders and the U.S. Lenders. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” has the meaning assigned to such term in the definition of
Eurodollar Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Transaction” means any Investment the consummation of which
is not conditioned on the availability of, or on obtaining, third party
financing.

“Liquidity” means, at any time, the sum of (a) Combined Availability and
(b) unrestricted cash held at such time in Deposit Accounts subject to Control
Agreements.

“Loan Documents” means, individually and collectively as the context may
require, this Agreement, any promissory notes issued pursuant to this Agreement,
any Letter of Credit applications, the Collateral Documents, each Loan Guaranty,
each Canadian Guarantee, the Receivables Intercreditor Agreement, any Permitted
Term Debt Intercreditor Agreement, the Affiliate Subordination Agreement and
each additional guaranty entered into by a Canadian Loan Party pursuant to
Section 5.13, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit
agreements, letter of credit applications and any agreements between the
Borrower Representative and the Issuing Bank regarding the Issuing Bank’s LC
Individual Sublimit or the respective rights and obligations between the
applicable Borrower and the Issuing Bank in connection with the issuance by the
Issuing Bank of Letters of Credit, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Guarantor” means (a) with respect to the U.S. Obligations, each U.S.
Borrower, each U.S. Loan Guarantor and any other Person that becomes a U.S. Loan
Guarantor pursuant to Section 5.13; and (b) with respect to the Canadian
Obligations, each Loan Party and any other Person that becomes a Loan Guarantor
pursuant to Section 5.13.

“Loan Guaranty” means (a) each U.S. Loan Party Guaranty and (b) each other
separate Guarantee in form and substance reasonably satisfactory to the
Administrative Agent delivered by each Loan Guarantor that is a Foreign

 

34



--------------------------------------------------------------------------------

Subsidiary of Holdings (provided, that any Guarantee provided by a Foreign
Subsidiary of Holdings shall be governed by the laws of the country in which
such Foreign Subsidiary is located), as the same may be amended or modified and
in effect from time to time.

“Loan Parties” means, individually and collectively as the context may require,
the U.S. Loan Parties and the Canadian Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Lock Box” means a postal lock box established by any Person with any banking
institution, securities intermediary or other financial institution.

“MaxCell Patents” means domestic and international patents and patents pending
associated with the fabric innerduct and conduit divider system known as
MaxCell.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of Holdings and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under the Loan Documents to which they are a
party, (c) the Collateral, the Administrative Agent’s Liens (for the benefit of
the Lender Parties or the Canadian Lender Parties, as the case may be) on the
Collateral or the priority of such Liens (this clause (c) to be taken as a
whole), or (d) the rights of or benefits available to the Administrative Agent,
any Issuing Bank or the Lenders under any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the earliest of: (a) the Scheduled Maturity Date, (b) the
date that is 91 days prior to the final scheduled maturity date of the 2021
Senior Notes unless as of such 91st day (i) not more than $50,000,000 of 2021
Senior Notes remain outstanding, (ii) the Borrower Representative has received a
binding commitment to refinance the 2021 Senior Notes on or prior to the
maturity date of the 2021 Senior Notes (subject only to reasonable and customary
conditions) so that upon receipt of the net proceeds thereof not more than
$50,000,000 of 2021 Senior Notes will remain outstanding and such refinancing is
permitted by this Agreement and matures no earlier than 91 days after the
Scheduled Maturity Date or (iii) there shall exist Reserves in an amount equal
to or greater than the amount remaining outstanding under the 2021 Senior Notes
and Liquidity shall be at least $250,000,000; (c) the date that is 91 days prior
to the final scheduled maturity date of the 2024 Senior Notes unless as of such
91st day (i) not more than $50,000,000 of 2024 Senior Notes remain outstanding,
(ii) the Borrower Representative has received a binding commitment to refinance
the 2024 Senior Notes on or prior to the maturity date of the 2024 Senior Notes
(subject only to reasonable and customary conditions) so that upon receipt of
the net proceeds thereof not more than $50,000,000 of 2024 Senior Notes will
remain outstanding and such refinancing is permitted by this Agreement and
matures no earlier than 91 days after the Scheduled Maturity Date or (iii) there
shall exist Reserves in an amount equal to or greater than the amount remaining
outstanding under the 2024 Senior Notes and Liquidity shall be at least
$250,000,000; (d) the date that is 91 days prior to the final scheduled maturity
date of the 2025 Senior Notes unless as of such 91st day (i) not more than
$50,000,000 of 2025 Senior Notes remain outstanding, (ii) the Borrower
Representative has received a binding commitment to refinance the 2025 Senior
Notes on or prior to the maturity date of the 2025 Senior Notes (subject only to
reasonable and customary conditions) so that upon receipt of the net proceeds
thereof not more than $50,000,000 of 2025 Senior Notes will remain outstanding
and such refinancing is permitted by this Agreement and matures no earlier than
91 days after the Scheduled Maturity Date or (iii) there shall exist Reserves in
an amount equal to or greater than the amount remaining outstanding under the
2025 Senior Notes and Liquidity shall be at least $250,000,000; and (e) the
final scheduled maturity date of any Bridge Debt, unless on such maturity date
(i) all such Bridge Debt is refinanced with Indebtedness that is permitted by
this agreement and matures no earlier than 91 days after the Scheduled Maturity
Date or (ii) none of such Bridge Debt remains outstanding. For purposes of this
definition, “refinance” shall include any transaction that has the effect of
extending the maturity date.

 

35



--------------------------------------------------------------------------------

“Minimum Borrowing Base Amount” means (i) from the date that is 151 days after
the Fourth Restatement Date to the date that is 180 days after the Fourth
Restatement Date, the greater of (x) $1,100,000,000 and (y) an amount equal to
the sum of (A) the Aggregate Borrowing Base for Holdings and its Subsidiaries
immediately prior to the Fourth Restatement Date; provided, for the purposes of
such calculation, that (1) “70%” in the definitions of Canadian Borrowing Base
and U.S. Borrowing Base shall in each case be deemed to be “55%,” (2) “85%” in
the definition of Canadian Borrowing Base shall be deemed to be “70%” and
(3) clause (b) of the definition of U.S. Borrowing Base shall be revised in its
entirety to “85% of the Securitization Additional Availability” and (B) an
amount equal to the sum of 65% of Eligible Accounts of the Anixter Loan Parties
and 35% of Eligible Inventory of the Anixter Loan Parties and (ii) as of the
date that is 180 days after the Fourth Restatement Date and thereafter, zero.

“Moody’s” means Moody’s Investors Service, Inc.

“Monthly Financial Statement Trigger Period” means the period (a) commencing on
the day that (i) an Event of Default occurs or (ii) Combined Availability falls
below the Combined Availability Trigger Amount; and (b) continuing until the
date on which, at all times during the preceding thirty (30) consecutive days,
(i) no Event of Default has existed and (ii) Combined Availability has been
greater than the Combined Availability Trigger Amount.

“Monthly Reporting Trigger Period” means any period (a) commencing on the day
that Aggregate Credit Exposure shall have been greater than or equal to 20% of
the lesser at such time of (i) the Aggregate Revolving Commitments and (ii) the
Aggregate Borrowing Base for three (3) consecutive Business Days and
(b) continuing until the date on which Aggregate Credit Exposure shall have been
less than 20% of the lesser at such time of (i) the Aggregate Revolving
Commitments and (ii) the Aggregate Borrowing Base for 365 consecutive days. For
the avoidance of doubt, the parties acknowledge and agree that as of the Fourth
Restatement Date, a Monthly Reporting Trigger is not in effect.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with Holdings or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary) in which Holdings or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or a Restricted Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is prohibited by the terms of any
contractual obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by an appraiser reasonably
acceptable to the Administrative Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

36



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means, individually and collectively as the context may require,
the U.S. Obligations and the Canadian Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overadvances” means, individually and collectively as the context may require,
the U.S. Overadvances and the Canadian Overadvances.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Payment Conditions” shall be deemed to be satisfied with respect to a
transaction if:

(a)    no Default has occurred and is continuing or would result immediately
after giving effect to such transaction;

(b)    for the period of thirty (30) consecutive days prior to, and as of the
date of, such transaction, in each case, after giving effect to such
transaction, Combined Availability exceeds the Combined Availability Trigger
Amount; provided that (A) in calculating Combined Availability for the thirty
day period prior to such transaction for purposes of this clause (b), Combined
Availability for such thirty day period shall be determined on a pro forma
basis, as if such transaction had occurred (and any Revolving Loans or loans,
transfers or sales made under the Receivables Securitization Agreements to fund
such transaction had been made) on the first day of such period and (B), if at
any time during such thirty day period, Combined Availability shall be less than
the Combined Availability Trigger Amount and (x) the Borrowers shall raise
additional capital through the issuance of Equity Interests by Holdings or the
incurrence of Indebtedness permitted under Section 6.01 and utilize a portion of
the proceeds of such additional capital raise to pay down outstanding Revolving
Loans or outstanding amounts owing under the Receivables Securitization
Agreements or (y) the Aggregate Revolving Commitments are increased pursuant to
Section 2.09(e) hereof or the Securitization Purchase Limit is increased
pursuant to the Receivables Securitization Agreements, for purposes of
determining whether the Borrowers have met the foregoing test, Combined
Availability shall be

 

37



--------------------------------------------------------------------------------

determined on a pro forma basis, as if such capital raise and pay down of
outstanding Revolving Loans or amounts owing under the Receivables
Securitization Agreements or such increase in the Aggregate Revolving
Commitments or Securitization Purchase Limit, as applicable, had occurred on the
first day of such thirty day period;

(c)    immediately after giving effect to such transaction, the Fixed Charge
Coverage Ratio (calculated for the period of four consecutive fiscal quarters
then most recently ended as if such transaction had been made on the first day
of such period) shall be not less than 1.1 to 1.0;

(d)    in connection with any incurrence of Indebtedness, any sale, transfer or
other disposition (or series of related sales, transfers or other dispositions),
any Investment (or series of related Investments) or any Restricted Payment (or
series of related Restricted Payments) in an aggregate amount in excess of
$50,000,000, the Borrower Representative shall have delivered to the
Administrative Agent a written certification as to (and reasonably detailed
calculations of) the Fixed Charge Coverage Ratio demonstrating compliance with
the foregoing clause (c) and of Combined Availability demonstrating compliance
with the foregoing clause (b), which certification and calculations shall be
reasonably satisfactory in form and detail to the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Event” means: (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Pension Plan during a plan year; or (b) the filing of a
notice of interest to terminate in whole or in part a Canadian Pension Plan or
the treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
reasonably constitute grounds for the termination of, winding up or partial
termination of winding up or the appointment of trustee to administer, any
Canadian Pension Plan.

“Permitted Acquisition” means, subject to Section 1.08, any Acquisition by any
Borrower or Loan Guarantor in a transaction that satisfies each of the following
requirements: (a) such Acquisition is not a hostile acquisition or contested by
the Person to be acquired; (b) both before and after giving effect to such
Acquisition, each of the representations and warranties in the Loan Documents is
true and correct in all material respects (or if such representation or warranty
relates to an earlier date, as of such earlier date) (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the context
thereof); (c) at the time of, and immediately after giving effect to the
consummation of such Acquisition, the conditions set forth in clauses (a),
(b) and (d) of the definition of Payment Conditions are satisfied with respect
to such Acquisition; (d) in the case of any Acquisition for Total Consideration
in excess of $350,000,000, (i) as soon as available, but not less than ten
(10) days (or such shorter period as may be agreed to by the Administrative
Agent in its Permitted Discretion) prior to such Acquisition, the Borrowers have
provided the Administrative Agent with notice of such Acquisition and a summary
of the material terms of such Acquisition and (ii) as soon as available, but not
less than five (5) days (or such shorter period as may be agreed to by the
Administrative Agent in its Permitted Discretion) prior to such Acquisition, the
Borrowers shall have provided the Administrative Agent with a copy of all
available business and financial information reasonably requested by
Administrative Agent (in each case, to the extent available) including pro forma
financial statements, statements of cash flow, and Aggregate Availability,
Canadian Availability and U.S. Availability projections; and (e) to the extent
the acquirer is a Loan Party, a material portion of the assets being acquired
are located within the United States or Canada, or the Person whose Equity
Interests are being acquired is organized in a jurisdiction located within the
United States or Canada; provided that, notwithstanding anything herein to the
contrary, the Borrowers may designate any Acquisition that would otherwise
qualify as a Permitted Acquisition but for the foregoing clause (e) as a
Permitted Acquisition so long as the aggregate Total Consideration for all
Permitted Acquisitions so designated pursuant to this proviso does not exceed
$75,000,000. Unless otherwise consented to in writing by the Administrative
Agent, in no event will assets acquired pursuant to a Permitted Acquisition
constitute assets eligible for inclusion in the Aggregate Borrowing Base prior
to completion of a field examination and other due diligence acceptable to
Administrative Agent in its Permitted Discretion; provided that with respect to
any Permitted Acquisition as to which the aggregate value of the assets being
acquired by any U.S. Loan Party or Canadian Loan Party is less than 5% of the
Aggregate Borrowing Base, respectively (each determined prior to giving effect
to any inclusion of any such assets in the Aggregate Borrowing Base, as
applicable), Accounts or Inventory acquired in connection with such Permitted
Acquisition which would otherwise constitute Eligible

 

38



--------------------------------------------------------------------------------

Accounts and Eligible Inventory may be included in the Aggregate Borrowing Base,
as applicable, without a field examination for a period of ninety (90) days
after the consummation of such Permitted Acquisition, it being understood that,
unless otherwise agreed by the Administrative Agent in its Permitted Discretion,
such Accounts and Inventory will cease to be included in the Aggregate Borrowing
Base from and after the 90th day after the consummation of such Permitted
Acquisition if the Administrative Agent has not received a field examination and
other due diligence acceptable to the Administrative Agent by such 90th day.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for (i) Taxes, assessments or other governmental
charges that are not yet due,or (ii) Taxes, assessments or other governmental
charges in an aggregate amount not in excess of $50,000,000 that are overdue by
not more than 30 days;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII; and

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except with respect to clause (e) above (to the extent
that any such judgment constitutes Indebtedness).

“Permitted Forward” means any Swap Agreements relating to forward sales of the
common stock of any Loan Party pursuant to an effective registration statement
of such Loan Party filed with the SEC (including any prospectus related
thereto).

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of such government), in each case maturing within one year from
the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or Canada or any State or province thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000 or any Lender or an Affiliate of a Lender;

 

39



--------------------------------------------------------------------------------

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and AAA by Moody’s, and (iii) have portfolio
assets of at least $500,000,000; and

(f)    other Investments that are similar to the foregoing, are of comparable
credit quality and are customarily used by companies in such jurisdiction for
cash management purposes or approved by the Administrative Agent.

“Permitted Lien” means any Lien permitted under Section 6.02.

“Permitted Term Debt Agent” means any person acting as administrative agent or
collateral agent pursuant to Permitted Term Debt Documents.

“Permitted Term Debt” shall have the meaning assigned to such term in
Section 6.01(x).

“Permitted Term Debt Documents” means each Permitted Term Loan Agreement, each
Permitted Term Debt Security Document, and each other “loan document,” “credit
document” or document included in a similar term under and as defined in any
such Permitted Term Loan Agreement (other than any Permitted Term Debt
Intercreditor Agreement).

“Permitted Term Debt Intercreditor Agreement” means any Intercreditor
Agreement(s) executed and delivered after the Fourth Restatement Date by the
Administrative Agent, any Permitted Term Debt Agent and the Borrower
Representative in connection with any Permitted Term Debt in form and substance
reasonably acceptable to the Administrative Agent (including, without
limitation, any Intercreditor Agreement in substantially the form attached
hereto as Exhibit I, with such changes as shall be agreed upon among the parties
thereto), providing, among other things, that (i) the Liens of the
Administrative Agent on the ABL Priority Collateral shall be senior to the Liens
of the Permitted Term Debt Agent on the ABL Priority Collateral and (ii) the
Liens of the Permitted Term Debt Agent on the Term Loan Priority Collateral
shall be senior to the Liens of the Administrative Agent on the Term Loan
Priority Collateral.

“Permitted Term Debt Security Documents” means any security documents,
collateral documents or other similar documents entered into by any of the Loan
Parties in connection with any Permitted Term Loan Agreement to create or
perfect Liens on assets of the Loan Parties as security for the Permitted Term
Debt, and any other documents that are designated under any Permitted Term Loan
Agreement as “Term Loan Security Documents” for purposes of a Permitted Term
Debt Intercreditor Agreement.

“Permitted Term Loan Agreement” means any credit agreement, loan agreement or
other similar definitive document entered into by any Loan Party after the
Fourth Restatement Date with respect to the Permitted Term Debt.

“Permitted TEU Capped Call Transaction” means any Swap Agreement in the form of
a capped call option pursuant to which Holdings acquires an option requiring the
counterparty thereto to deliver to Holdings shares of Holdings’ common stock (or
other securities or property following a merger event or other change in the
common stock of Holdings) from time to time upon exercise of such option entered
into by Holdings in connection with the issuance of customary tangible equity
units; provided that (i) the terms, conditions and covenants of each such Swap
Agreement shall be customary for swap agreements of such type as determined by
the Borrower Representative in good faith and (ii) the purchase price for such
Permitted TEU Capped Call Transaction does not exceed the net proceeds received
by Borrower Representative from the issuance of the related tangible equity
units.

 

40



--------------------------------------------------------------------------------

“Permitted TEU Purchase Contract” means one or more purchase contracts of
Holdings that obligates Holdings to deliver a variable number of shares of
Holdings’ common stock (or other securities or property following a merger event
or other change in the common stock of Holdings) initially issued as a component
of customary tangible equity units; provided that the terms, conditions and
covenants of such purchase contracts must be customary for purchase contracts of
such type (as determined by the Borrower Representative in good faith).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledged Cash” means cash of the Loan Parties (a) which has been pledged to the
Administrative Agent as security for the Obligations and in which the
Administrative Agent has a perfected, first priority Lien (subject to Permitted
Encumbrances with respect to any Pledged Cash domiciled in a bank account in
Canada and statutory liens in favor of the depository bank), and (b) which is on
deposit in one or more segregated Deposit Accounts (which for avoidance of doubt
shall not include any operating account of any Loan Party) maintained with
Barclays or another commercial bank in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent (other than in
the case of a bank account in Canada), each of which segregated Deposit Accounts
is subject to a Control Agreement among Barclays or such bank (as applicable),
as depositary, the Administrative Agent and the applicable Loan Party, which
Control Agreement provides the Administrative Agent with exclusive dominion and
full control over such Deposit Account and all cash held therein and does not
permit the Loan Parties to make withdrawals from or otherwise give instructions
with respect to the investment or disposition of the cash held in such Deposit
Account.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the Collateral is governed
by the personal property security legislation or other applicable legislation
with respect to personal property security in effect in a jurisdiction in Canada
other than the Province of Ontario, “PPSA” means the Personal Property Security
Act or such other applicable legislation in effect from time to time in such
other jurisdiction in Canada (including the Civil Code of Quebec) for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Preferred Equity” means preferred stock issued by WESCO International, Inc. in
accordance with the terms of the Anixter Acquisition Agreement.

“Prepayment Event” means:

(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any ABL Priority Collateral of any Loan Party, other
than dispositions described in Section 6.05(a), (b), (c), (e), (f), (g), (h),
(i), (j), (k), (l), (m), (p), (r) and (s); or

(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any ABL Priority
Collateral of any Loan Party.

“Prepayment Notice” means a notice by the Borrower Representative regarding a
prepayemt in accordance with Section 2.11 substantially in the form of Exhibit K
attached hereto.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the

 

41



--------------------------------------------------------------------------------

Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Priority Payables Reserve” means reserves for amounts secured by any Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Administrative Agent’s or any other Canadian Lender Parties’ Liens, including
without limitation, in the Permitted Discretion of the Administrative Agent, any
such amounts due and not paid for wages, vacation pay, amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the ITA, amounts currently or past due and not paid for realty, municipal
or similar taxes (to the extent impacting personal or moveable property) and all
amounts currently or past due and not contributed, remitted or paid to or under
any Canadian Pension Plan or under the Canada Pension Plan, the Pension Benefits
Act (Ontario) or any similar legislation, other than amounts included in the
Wage Earner Protection Act Reserve.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance” means, individually and collectively as the context may
require, the U.S. Protective Advances and the Canadian Protective Advances.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Subsidiaries” means WESCO Real Estate I, LLC, WESCO Real Estate II,
LLC, WESCO Real Estate III, LLC, and WESCO Real Estate IV, LLC, each of which is
a Delaware limited liability company.

“Receivables Intercreditor Agreement” means (i) that certain Intercreditor
Agreement, dated as of the Fourth Restatement Date, by and among the
Administrative Agent, the Borrower Representative, WESCO Receivables and PNC
Bank National Association as receivables agent, as the same may be amended,
supplemented or otherwise modified from time to time and (ii) any other similar
Intercreditor Agreement(s) executed and delivered after the Fourth Restatement
Date by the Administrative Agent in connection with the Receivables
Securitization Agreements.

“Receivables Securitization” means the transactions contemplated by the
Receivables Securitization Agreements.

“Receivables Securitization Agreements” means (a) that certain Fifth Amended and
Restated Receivables Purchase Agreement, dated as of the Fourth Restatement
Date, among WESCO Receivables, as seller, the Borrower Representative, as
servicer, the purchasers from time to time party thereto, and PNC Bank National
Association, as administrator, (b) that certain Second Amended and Restated
Purchase and Sale Agreement, dated as of the Fourth Restatement Date, among
WESCO Receivables, the Borrower Representative and the other parties from time
to time party thereto, and (c) all other documents executed or delivered in
connection therewith, in each case, as amended, restated, supplemented,
modified, renewed, refinanced or replaced from time to time in accordance with
Section 6.11 (including, for greater certainty, amendments, renewals,
refinancings and replacements which increase the maximum amount available under
such facilities which are not prohibited by Section 6.11).

 

42



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Relevant CDOR Governmental Body” means the Bank of Canada, or a committee
officially endorsed or convened by the Bank of Canada or any successor thereto.

“Rent Reserve” means with respect to any leased facility, warehouse,
distribution center, depot or other place where any Inventory is located, a
reserve equal to three (3) months’ rent at such leased facility, warehouse,
distribution center, depot or other place.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Aggregate Credit Exposure and unused Revolving Commitments representing
more than 50% of the sum of the total Aggregate Credit Exposure and total unused
Revolving Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Priority Payables Reserves, Wage Earner Protection Act Reserve, Banking Services
Reserves, Foreign Credit Reserves, Rent Reserves, Dilution Reserves, reserves
for consignee’s, warehousemen’s and bailee’s charges, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Agreement Obligations, reserves for any
Unfunded Pension Liability in any Canadian Pension Plan, and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party; provided that to the extent any reserve
(including, without limitation, any Priority Payables Reserve, Wage Earner
Protection Act Reserve, Banking Services Reserve, Foreign Credit Reserve,
reserve for Swap Agreement Obligations or reserve for Unfunded Pension Liability
in any Canadian Pension Plan) with respect to any specific item, claim,
liability or potential claim or liability is deducted by the Administrative
Agent in the computation of the U.S. Borrowing Base, such reserve for such
specific item, claim, liability or potential claim or liability shall not be
deducted in the computation of the Canadian Borrowing Base, and vice-versa, it
being the intention of the parties to avoid duplication of reserves with respect
to any specific item, claim, liability or potential claim or liability in the
computation of the Aggregate Borrowing Base, Canadian Borrowing Base and U.S.
Borrowing Base; provided that the Administrative Agent may reserve any amount of
any Eligible Securitization Receivables in excess of $25,000,000 for which a
surety bond has been issued by any Loan Party.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other property),

 

43



--------------------------------------------------------------------------------

including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in Holdings or any option, warrant or other right to acquire
any such Equity Interests in Holdings; provided, that any payment with respect
to, or early unwind or settlement of, any Permitted TEU Capped Call Transaction,
in each case, in accordance with the terms of the agreement governing such
Permitted TEU Capped Call Transaction shall not constitute a Restricted Payment.

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan denominated in Canadian
Dollars, each of the following: (i) each date of a Borrowing, (ii) each date of
a continuation of such Loan pursuant to Section 2.08, (iii) the date any
Borrowing Base Certificate is delivered, and (iv) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require, and
(b) with respect to any Letter of Credit denominated in Canadian Dollars or any
LC Alternative Currency, each of the following: (i) each date of issuance of
such Letter of Credit, (ii) each date of an amendment of such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the applicable Issuing Bank
under such Letter of Credit, (iv) the date any Borrowing Base Certificate is
delivered and (v) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall determine or the Required Lenders shall require.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, which commitment may be
(a) comprised of both a U.S. Commitment and a Canadian Commitment or solely a
U.S. Commitment, as set forth on the Revolving Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable, and (b) reduced or increased from time to
time pursuant to (i) Section 2.09 and (ii) assignments by or to such Lender
pursuant to Section 9.04. As of the Fourth Restatement Date, the Aggregate
Revolving Commitments total $1,100,000,000.

“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.

“Revolving Exposure” means, individually and collectively as the context may
require, the U.S. Revolving Exposure and the Canadian Revolving Exposure.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Government of Canada, the government of any province or territory of
Canada or by the United Nations Security Council, the European Union or any
European Union member state, or Her Majesty’s Treasury of the United Kingdom,
(b) any Person that constitutes a Canadian Blocked Person, (c) any Person
operating, organized or resident in a Sanctioned Country, (d) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) through (c), or (e) any Person otherwise the subject of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, or (c) the Government of Canada.

 

44



--------------------------------------------------------------------------------

“Scheduled Maturity Date” means June 22, 2025.

“SEC” means the Securities and Exchange Commission of the U.S.

“Second Restatement Date” means September 24, 2015.

“Secured Indebtedness” means, at any date, the portion of Total Funded
Indebtedness that is secured by a Lien on any property or assets of Holdings or
any of its Restricted Subsidiaries at such date.

“Secured Leverage Ratio” means, on any date, the ratio of (a)(i) Secured
Indebtedness on such date less (ii) the aggregate amount not in excess of
$50,000,000 of unrestricted cash held at such time in Deposit Accounts subject
to Control Agreements to (b) EBITDA for the then most recently ended period of
four consecutive fiscal quarters for which financial statements are available,
provided that, to the extent any Borrower or any Restricted Subsidiary makes any
acquisition permitted pursuant to Section 6.04 or disposition of assets outside
the ordinary course of business that is permitted by Section 6.05 during the
period of four fiscal quarters of Holdings most recently ended, the Secured
Leverage Ratio shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to the acquisition or the disposition of assets, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by a Financial Officer of the Borrower Representative), as if such acquisition
or such disposition (and any related incurrence, repayment or assumption of
Secured Indebtedness) had occurred in the first day of such four quarter period.

“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.

“Securities Account” has the meaning assigned to such term in Article 8 of the
UCC or the Securities Transfer Act of Ontario, as applicable.

“Securitization Additional Availability” means (a) 85% of the book value of
Eligible Securitization Receivables less (b) Reserves, less (c) the greater of
(i) the amount of credit actually extended to WESCO Receivables by the
Securitization Lenders, and (ii) the Securitization Maximum Potential Capital
(but not in excess of the Securitization Purchase Limit); provided, that,
notwithstanding the foregoing, in no event shall Securitization Additional
Availability exceed the lesser of (A) $192,500,000 and (B) seventeen and one
half percent (17.5%) of the lesser at such time of (1) the Aggregate Revolving
Commitments and (2) the Aggregate Borrowing Base.

“Securitization Availability” means, at any time, the available borrowing
capacity of WESCO Receivables under the Receivables Securitization Agreements,
which available borrowing capacity is equal to (a) the lesser, at such time, of
(i) the Securitization Maximum Potential Capital and (ii) the Securitization
Purchase Limit minus (b) the amount of credit extended at such time to WESCO
Receivables by the Securitization Lenders.

“Securitization Lenders” means the purchasers (i.e., the lenders) of Eligible
Accounts that have been sold to WESCO Receivables under the Receivables
Securitization Agreements.

“Securitization Maximum Potential Capital” means, at any time, the maximum
amount of credit that could be extended to WESCO Receivables at such time (based
on Eligible Securitization Receivables) by the Securitization Lenders under the
Receivables Securitization Agreements, which amount is set forth on the monthly
reports delivered by WESCO Receivables to the Securitization Lenders as the
“Maximum Potential Capital.”

“Securitization Purchase Limit” means on any date the aggregate commitment of
the Securitization Lenders under the Receivables Securitization Agreements, as
the same may be increased or decreased from time to time under the Receivables
Securitization Agreements. As of the Fourth Restatement Date, the Securitization
Purchase Limit under the Receivables Securitization Agreements is
$1,025,000,000.

 

45



--------------------------------------------------------------------------------

“Senior Notes” means, collectively, the 2021 Senior Notes, the 2024 Senior
Notes, the 2025 Senior Notes and the 2028 Senior Notes.

“Senior Notes Indentures” means, collectively, the 2021 Senior Notes Indenture,
the 2024 Senior Notes Indenture, the 2025 Senior Notes Indenture and the 2028
Senior Notes Indenture.

“Settlement” has the meaning assigned to such term in Section 2.05(g).

“Settlement Date” has the meaning assigned to such term in Section 2.05(g).

“Significant Subsidiary” shall mean, with respect to paragraphs (i), (j) and
(k) of Article VII hereof, on any date of determination, (a) any Restricted
Subsidiary that, together with its Subsidiaries that constitute Restricted
Subsidiaries, would constitute a “significant subsidiary” as set forth in Rule
1-02(w) of Regulation S-X under the Securities Act, and (b) any Restricted
Subsidiary which, when aggregated with all other Restricted Subsidiaries that
are not otherwise Significant Subsidiaries and as to which any event described
in paragraph (i), (j) or (k) of Article VII hereof has occurred, would
collectively satisfy the criteria for the determination of a Significant
Subsidiary under clause (a) of this definition.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Event of Default” any Event of Default of type specified in clauses
(a), (b), (d), (e)(i), (i), (j) or (k) of Article VII.

“Specified Foreign Credit Extensions” means Foreign Credit Extensions of which
the Administrative Agent has received notice in accordance with Section 2.22.

“Specified Representations” means the representations and warranties under
Sections 3.01, 3.02, 3.03(d), 3.08, 3.13(c), 3.13(d), 3.16, 3.20(c) (solely with
respect to the use of proceeds of any Loans made on the Fourth Restatement Date)
and 3.23.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Standby LC Exposure at such time.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent in its Permitted
Discretion.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of a Loan Party, as
applicable.

 

46



--------------------------------------------------------------------------------

“Supermajority Revolving Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having Revolving Exposure and unused Revolving Commitments
representing at least 66 2/3% of the sum of the Aggregate Revolving Exposure and
unused Revolving Commitments.

“Supported QFC” has the meaning assigned to such term in Section 9.26.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement;
provided, further, that any Permitted TEU Purchase Contract shall not constitute
a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender (or any Person that was a Lender or an Affiliate of a Lender at the time
the agreement was initially executed, or in the case of any agreement as in
effect on the Fourth Restatement Date, was a Lender or an Affiliate of a Lender
as of such date), and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Swap Agreement transaction; provided,
however, in no event shall Swap Agreement Obligations include Excluded Swap
Obligations.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means Barclays, in its capacity as the lender of Swingline
Loans hereunder.

“Swingline Loan” means, individually and collectively as the context may
require, each U.S. Swingline Loan and each Canadian Swingline Loan.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Borrowing Base Amount” means, as of any date, the greater of
$1,100,000,000 and an amount equal to the sum of (i) the Aggregate Borrowing
Base of Holdings and its Subsidiaries immediately prior to the Fourth
Restatement Date and (ii) an amount equal to the sum of 80% of the Eligible
Accounts of the Anixter Loan Parties and 50% of the Eligible Inventory of the
Anixter Loan Parties.

“Term Loan Priority Collateral” means all Collateral other than the ABL Priority
Collateral, including, without limitation, all Collateral consisting of
(a) Equipment and Fixtures, (b) Fee Interests in Real Property, (c) Intellectual
Property, (d) Equity Interests in Loan Parties and their subsidiaries;
(e) Intercompany Loans, Intercompany Notes and Intercompany Obligations; and
(f) all Proceeds from the sale or disposition of any of the

 

47



--------------------------------------------------------------------------------

items referred to in the preceding clauses (a) through (e); provided that cash,
cash equivalents and Securities obtained as proceeds from the sale or
disposition of the items referred to in the preceding clauses (a) through
(e) and that are deposited into or credited to a Deposit Account or a Securities
Account shall only constitute Term Loan Priority Collateral to the extent that
such cash, cash equivalents or Securities are specifically identifiable as
proceeds from the sale or disposition of the items referred to in the preceding
clauses (a) through (e).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Third Restatement Date” means September 26, 2019.

“Total Consideration” means, with respect to any Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) Indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, and (d) the
amount of Indebtedness assumed in connection with such Acquisition.

“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Indebtedness of the types described in clauses (a), (b), (f), (h), (k)
and, solely to the extent such Indebtedness being guaranteed would otherwise
constitute Total Funded Indebtedness, (g), determined on a consolidated basis in
accordance with GAAP.

“Total Leverage Ratio” means, on any date, the ratio of (a) (i) Total Funded
Indebtedness on such date less (ii) the aggregate amount not in excess of
$50,000,000 of unrestricted cash held at such time in Deposit Accounts subject
to Control Agreements to (b) EBITDA for the then most recently ended period of
four consecutive fiscal quarters for which financial statements are available,
provided that, to the extent any Borrower or any Restricted Subsidiary makes any
acquisition permitted pursuant to Section 6.04 or disposition of assets outside
the ordinary course of business that is permitted by Section 6.05 during the
period of four fiscal quarters of Holdings most recently ended, the Total
Leverage Ratio shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to the acquisition or the disposition of assets, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by a Financial Officer of the Borrower Representative), as if such acquisition
or such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four quarter period.

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties (and any Foreign Subsidiaries which are party to the Canadian Security
Agreement, the Canadian Guarantee or the U.S. Security Agreement) of this
Agreement and the other Loan Documents, (ii) the borrowing of Loans and other
credit extensions, (iii) the use of the proceeds thereof and the issuance of
Letters of Credit hereunder, (iv) the granting of Liens under the Collateral
Documents, (v) the Anixter Acquisition, (vi) the (a) satisfaction and discharge
and/or repayment in full of the 5.125% Senior Notes due 2021 issued by Anixter,
Inc. and (b) settlement, and payment of any fees, costs, premiums and expenses
in connection therewith, of any tender offer, consent solicitation, satisfaction
and discharge, repayment and/or redemption in connection with the 5.50% Senior
Notes due 2023 and the 6.00% Senior Notes due 2025, in each case, issued by
Anixter, Inc., (vii) the issuance of the 2025 Senior Notes and (viii) the
issuance of the 2028 Senior Notes, in each case, on or around the Fourth
Restatement Date.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the ABR, the Canadian Prime Rate, the CDOR Rate or
the Eurodollar Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

48



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unfunded Pension Liability” means, at a point in time, with respect to any
defined benefit Canadian Pension Plan, the total unfunded liability or solvency
deficiency as determined by a professional actuary for the purposes of the
Employment Pension Plans Act (Alberta) or such other provincial pension
standards legislation that may be applicable to the funding and solvency
requirements of that plan.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means (a) any Subsidiary of a Borrower that is formed
or acquired after the Fourth Restatement Date that is designated as an
Unrestricted Subsidiary in accordance with Section 6.13, (b) any Restricted
Subsidiary designated or re-designated as an Unrestricted Subsidiary by the
Borrower Representative in a written notice to the Administrative Agent and in
accordance with Section 6.13, and (c) each Subsidiary of an Unrestricted
Subsidiary.

“USA Patriot Act” has the meaning assigned to such term in Section 9.14.

“U.S. Availability” means, as of any date of determination, (a) the lesser of
(i) the total Revolving Commitments as of such date and (ii) the U.S. Borrowing
Base as of such date, minus (b) the sum of (i) the total U.S. Revolving Exposure
of all U.S. Lenders as of such date (calculated with respect to any Defaulting
Lender as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings) and (ii) the Canadian U.S. Borrowing Base Utilization as
of such date.

“U.S. Borrower” or “U.S. Borrowers” means, individually or collectively as the
context may require: (a) the entities listed on the Loan Party Schedule attached
hereto under the heading “U.S. Borrowers,” and (b) any Domestic Subsidiary of
Holdings (other than a CFC Subsidiary Holding Company) that becomes a party to
this Agreement as an additional borrower after the Fourth Restatement Date
pursuant to a Joinder Agreement in accordance with Section 5.13.

“U.S. Borrowing Base” means, at any time, the sum of (a) the lesser of (i) 70%
of the U.S. Loan Parties (other than Intermediate Holding Companies) Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time and (ii) the product of 90% multiplied by
the Net Orderly Liquidation Value percentage identified in the most recent
inventory appraisal ordered by the Administrative Agent multiplied by the U.S.
Loan Parties (other than Intermediate Holding Companies) Eligible Inventory
(determined after taking into account adjustments made in such appraisal in the
calculation of the Net Orderly Liquidation Value percentage), valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, plus (b) the Securitization Additional Availability, minus (c) Reserves.

“U.S. Cash Management Bank” means (a) as of the Fourth Restatement Date, PNC
Bank National Association and Bank of America, N.A., in their respective
capacities as the principal depositary banks for the U.S. Loan Parties (other
than the Canadian Cross-Border Loan Guarantors), and (b) at any time after the
Fourth Restatement Date, any one or more of the Lenders selected by the U.S.
Loan Parties (other than the Canadian Cross-Border Loan Guarantors), in
consultation with the Administrative Agent, to become the successor principal
depository bank for the U.S. Loan Parties (other than the Canadian Cross-Border
Loan Guarantors); provided that, unless the

 

49



--------------------------------------------------------------------------------

Administrative Agent otherwise consents in writing, no Person shall become the
successor “U.S. Cash Management Bank” unless and until such Person shall have
entered into a Control Agreement with the U.S. Loan Parties (other than the
Canadian Cross-Border Loan Guarantors) and the Administrative Agent in form and
substance reasonably acceptable to the Administrative Agent.

“U.S. Collection Account” means the account at Barclays (or another commercial
bank in the name of the Administrative Agent and under the sole dominion and
control of the Administrative Agent, and otherwise established in a manner
satisfactory to the Administrative Agent), so designated by the Administrative
Agent, in a written notice delivered to the Borrower Representative, to be the
“U.S. Collection Account,” to which funds on deposit in Deposit Accounts (other
than Excluded Accounts) maintained by the U.S. Loan Parties (other than Canadian
Cross-Border Loan Guarantors) with the U.S. Cash Management Bank and all
collections and other payments received in respect of the Accounts of the U.S.
Loan Parties (other than the Canadian Cross-Border Loan Guarantors) by the U.S.
Cash Management Bank shall be remitted at all times (subject to the provisions
of the Receivables Intercreditor Agreement) during a Cash Dominion Period.

“U.S. Commitment” means, with respect to each U.S. Lender, the commitment, if
any, of such U.S. Lender to make U.S. Revolving Loans and to acquire
participations in U.S. Letters of Credit, U.S. Overadvances and U.S. Swingline
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such U.S. Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such U.S. Lender pursuant to
Section 9.04. The initial amount of each U.S. Lender’s U.S. Commitment is set
forth on the Revolving Commitment Schedule, or in the Assignment and Assumption
pursuant to which such U.S. Lender shall have assumed its U.S. Commitment, as
applicable. The U.S. Commitment is a sub-facility of the Revolving Commitment
and is not in addition to the Revolving Commitment.

“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure of the U.S. Borrowers. The U.S. LC Exposure of any U.S.
Lender at any time shall be its Applicable Percentage of the total U.S. LC
Exposure at such time.

“U.S. Lender Parties” means, individually and collectively as the context may
require, the Administrative Agent, the U.S. Lenders, and the Issuing Banks
issuing U.S. Letters of Credit.

“U.S. Lenders” means the Persons listed on the Revolving Commitment Schedule as
having a U.S. Commitment and any other Person that shall acquire a U.S.
Commitment pursuant to an Assignment and Assumption or become a lender pursuant
to an Aggregate Commitment Increase in accordance with Section 2.09, other than
any such Person that ceases to be such a Person hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “U.S. Lenders”
includes the Swingline Lender in its capacity as a lender of U.S. Swingline
Loans.

“U.S. Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for any U.S. Borrower, any Domestic
Subsidiary or any Foreign Subsidiary.

“U.S. Loan Guarantors” means, individually or collectively, as the context may
require: (a) the entities listed on the Loan Party Schedule attached hereto
under the heading “U.S. Loan Guarantors,” (b) any Canadian Cross-Border Loan
Guarantor, (c) any Domestic Subsidiary (other than a CFC Subsidiary Holding
Company) that after the Fourth Restatement Date guarantees payment of the U.S.
Obligations and the Canadian Obligations pursuant to Section 5.13 and (d) the
successors and assigns of the Persons described in clauses (a), (b) and (c) of
this definition; provided, however, that for the avoidance of doubt, “U.S. Loan
Guarantors” shall not include (i) WESCO Receivables, (ii) any Real Estate
Subsidiary, (iii) any CFC Subsidiary or CFC Subsidiary Holding Company or
(iv) any Dutch Subsidiary.

“U.S. Loan Parties” means, individually or collectively, as the context may
require, the U.S. Borrowers and the U.S. Loan Guarantors.

 

50



--------------------------------------------------------------------------------

“U.S. Loan Party Guaranty” means (i) Article VIII of the U.S. Security
Agreement, and (ii) each other separate Guarantee having terms substantially
similar to those set forth in Article VIII of the U.S. Security Agreement
delivered by any other U.S. Loan Party after the Fourth Restatement Date, in
each case, as amended or modified and in effect from time to time.

“U.S. Loans” means, individually and collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, the U.S. Overadvances, and
the U.S. Protective Advances.

“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all U.S. LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank with respect to a U.S.
Letter of Credit or any indemnified party arising under the Loan Documents.

“U.S. Overadvances” has the meaning assigned to such term in Section 2.05(c).

“U.S.” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“U.S. Revolving Exposure” means, with respect to any U.S. Lender at any time,
the sum of (a) the outstanding principal amount of U.S. Revolving Loans of such
U.S. Lender at such time, plus (b) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate principal amount of the U.S. Swingline
Loans outstanding at such time, plus (c) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate U.S. LC Exposure outstanding at such
time, plus (d) an amount equal to such U.S. Lender’s Applicable Percentage of
the aggregate principal amount of the U.S. Overadvances outstanding at such
time.

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers.

“U.S. Secured Obligations” means all U.S. Obligations, together with all
(a) Banking Services Obligations of the U.S. Loan Parties; (b) Swap Agreement
Obligations of the U.S. Loan Parties and their Subsidiaries owing to one or more
U.S. Lenders or their respective Affiliates (or any Person that was a Lender or
an Affiliate of a Lender at the time the agreement was initially executed, or in
the case of any agreement as in effect on the Fourth Restatement Date, was a
Lender or an Affiliate of a Lender as of such date); provided that promptly
after any transaction relating to such Swap Obligation is executed, the U.S.
Lender or Affiliate of a U.S. Lender party thereto (other than Barclays or its
Affiliates) shall have delivered written notice to the Administrative Agent that
such a transaction has been entered into and that it constitutes a U.S. Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
U.S. Lender Parties; and (c) all obligations of the U.S. Loan Parties in respect
of all Guarantees provided by such U.S. Loan Parties of Indebtedness of Foreign
Subsidiaries under Foreign Credit Extensions and Foreign Banking Services
Obligations; provided that promptly after any such Guarantee by any U.S. Loan
Party relating to such Foreign Credit Extensions and Foreign Banking Services
Obligations is entered into, the U.S. Lender or Affiliate of a U.S. Lender party
thereto (other than Barclays or its Affiliates) shall have delivered written
notice to the Administrative Agent that such a Guarantee has been entered into
and that it constitutes a U.S. Secured Obligation entitled to the benefits of
the Collateral Documents in favor of the U.S. Lender Parties.

“U.S. Security Agreement” means that certain Fourth Amended and Restated Pledge
and Security Agreement, dated as of the Fourth Restatement Date, among the U.S.
Loan Parties, WDINESCO II B.V (solely, in the case of WDINESCO II B.V., with
respect to the pledge of the Equity Interests of WDCH, LP) and the
Administrative Agent, for the benefit of the Lender Parties in substantially the
form of Exhibit E attached hereto, which Third Amended and Restated Pledge and
Security Agreement amends and restates in its entirety the Second Amended and
Restated Pledge and Security Agreement among the U.S. Loan Parties and the
Existing U.S. Administrative Agent, for the benefit of the Lender Parties, dated
as of the Third Restatement Date, and any other pledge or security agreement
entered into after the Fourth Restatement Date by any other U.S. Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, in
each case, as the same may be amended, restated or otherwise modified from time
to time.

 

51



--------------------------------------------------------------------------------

“U.S. Swingline Loan” means a Loan made by the Swingline Lender pursuant to
Section 2.05(a).

“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by the Administrative Agent in such amount
as the Administrative Agent determines reflects the amounts that may become due
under the Wage Earner Protection Program Act (Canada) with respect to the
employees of any Loan Party employed in Canada which would give rise to a Lien
with priority under applicable law over the Lien of the Administrative Agent.

“WDC Holding” means WDC Holding, Inc., a Delaware corporation.

“Weekly Reporting Trigger Period” means the period (a) commencing on the day
that (i) an Event of Default occurs, or (ii) Aggregate Availability falls below
the Aggregate Availability Trigger Amount and (b) continuing until the date on
which no Event of Default has existed and the Aggregate Availability has
exceeded the Aggregate Availability Trigger Amount for thirty consecutive days.

“WESCO Canada I” means WESCO Canada I, LP, a limited partnership organized under
the laws of Alberta.

“WESCO Receivables” means WESCO Receivables Corp., a Delaware corporation.

“WESCO Receivables Intercompany Loans” means all loans owing to any Loan Party
from WESCO Receivables Corp., and all guarantees of such loans, whether or not
such loans or guarantees are evidenced by the WESCO Receivables Intercompany
Notes or any other Instruments or Documents.

“WESCO Receivables Intercompany Notes” means all promissory notes issued from
time to time by WESCO Receivables Corp. in favor of certain of the Loan Parties,
in each case, evidencing loans made by such Loan Parties to WESCO Receivables
Corp. under the WESCO Receivables Securitization Agreements, as such notes may
be amended, restated, supplemented or otherwise modified or replaced from time
to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent, as
applicable.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be

 

52



--------------------------------------------------------------------------------

followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, replaced, or otherwise modified (subject to any restrictions on
such amendments, supplements, replacements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any time” shall refer to the same time or period for all calculations or
determination within such definition, and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All certificates and other documents required to
be provided by a specified officer of a Loan Party shall be deemed to be
provided by such person solely in their capacity as such officer.

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property,” (b) “real property” shall be deemed to include
“immovable property,” (c) “tangible property” shall be deemed to include
“corporeal property,” (d) “intangible property” shall be deemed to include
“incorporeal property,” (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec,” (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset,” “right of setoff” or similar expression
shall be deemed to include a “right of compensation,” (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall be
deemed to include a “mandatary,” (k) “construction liens” shall be deemed to
include “legal hypothecs,” (l) “joint and several” shall be deemed to include
“solidary,” (m) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault,” (n) “beneficial ownership” shall be deemed to
include “ownership on behalf of another as mandatary,” (o) “servitude” shall be
deemed to include “easement,” (p) “priority” shall be deemed to include “prior
claim,” (q) “survey” shall be deemed to include “certificate of location and
plan,” (r) “fee simple title” shall be deemed to include “absolute ownership,”
and (s) “foreclosure” shall be deemed to include the “exercise of a hypothecary
right.”

SECTION 1.04    Accounting Terms; GAAP.

(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that if, after the Fourth Restatement Date, the
Borrowers migrate to IFRS or there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such migration to
IFRS or any change occurring after the Fourth Restatement Date in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such migration to IFRS or such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such migration or change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party at “fair
value,” as defined therein.

(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations” or “Indebtedness,” any change
in accounting for leases pursuant to GAAP resulting from the adoption of
Financial Accounting Standards Board Accounting Standards Update No. 2016-02,
Leases (Topic

 

53



--------------------------------------------------------------------------------

842) (“FAS 842”), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a capital lease where
such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

SECTION 1.05    Currency Matters.

(a)    Principal, interest, reimbursement obligations, fees, and all other
amounts payable under this Agreement and the other Loan Documents to the
Administrative Agent and the Lenders shall be payable in the currency in which
such Obligations are denominated, provided that (i) any reimbursement by a
Canadian Borrower of an LC Disbursement in respect of a Canadian Letter of
Credit denominated in Canadian Dollars or any payment by a Canadian Lender to
the Administrative Agent or an Issuing Bank in respect of its participation with
respect to any such Canadian Letter of Credit shall be payable in Canadian
Dollars and (ii) any reimbursement by a U.S. Borrower of an LC Disbursement in
respect of a U.S. Letter of Credit denominated in an LC Alternative Currency or
any payment by a Lender to the Administrative Agent or an Issuing Bank in
respect of its participation with respect to any such Letter of Credit in an LC
Alternative Currency shall be payable in dollars.

(b)    Without limiting the other terms of this Agreement, all calculations and
determinations under this Agreement of any amount in any currency other than
dollars shall be deemed to refer to the Dollar Amount thereof, as the case may
be, and all Borrowing Base Certificates delivered under this Agreement shall
express such calculations or determinations in dollars or the Dollar Amount
thereof, as the case may be. Each requisite currency translation shall be based
on the Exchange Rate.

(c)    For purposes of this Agreement and the other Loan Documents, the Dollar
Amount of any Borrowings, Loans, Letters of Credit and other Obligations shall
be determined in accordance with the terms of this Agreement in respect of the
most recent Revaluation Date. Such Dollar Amount shall become effective as of
such Revaluation Date for such Borrowings, Loans, Letters of Credit and other
Obligations and shall be the Dollar Amount employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur with
respect to such Borrowings, Loans, Letters of Credit and other Obligations.

SECTION 1.06    Interest Rates; LIBO Rate Notifications. The interest rate on
Eurodollar Loans is determined by reference to the Eurodollar Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.14(c) of this
Agreement, such Section 2.14(c) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower
Representative, pursuant to Section 2.14, in advance of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurodollar Rate” or with respect to any
alternative or successor rate thereto, or replacement rate thereof, including
without limitation, whether the composition or characteristics of any such
alternative, successor or replacement reference rate, as it may or may not be
adjusted pursuant to Section 2.14(c), will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.07    Pro Forma Adjustments for Investments and Dispositions. To the
extent any Loan Party or any Restricted Subsidiary makes any Investment
permitted pursuant to Section 6.04 or Disposition outside the ordinary course of
business permitted by Section 6.05 during the period of four fiscal quarters of
the Loan Parties

 

54



--------------------------------------------------------------------------------

most recently ended, the Fixed Charge Coverage Ratio, the Secured Leverage Ratio
and the Total Leverage Ratio (as applicable) shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to the Investment or the Disposition, are
factually supportable and are reasonably expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer of such Loan Party or Restricted Subsidiary),
as if such Investment or such Disposition (and any related incurrence, repayment
or assumption of Indebtedness) had occurred in the first day of such
four-quarter period.

SECTION 1.08    Limited Condition Transactions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, solely in connection with a
Limited Condition Transaction (a) when calculating any applicable ratio or
financial test or determining whether any Default or Event of Default has
occurred, is continuing or would result from the consummation of such Limited
Condition Transaction, in each case, pursuant to Section 6.01, Section 6.02,
Section 6.04, Section 6.05, or Section 6.08 in connection with the incurrence of
Indebtedness, the creation of Liens, the making of any Disposition, the making
of an Investment (including consummating a Permitted Acquisition), the making of
a Restricted Payment, the designation of a Subsidiary as restricted or
unrestricted or the repayment of Indebtedness in connection with such Limited
Condition Transaction (each, a “LCT Specified Transaction”); provided that any
Borrowing hereunder shall not constitute an LCT Specified Transaction except in
the case of any Borrowing with respect to any “first in, last out” incremental
or (b) determining the accuracy of any representation or warranty under this
Agreement or any other Loan Document in connection with a Limited Condition
Transaction, the date of determination of such ratio or financial test, the
accuracy of such representation or warranty (but taking into account any earlier
date specified therein) or whether any Default or Event of Default has occurred,
is continuing or would result therefrom shall, at the option of the Borrower
Representative (the Borrower Representative’s election to exercise such option
in connection with any Limited Condition Transaction, an “LCT Election”), be
deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCT Test Date”). If on a pro forma basis
after giving effect to such Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such ratios,
financial tests, representations and warranties and absence of defaults are
calculated as if such Limited Condition Transaction or other transactions had
occurred at the beginning of the most recent period of four consecutive fiscal
quarters ending prior to the LCT Test Date for which financial statements are
available, the applicable Loan Party could have taken such action on the
relevant LCT Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (i) if any of such ratios, financial tests, representations
and warranties or absence of defaults are exceeded or breached as a result of
fluctuations in such ratio (including due to fluctuations in EBITDA), a change
in facts and circumstances or other provisions at or prior to the consummation
of the relevant Limited Condition Transaction, such ratios, representations and
warranties and absence of defaults will not be deemed to have been exceeded,
breached, or otherwise failed as a result of such fluctuations or changed
circumstances solely for purposes of determining whether the Limited Condition
Transaction and any related transactions is permitted hereunder and (ii) such
ratios and compliance with such conditions shall not be tested at the time of
consummation of such Limited Condition Transaction or related LCT Specified
Transactions. If the Borrower Representative has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any subsequent
Acquisition or Investment that any Loan Party or Restricted Subsidiary is
contractually committed to consummate on or following the relevant LCT Test Date
and prior to the earlier of the date on which such Limited Condition Transaction
is consummated or the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
pro forma basis both (i) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated.

ARTICLE II.     The Credits

SECTION 2.01    Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Lender agrees to make U.S. Revolving Loans to the
U.S. Borrowers denominated in dollars from time to time during the Availability
Period, and (b) each Canadian Lender agrees to make Canadian Revolving Loans to
the Canadian Borrowers denominated in either dollars or Canadian Dollars from
time to time during the Availability Period, so long as, in each case after
giving effect thereto:

(i)    the U.S. Revolving Exposure, Canadian Revolving Exposure or Revolving
Exposure of any Lender would not exceed such Lender’s U.S. Commitment, Canadian
Commitment or Revolving Commitment, as the case may be;

 

55



--------------------------------------------------------------------------------

(ii)    U.S. Availability would not be less than zero;

(iii)    Canadian Availability would not be less than zero; and

(iv)    Aggregate Availability would not be less than zero,

subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Section 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow Revolving Loans. On
the Fourth Restatement Date, the Administrative Agent shall reallocate or
terminate, as applicable, the commitments and loans outstanding under the
Existing Credit Agreement in accordance with the Lenders’ respective Applicable
Percentages and all loans outstanding as of the Fourth Restatement Date under
the Existing Credit Agreement shall automatically and without further action by
the parties hereto be deemed converted into Loans under this Agreement and shall
be included in the calculations as of the Fourth Restatement Date of “Aggregate
Revolving Exposure” and “Revolving Exposure.” All liabilities of the Loan
Parties with respect to such Loans shall constitute Obligations and it is the
intention of the Loan Parties that such Obligations shall continue to be secured
by Collateral Documents.

SECTION 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the Lenders ratably in accordance with their respective
Revolving Commitments of the applicable Class. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Commitments of the Lenders
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.

(b)    Subject to Section 2.14: (i) each U.S. Borrowing shall be denominated in
dollars; (ii) each Canadian Borrowing shall be denominated in dollars or
Canadian Dollars; (iii) each U.S. Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans, in each case, as the
Borrower Representative may request in accordance herewith; (iv) each Canadian
Borrowing denominated in dollars shall be comprised entirely of ABR Loans or
Eurodollar Loans, in each case, as the Borrower Representative may request; and
(v) each Canadian Borrowing denominated in Canadian Dollars shall be comprised
entirely of Canadian Prime Rate Loans or CDOR Rate Loans, in each case, as the
Borrower Representative may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan or a Canadian Prime Rate Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the commencement of each
Interest Period for any CDOR Rate Revolving Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. ABR Revolving Borrowings and Canadian Prime Rate Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of: (i) eight (8) Eurodollar Borrowings outstanding; and
(ii) eight (8) CDOR Rate Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

56



--------------------------------------------------------------------------------

(e)    Each U.S. Borrower acknowledges and agrees that it is jointly and
severally liable for, and absolutely, unconditionally and irrevocably promises
to pay when due, whether at stated maturity, upon acceleration or otherwise, and
at all times thereafter, all U.S. Loans and all other U.S. Obligations. Each
Canadian Borrower acknowledges and agrees that it is jointly and severally
liable for, and absolutely, unconditionally and irrevocably promises to pay when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, all Canadian Loans and all other Canadian Obligations.

(f)    All “Loans” and “Letters of Credit” as defined and issued by the Existing
Lenders under the Existing Credit Agreement shall be deemed to be Loans and
Letters of Credit under and as defined under this Agreement.

SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand, facsimile or electronic mail
delivery) in a form approved by the Administrative Agent and signed by the
Borrower Representative (a) in the case of a Eurodollar Borrowing, not later
than 12:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing (or, in the case of any such Borrowings to be made on the
Fourth Restatement Date, two Business Days), (b) in the case of a CDOR Rate
Borrowing, not later than 12:00 p.m., New York City time, two Business Days
before the date of the proposed Borrowing, (c) in the case of a ABR Borrowing,
not later than 12:00 p.m., New York City time, on the date of the proposed
Borrowing, or (d) in the case of a Canadian Prime Rate Borrowing, not later than
12:00 p.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing or a Canadian Prime Rate Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 3:00 p.m., New York City time, on
the date of the proposed Borrowing. Such request may be conditioned on the
occurrence of one or more events (including, but not limited to, any merger,
acquisition, disposition, asset sale or corporate restructuring, financing or
reorganization). Each such written Borrowing Request shall specify the following
information in compliance with Section 2.01:

(i)    the name of the applicable Borrower(s);

(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii)    the date of such Borrowing, which shall be a Business Day;

(iv)    in the case of a Canadian Borrowing, the applicable currency in which
the Borrowing will be funded;

(v)    whether such Borrowing is to be a ABR Borrowing, a Eurodollar Borrowing,
a Canadian Prime Rate Borrowing, or a CDOR Rate Borrowing; and

(vi)    in the case of a Eurodollar Borrowing or a CDOR Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (a) an ABR Borrowing in the case of a
U.S. Revolving Loan or Canadian Revolving Loan requested in dollars, or (b) a
Canadian Prime Rate Borrowing in the case of a Canadian Revolving Loan requested
in Canadian Dollars. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing or CDOR Rate Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s (or, in the case of a CDOR Rate Revolving Borrowing, 30 days’)
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

SECTION 2.04    Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the U.S. Borrowers in dollars, on
behalf of the U.S.

 

57



--------------------------------------------------------------------------------

Lenders (each such Loan, a “U.S. Protective Advance”) and Loans to the Canadian
Borrowers in Canadian Dollars or dollars, on behalf of the Canadian Lenders
(each such Loan, a “Canadian Protective Advance”), which the Administrative
Agent in its Permitted Discretion, deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(C) to pay any other amount chargeable to or required to be paid by the
applicable Borrower pursuant to the terms of this Agreement, including payments
of reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided that,
(x) the aggregate amount of U.S. Protective Advances outstanding at any time
shall not exceed $27,500,000 and (y) the aggregate amount of Canadian Protective
Advances outstanding at any time shall not exceed $27,500,000, provided further
that, (1) the aggregate amount of outstanding U.S. Protective Advances in favor
of the U.S. Borrowers plus the aggregate U.S. Revolving Exposure shall not
exceed (I) the aggregate U.S. Commitments minus (II) the sum of (X) the Priority
Payables Reserve, (Y) the Rent Reserve and (Z) the Wage Earner Protection Act
Reserve, (2) the aggregate amount of outstanding Canadian Protective Advances in
favor of the Canadian Borrowers plus the aggregate Canadian Revolving Exposure
shall not exceed the (I) aggregate Canadian Commitments minus (II) the sum of
(X) the Priority Payables Reserve, (Y) the Rent Reserve and (Z) the Wage Earner
Protection Act Reserve, (3) the aggregate amount of all outstanding Protective
Advances plus the Aggregate Revolving Exposure shall not exceed (I) the
Aggregate Revolving Commitments minus (II) the sum of (X) the Priority Payables
Reserve, (Y) the Rent Reserve and (Z) the Wage Earner Protection Act Reserve,
(4) the sum of (I) the aggregate amount of all outstanding Protective Advances
plus (II) the aggregate amount of all outstanding Overadvances shall not exceed
$110,000,000, and (5) a Protective Advance shall not be made if such Protective
Advance would cause the sum of (I) any Lender’s Revolving Exposure plus
(II) such Lender’s Applicable Percentage (determined for purposes of this clause
(II) in accordance with clause (a) of the definition of Applicable Percentage
set forth in Section 1.01) of all outstanding Protective Advances to exceed such
Lender’s Revolving Commitment. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
(i) U.S. Protective Advances shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties) in and to the
Collateral of the U.S. Loan Parties; and (ii) Canadian Protective Advances shall
be secured by the Liens in favor of the Administrative Agent (for the benefit of
the Canadian Lender Parties) in and to the Collateral of the Loan Parties. All
U.S. Protective Advances shall constitute U.S. Obligations and all Canadian
Protective Advances shall constitute Canadian Obligations. All U.S. Protective
Advances and Canadian Protective Advances denominated in dollars shall be ABR
Borrowings, and all Canadian Protective Advances denominated in Canadian Dollars
shall be Canadian Prime Rate Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient: (I) U.S. Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the U.S. Lenders to make a U.S. Revolving Loan to repay a U.S.
Protective Advance; and (II) Canadian Availability and the conditions precedent
set forth in Section 4.02 have been satisfied, the Administrative Agent may
request the Canadian Lenders to make a Canadian Revolving Loan, in the currency
in which the applicable Canadian Protective Advance was denominated, to repay a
Canadian Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund, in the currency in which the applicable Protective
Advance was denominated, their risk participations described in Section 2.04(b).

(b)    Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such U.S. Protective
Advance in proportion to its Applicable Percentage. Upon the making of a
Canadian Protective Advance by the Administrative Agent (whether before or after
the occurrence of a Default), each Canadian Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Administrative Agent without recourse or warranty, an
undivided interest and participation in such Canadian Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05    Swingline Loans and Overadvances. (a) The Administrative Agent,
the Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents,

 

58



--------------------------------------------------------------------------------

promptly after the Borrower Representative requests that an ABR Borrowing be
made to the U.S. Borrowers, the Swingline Lender may elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the U.S. Lenders and in the amount requested, same day funds to the U.S.
Borrowers, on the date of the applicable Borrowing to the Funding Account(s)
(each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “U.S. Swingline Loan”),
with settlement among them as to the U.S. Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(g). Each U.S. Swingline Loan shall
be subject to all the terms and conditions applicable to other ABR Loans funded
by the U.S. Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. The aggregate amount of U.S.
Swingline Loans outstanding at any time shall not exceed $75,000,000. The
Swingline Lender shall not make any U.S. Swingline Loan if, after giving effect
to such U.S. Swingline Loan (i) U.S. Availability would be less than zero or
(ii) Aggregate Availability would be less than zero. All U.S. Swingline Loans
shall be ABR Borrowings.

(b)    The Administrative Agent, the Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests that a Canadian
Prime Rate Borrowing be made to the Canadian Borrowers, the Swingline Lender may
elect to have the terms of this Section 2.05(b) apply to such Borrowing Request
by advancing, on behalf of the Canadian Lenders and in the amount requested,
same day funds to the Canadian Borrowers, on the date of the applicable
Borrowing to the Funding Account(s) (each such Loan made solely by the Swingline
Lender pursuant to this Section 2.05(b) is referred to in this Agreement as a
“Canadian Swingline Loan”), with settlement among them as to the Canadian
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(g). Each Canadian Swingline Loan shall be subject to all the terms
and conditions applicable to other Canadian Prime Rate Loans funded by the
Canadian Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. The aggregate amount of Canadian
Swingline Loans outstanding at any time shall not exceed $50,000,000. The
Swingline Lender shall not make any Canadian Swingline Loan if, after giving
effect to such Swingline Loan (i) Canadian Availability would be less than zero
or (ii) Aggregate Availability would be less than zero. All Canadian Swingline
Loans shall be Canadian Borrowings.

(c)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrowers, on behalf of the U.S. Lenders, in amounts that exceed U.S.
Availability (any such excess U.S. Revolving Loans are herein referred to
collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance shall
result in a Default due to U.S. Borrowers’ failure to comply with Section 2.01
for so long as such U.S. Overadvance remains outstanding in accordance with the
terms of this paragraph, but solely with respect to the amount of such U.S.
Overadvance. In addition, U.S. Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied, it being
understood that the conditions precedent set forth in Sections 4.02(a) and
(b) shall continue to apply (subject to the proviso set forth in the immediately
preceding sentence). All U.S. Overadvances shall constitute ABR Borrowings. The
authority of the Administrative Agent to make U.S. Overadvances is limited to an
aggregate amount not to exceed $60,000,000 at any time, no U.S. Overadvance may
remain outstanding for more than forty-five (45) days, no U.S. Overadvance shall
cause any U.S. Lender’s U.S. Revolving Exposure or Revolving Exposure to exceed
its U.S. Commitment or Revolving Commitment (as applicable), no U.S. Overadvance
shall cause the Aggregate Revolving Exposure to exceed (i) the Aggregate
Revolving Commitments minus (ii) the sum of (A) the Priority Payables Reserve,
(B) the Rent Reserve and (C) the Wage Earner Protection Act Reserve and no U.S.
Overadvance shall cause the sum of (x) the aggregate amount of all outstanding
Overadvances plus (y) the aggregate amount of all outstanding Protective
Advances to exceed $110,000,000 provided that, the Supermajority Revolving
Lenders may at any time revoke the Administrative Agent’s authorization to make
U.S. Overadvances. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.

(d)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Canadian Revolving Loans to
the Canadian Borrowers, on behalf of the Canadian Lenders, in amounts that
exceed Canadian Availability (any such excess Canadian Revolving Loans are
herein referred to collectively as “Canadian Overadvances”); provided that, no
Canadian Overadvance shall result in a Default due to Canadian Borrowers’
failure to comply with Section 2.01 for so long as such Canadian Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Canadian Overadvance. In addition, Canadian
Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied, it being

 

59



--------------------------------------------------------------------------------

understood that the conditions precedent set forth in Sections 4.02(a) and
(b) shall continue to apply (subject to the proviso set forth in the immediately
preceding sentence). All Canadian Overadvances shall constitute ABR Borrowings
or Canadian Prime Rate Borrowings. The authority of the Administrative Agent to
make Canadian Overadvances is limited to an aggregate amount not to exceed
$50,000,000 at any time, no Canadian Overadvance may remain outstanding for more
than forty-five (45) days, no Canadian Overadvance shall cause any Canadian
Lender’s Canadian Revolving Exposure or Revolving Exposure to exceed its
Canadian Commitment or Revolving Commitment (as applicable), no Canadian
Overadvance shall cause the Aggregate Revolving Exposure to exceed (i) the
Aggregate Revolving Commitments minus (ii) the sum of (A) the Priority Payables
Reserve, (B) the Rent Reserve and (C) the Wage Earners Protection Act Reserve,
and no Canadian Overadvance shall cause the sum of (x) the aggregate amount of
all outstanding Overadvances plus (y) the aggregate amount of all outstanding
Protective Advances to exceed $110,000,000 provided that, the Supermajority
Revolving Lenders may at any time revoke the Administrative Agent’s
authorization to make Canadian Overadvances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.

(e)    Upon the making of a U.S. Swingline Loan or a U.S. Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such U.S. Swingline Loan or U.S.
Overadvance), each U.S. Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
Swingline Lender or the Administrative Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such U.S.
Swingline Loan or U.S. Overadvance equal in amount to such U.S. Lender’s
Applicable Percentage of such U.S. Swingline Loan or U.S. Overadvance. The
Swingline Lender or the Administrative Agent may, at any time, require the U.S.
Lenders to fund their participations in U.S. Swingline Loans or U.S.
Overadvances. From and after the date, if any, on which any U.S. Lender is
required to fund its participation in any U.S. Swingline Loan or U.S.
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such U.S. Lender, such U.S. Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such U.S. Swingline Loan or U.S.
Overadvance.

(f)    Upon the making of a Canadian Swingline Loan or a Canadian Overadvance
(whether before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Canadian Swingline Loan or
Canadian Overadvance), each Canadian Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swingline Lender or the Administrative Agent, as the case may be,
without recourse or warranty, an undivided interest and participation in such
Canadian Swingline Loan or Canadian Overadvance equal in amount to such Canadian
Lender’s Applicable Percentage of such Canadian Swingline Loan or Canadian
Overadvance. The Swingline Lender or the Administrative Agent may, at any time,
require the Canadian Lenders to fund their participations in Canadian Swingline
Loans or Canadian Overadvances. From and after the date, if any, on which any
Canadian Lender is required to fund its participation in any Canadian Swingline
Loan or Canadian Overadvance purchased hereunder, the Administrative Agent shall
promptly distribute to such Canadian Lender, such Canadian Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Canadian
Swingline Loan or Canadian Overadvance, as the case may be.

(g)    The Administrative Agent, on behalf of the Swingline Lender shall request
settlement (a “Settlement”) with the U.S. Lenders or Canadian Lenders, as
applicable, on at least a weekly basis or on any more frequent date that the
Administrative Agent elects, by notifying the applicable Revolving Lenders of
such requested Settlement by facsimile, telephone, or electronic mail no later
than 12:00 p.m., New York City time, on the date of such requested Settlement
(the “Settlement Date”). With respect to Settlements involving U.S. Loans, each
U.S. Lender (other than the Swingline Lender, in the case of the U.S. Swingline
Loans) shall transfer in dollars the amount of such U.S. Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to an
account of the Administrative Agent as the Administrative Agent may designate,
not later than 1:00 p.m., New York City time, on such Settlement Date. With
respect to Settlements involving Canadian Loans, each Canadian Lender (other
than the Swingline Lender, in the case of the Canadian Swingline Loans) shall
transfer, in the currency in which the applicable Loan was denominated, the
amount of such Canadian Lender’s Applicable Percentage of the outstanding
principal amount of the applicable Loan with respect to which Settlement is
requested to the Administrative Agent, to an account of the Administrative Agent
as the Administrative Agent may designate, not later than 1:00 p.m., New York
City time, on such Settlement Date. Settlements may occur during the existence
of a Default and whether or not the applicable conditions precedent set

 

60



--------------------------------------------------------------------------------

forth in Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against, as applicable, (i) the amounts of
the Swingline Lender’s U.S. Swingline Loans (and, together with Swingline
Lender’s Applicable Percentage of such U.S. Swingline Loan, shall constitute
U.S. Revolving Loans of such U.S. Lenders, respectively) and (ii) the amounts of
the Swingline Lender’s Canadian Swingline Loans (and, together with Swingline
Lender’s Applicable Percentage of such Canadian Swingline Loan, shall constitute
Canadian Revolving Loans of such Canadian Lenders, respectively). If any such
amount is not transferred to the Administrative Agent by any Revolving Lender on
such Settlement Date, the applicable Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon as
specified in Section 2.07.

SECTION 2.06    Letters of Credit. (a) General Terms; Issuing Bank Commitments;
Requests for Letters of Credit. Subject to the terms and conditions set forth
herein, the Borrower Representative may request the issuance of, and each
Issuing Bank agrees, subject to its LC Individual Sublimit and in reliance upon
the agreements of the Borrowers and the Lenders set forth in this Section 2.06
and elsewhere in the Agreement, to issue, Letters of Credit (denominated in
dollars or in an LC Alternative Currency in the case of U.S. Letters of Credit
and denominated in dollars or Canadian Dollars in the case of Canadian Letters
of Credit) for the account of a Borrower or for the account of a Restricted
Subsidiary, in a form reasonably acceptable to the applicable Issuing Bank and
the Administrative Agent, at any time and from time to time during the
Availability Period; provided that, unless expressly agreed by Barclays in
writing, Barclays, in its capacity as an Issuing Bank shall only be required to
issue standby Letters of Credit, provided further that (i) with respect to any
Letter of Credit issued for the account of (x) a Domestic Subsidiary that is not
a Borrower or (y) a Foreign Subsidiary, one or more of the U.S. Borrowers shall
be the applicant or co-applicant with respect to such Letter of Credit,
(ii) with regard to any Letter of Credit issued for the account of a Canadian
Subsidiary that is not a Borrower, one or more of the Canadian Borrowers shall
be the applicant or co-applicant with respect to such Letter of Credit,
(iii) each U.S. Borrower and each other U.S. Loan Party irrevocably agrees that
is shall be jointly and severally liable and fully responsible for any and all
LC Disbursements and other obligations with respect to any Letter of Credit
issued for the account of any Borrower or Restricted Subsidiary hereunder as if
such Letter of Credit had been issued for the sole account of such U.S. Borrower
or other U.S. Loan Party, (iv) each Canadian Borrower and each other Canadian
Loan Party irrevocably agrees that is shall be jointly and severally liable and
fully responsible for any and all LC Disbursements and other obligations with
respect to any Canadian Letter of Credit issued for the account of any Canadian
Borrower or Canadian Subsidiary hereunder as if such Letter of Credit had been
issued for the sole account of such Canadian Borrower or other Canadian Loan
Party, (v) each U.S. Lender severally agrees to participate in all U.S. Letters
of Credit issued hereunder to the extent of its Applicable Percentage, and
(vi) each Canadian Lender severally agrees to participate in all Canadian
Letters of Credit issued hereunder to the extent of its Applicable Percentage.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, no Issuing Bank shall have any obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms enjoin or restrain such Issuing Bank from issuing such Letter of
Credit, or any Change in Law relating to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Fourth Restatement Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Fourth Restatement Date and which such Issuing Bank in good faith deems material
to it, or (iii) if the issuance of such Letter of Credit would violate one or
more policies of the Issuing Bank applicable to letters of credit generally;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Fourth Restatement Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented. If any Borrower
requests that the Issuing Bank issue

 

61



--------------------------------------------------------------------------------

a Letter of Credit for the account of an affiliated or unaffiliated third party
(an “Account Party”), (i) such Account Party shall have no rights against the
Issuing Bank, (ii) the Borrowers shall be responsible for the application and
the obligations under this Agreement and (iii) communications (including
notices) related to such Letter of Credit shall be between the Issuing Bank and
the Borrower Representative.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent ((i) in the case of
Letters of Credit to be issued in dollars, prior to 1:00 p.m., New York City
time, at least three Business Days and (ii) in the case of Letters of Credit to
be issued in an LC Alternative Currency, prior to 1:00 p.m., New York City time,
at least five Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Loan Party or Restricted Subsidiary for whose account such Letter of
Credit is to be issued, the currency in which such Letter of Credit will be
denominated (which may be in: (x) dollars or an LC Alternative Currency in the
case of U.S. Letters of Credit and (y) dollars or Canadian Dollars in the case
of Canadian Letters of Credit), the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on the
applicable Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed the LC Aggregate Maximum Amount,
(ii) U.S. Availability shall not be less than zero, (iii) Canadian Availability
shall not be less than zero, (iv) Aggregate Availability shall not be less than
zero, (v) the aggregate LC Exposure with respect to all Letters of Credit issued
in an LC Alternative Currency shall not exceed the LC Alternative Currency
Sublimit, (vi) the LC Exposure of the applicable Issuing Bank shall not exceed
such Issuing Bank’s LC Individual Sublimit, and (vii) each Lender’s U.S.
Revolving Exposure, Canadian Revolving Exposure and Revolving Exposure shall not
exceed such Lender’s U.S. Commitment, Canadian Commitment and Revolving
Commitment, respectively.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is two years (or, at the
discretion of the applicable Issuing Bank, with the consent of the
Administrative Agent and the Required Lenders, an agreed to longer period of
time) after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, including, without limitation, any
“evergreen” or automatic renewal provisions, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date (unless such Letter of Credit has been cash collateralized in accordance
with the provisions of Section 2.06(k)) or otherwise in a manner reasonably
satisfactory to the applicable Issuing Bank; provided, that in the case of any
Letter of Credit providing for annual automatic renewal, such Letter of Credit
may, at the discretion of the applicable Issuing Bank, be automatically extended
for a period of up to one year after the Maturity Date.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable Issuing
Bank hereby grants to each U.S. Lender, with respect to a U.S. Letter of Credit,
and each Canadian Lender, with respect to a Canadian Letter of Credit, and each
U.S. Lender and Canadian Lender, as applicable, hereby acquires from the
applicable Issuing Bank, a participation in each such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Lender
hereby absolutely and unconditionally agrees to pay in dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each Canadian Lender hereby absolutely and unconditionally promises to pay, in
the same currency in which such Canadian Letter of Credit is issued, the
Administrative Agent, in each case for the account of the applicable Issuing
Bank, such Lender’s Applicable Percentage of each LC Disbursement, made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to such Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of

 

62



--------------------------------------------------------------------------------

Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, U.S. Commitments or Canadian
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent (i) in the case of any U.S.
Letter of Credit, in dollars and (ii) in the case of any Canadian Letter of
Credit, in the same currency as the applicable LC Disbursement, an amount equal
to such LC Disbursement not later than 1:00 p.m., New York City time, on the
date that such LC Disbursement is made, if the Borrower Representative shall
have received notice of such LC Disbursement prior to 11:00 a.m., New York City
time, on such date, or, if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on (x) the Business Day that the Borrower Representative
receives such notice, if such notice is received prior to 11:00 a.m., New York
City time, on the date of receipt, or (y) the Business Day immediately following
the day that the Borrower Representative receives such notice, if such notice is
not received prior to such time on the date of receipt; provided that the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or U.S. Swingline Loan (in the case of U.S. Letters of
Credit), or a Canadian Prime Rate Revolving Borrowing or Canadian Swingline Loan
(in the case of Canadian Letters of Credit), in an equivalent amount and, to the
extent so financed (in the event that such LC Disbursement with respect to a
U.S. Letter of Credit was made in an LC Alternative Currency, such Borrowing
Request shall be for an amount in dollars equal to the Dollar Amount of such LC
Disbursement), the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Canadian Prime
Rate Revolving Borrowing or Swingline Loan. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each U.S. Lender of the
applicable LC Disbursement with respect to U.S. Letters of Credit and each
Canadian Lender of the applicable LC Disbursement with respect of Canadian
Letters of Credit, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice with respect to any Letter of Credit, each U.S. Lender
(in the case of any U.S. Letter of Credit) and each Canadian Lender (in the case
of any Canadian Letter of Credit) shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the applicable Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
such Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse the applicable Issuing Bank, then to such Lenders and the applicable
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans, Canadian Prime Rate
Revolving Loans, or a Swingline Loan as contemplated above) shall not constitute
a Loan (but shall be a Secured Obligation) and shall not relieve the Borrowers
of their obligation to reimburse such LC Disbursement.

(f)    Exchange Indemnification and Increased Costs. The U.S. Borrowers shall,
upon demand from any Issuing Bank or any U.S. Lender, pay to such Issuing Bank
or such U.S. Lender, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Bank or such U.S. Lender, (ii) any reduction in any
amount payable to or in the effective return on the capital to such Issuing Bank
or such U.S. Lender, (iii) any currency exchange loss, in each case with respect
to clauses (i), (ii) and (iii), that such Issuing Bank or such U.S. Lender
sustains as a result of the U.S. Borrowers’ repayment in dollars of any U.S.
Letter of Credit that was denominated in an LC Alternative Currency or (iv) any
interest or any other return, including principal, foregone by such Issuing Bank
as a result of the introduction of, changeover to or operation of the Euro in
any member state participating in the Euro. A certificate of the applicable
Issuing Bank setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate such Issuing Bank shall be
conclusively presumed to be correct save for manifest error.

(g)    Obligations Absolute. The joint and several obligations of U.S. Borrowers
to reimburse LC Disbursements and the obligation of the Canadian Borrowers to
reimburse LC Disbursements on account of Canadian Letters of Credit, in each
case, as provided in paragraph (e) of this Section shall be (subject to
Section 12.01) absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under

 

63



--------------------------------------------------------------------------------

any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by an Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder. None of the Administrative
Agent, the Revolving Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(h)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile or electronic mail) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the applicable
Issuing Bank and the applicable Revolving Lenders with respect to any such LC
Disbursement.

(i)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum (i) then applicable to ABR Revolving Loans in the case of LC
Disbursements made in dollars; (ii) then applicable to Canadian Prime Rate
Revolving Loans in the case of LC Disbursements made in Canadian Dollars; and
(iii) equal to the Alternate Currency LIBO Rate plus the Alternate Currency LIBO
Spread as set forth in the definition of “Applicable Rate” in the case of LC
Disbursements made in an LC Alternative Currency; provided that, if the
applicable Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(f) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.

(j)    Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the Issuing Bank to be replaced and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous

 

64



--------------------------------------------------------------------------------

Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, (i) the U.S. Borrowers shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lender Parties (the “LC Collateral Account”),
an amount in cash equal to 103% of the U.S. LC Exposure as of such date plus
accrued and unpaid interest thereon; and (ii) the Canadian Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Canadian Lender Parties (the
“Canadian LC Collateral Account”), an amount in cash equal to 103% of the
Canadian LC Exposure as of such date plus accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clauses (i) or (j) of
Article VII. Such deposits shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations in the
case of deposits in the LC Collateral Account, and the Canadian Secured
Obligations in the case of deposits in the Canadian LC Collateral Account. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such accounts; and (x) the U.S. Borrowers
hereby grant the Administrative Agent (for the benefit of the Lender Parties) a
security interest in the LC Collateral Account and (y) the Canadian Borrowers
hereby grant the Administrative Agent (for the benefit of the Canadian Lender
Parties) a security interest in the Canadian LC Collateral Account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Subject
to Section 12.01, moneys in such account shall be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the U.S. Borrowers or the
Canadian Borrowers, as applicable, for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Required Lenders), be applied, in the case of moneys in the LC Collateral
Account, to satisfy other Secured Obligations or, in the case of moneys in the
Canadian LC Collateral Account, to satisfy other Canadian Secured Obligations.
If the Borrowers are required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all such Events of Default have been cured or waived.

(l)    Treatment of Existing Letters of Credit. On the Fourth Restatement Date,
(i) each Existing U.S. Letter of Credit, to the extent outstanding, shall
automatically and without further action by the parties thereto be deemed
converted into a U.S. Letter of Credit under this Agreement (as reflected on
Schedule 2.06) and each Existing Canadian Letter of Credit, to the extent
outstanding, shall automatically and without further action by the parties
thereto be deemed converted into a Canadian Letter of Credit under this
Agreement (as reflected on Schedule 2.06), in each case, pursuant to this
Section 2.06 and subject to the provisions hereof as if each such Existing U.S.
Letter of Credit and each Existing Canadian Letter of Credit had been issued on
the Fourth Restatement Date, (ii) each Existing U.S. Letter of Credit shall be
included in the calculation of U.S. LC Exposure and each Existing Canadian
Letter of Credit shall be included in the calculation of Canadian LC Exposure,
and (iii) all liabilities of the Borrowers and the other Loan Parties with
respect to such Existing Letters of Credit shall constitute Obligations.

(m)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, such Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing

 

65



--------------------------------------------------------------------------------

Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iv) on any Business Day on which any Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(n)    Limitation of Liability; Direct Damages. The liability of the Issuing
Bank (or any other Indemnitee) under, in connection with and/or arising out of
this Agreement, any letter of credit application or any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the applicant with
respect to such letter of credit application or Letter of Credit that are caused
directly by the Issuing Bank’s bad faith, gross negligence or willful misconduct
in (i) failing to issue a Letter of Credit requested by the Borrowers when such
Letter of Credit and the Borrowers are in strict compliance with the terms of
this Agreement, (ii) honoring a presentation under a Letter of Credit that on
its face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (iii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iv) retaining drawing documents presented under a Letter of Credit.
Such applicant’s aggregate remedies against the Issuing Bank and any Indemnitee
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored drawing documents shall in no event exceed the aggregate
amount paid by such applicant to the Issuing Bank in respect of the honored
presentation in connection with such Letter of Credit under Section 2.06(e),
plus interest at the rate then applicable to ABR Loans or Canadian Prime Rate
Loans, as applicable.

SECTION 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that, Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower Representative by promptly crediting the amounts so received, in like
funds, to the Funding Account(s); provided that ABR Revolving Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank, (ii) a U.S. Protective Advance or a U.S. Overadvance shall be
retained by the Administrative Agent, and (iii) a Canadian Protective Advance or
a Canadian Overadvance shall be retained by the Administrative Agent. U.S. Loans
and participations in U.S. Swingline Loans and U.S. Letters of Credit will be
funded by each U.S. Lender pro rata in accordance with its Applicable Percentage
of the U.S. Commitments. Canadian Loans and participations in Canadian Swingline
Loans and Canadian Letters of Credit will be funded by each Canadian Lender pro
rata in accordance with its Applicable Percentage of the Canadian Commitments.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent at (i) in the case of such Lender, the greater of either the Federal Funds
Effective Rate (in the case of dollar denominated amounts) or the Canadian
Overnight Rate (in the case of Canadian Dollar denominated amounts) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans (in the case of dollar denominated amounts), or
Canadian Prime Rate Loans (in the case of Canadian Dollar denominated amounts).
If such Lender pays such amount to the Administrative Agent then such amount
shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08    Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing or a CDOR Rate Revolving Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrower Representative may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing or a CDOR Rate Revolving Borrowing, may elect Interest Periods
therefor,

 

66



--------------------------------------------------------------------------------

all as provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing, provided that a Borrowing in one
currency may only be converted to another Type of Borrowing denominated in the
same currency as the Borrowing to be so converted. This Section shall not apply
to Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

(b)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election in writing by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or electronic mail delivery to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.

(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    the currency in which such Borrowing is to be funded;

(iv)    whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Rate Borrowing, a CDOR Rate Borrowing, or a Eurodollar Borrowing; and

(v)    if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s (or, in the case of
a CDOR Rate Borrowing, 30 days’) duration.

(d)    Promptly following receipt of an Interest Election Request by the
Administrative Agent, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing, in the case of a Eurodollar Borrowing of either
U.S. Revolving Loans or Canadian Revolving Loans denominated in dollars.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing of U.S. Revolving Loans or Canadian Revolving Loans denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

(f)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a CDOR Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Canadian Prime Rate

 

67



--------------------------------------------------------------------------------

Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a CDOR Rate Borrowing and (ii) unless repaid, each CDOR Rate
Borrowing shall be converted to a Canadian Prime Rate Borrowing of the same
class at the end of the Interest Period applicable thereto.

SECTION 2.09    Termination and Reduction of Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, all Revolving Commitments shall
terminate on the Maturity Date. For clarification, all U.S. Commitments and
Canadian Commitments, as sub-facilities of the Revolving Commitments, shall
terminate upon the termination of the Revolving Commitments.

(b)    Subject to Section 12.01, the Borrowers may at any time terminate the
Revolving Commitments upon (i) the payment in full in cash of all outstanding
U.S. Loans, in the case of the U.S. Commitment, and Canadian Loans, in the case
of the Canadian Commitment, together with accrued and unpaid interest thereon
and on any U.S. Letters of Credit, in the case of the U.S. Commitment, and
Canadian Letters of Credit, in the case of the Canadian Commitment, as
applicable, (ii) the cancellation and return of all outstanding U.S. Letters of
Credit, in the case of the U.S. Commitment, and Canadian Letters of Credit, in
the case of the Canadian Commitment (or alternatively, (A) with respect to each
such U.S. Letter of Credit, the deposit in the LC Collateral Account of cash
equal to 103% of the U.S. LC Exposure or with respect to each such Canadian
Letter of Credit, the deposit in the Canadian LC Collateral Account of cash
equal to 103% Canadian LC Exposure, as applicable, as of such date in accordance
with Section 2.06(k), or (B) with the consent of the Administrative Agent and
each applicable Issuing Bank, a back-up standby letter of credit equal to 103%
of the U.S. LC Exposure or Canadian LC Exposure, as applicable, as of such
date), (iii) the payment in full in cash of the accrued and unpaid fees, and
(iv) the payment in full in cash of all reimbursable expenses and other U.S.
Obligations or Canadian Obligations, as applicable, together with accrued and
unpaid interest thereon. For clarification, all U.S. Commitments and Canadian
Commitments, as sub-facilities of the Revolving Commitments, shall terminate
upon the termination of the Revolving Commitments.

(c)    Subject to Section 12.01, the Borrowers may from time to time reduce the
Aggregate Revolving Commitments; provided that (i) each reduction of the
Aggregate Revolving Commitments shall be in an amount that is an integral
multiple of $5,000,000 and not less than $5,000,000 and (ii) the Borrowers shall
not reduce the Aggregate Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
Aggregate Availability would be less than zero. Each reduction of the Aggregate
Revolving Commitments shall be made ratably among the Lenders in accordance with
their Applicable Percentages. In connection with any reduction of the Aggregate
Revolving Commitments, the aggregate U.S. Commitments shall be automatically
reduced on a dollar-for-dollar basis by the amount of the reduction in the
Aggregate Revolving Commitments, and, to the extent that the reduction in the
Aggregate Revolving Commitments would cause the Canadian Sublimit to exceed the
aggregate amount of the Canadian Commitments of the Canadian Lenders, the
Canadian Sublimit shall be automatically reduced so that after giving effect to
the reduction in the Aggregate Revolving Commitments, the Canadian Sublimit does
not exceed the aggregate amount of the Canadian Commitments of the Canadian
Lenders.

(d)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraphs
(b) or (c) of this Section at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the U.S. Lenders or the Canadian Lenders, as
applicable, of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of another transaction, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Revolving Commitments shall be permanent.

(e)    The Borrowers shall have the right to increase the Aggregate Revolving
Commitments (an “Aggregate Commitment Increase”) by obtaining additional
Revolving Commitments, either from one or more of the Lenders or another lending
institution, provided that (i) any such request for an Aggregate Commitment
Increase shall be in a minimum amount of $25,000,000, (ii) the Administrative
Agent has approved the identity of any such new

 

68



--------------------------------------------------------------------------------

Lender, such approval not to be unreasonably withheld, delayed or conditioned,
(iii) any such new Lender assumes all of the rights and obligations of a
“Lender” hereunder, (iv) the aggregate amount of all such Aggregate Commitment
Increases shall not exceed $500,000,000, (v) the conditions described in
Section 2.09(f) shall be satisfied and (vi) no Lender shall have any obligation
to increase its Revolving Commitment in connection with any such Aggregate
Commitment Increase requested by the Borrowers hereunder. The Administrative
Agent may, in consultation with the Borrower Representative, allocate the
additional Revolving Commitments between U.S. Commitments and Canadian
Commitments.

(f)    Any amendment hereto for such an Aggregate Commitment Increase shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall only require the written signatures of the Administrative Agent, the
Borrowers and the Lender(s) being added or increasing their Revolving
Commitment(s). As conditions precedent to such an increase, the Borrower
Representative shall deliver to the Administrative Agent a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the authorizations adopted by such Loan Party approving or consenting
to such increase, and (B) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, subject to Section 1.08, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that are already qualified or modified by materiality in the text
thereof or except to the extent such representation or warranty relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date), and (2) no Default
exists.

(g)    In addition, the Borrowers shall have the right to request in connection
with an Aggregate Commitment Increase that the Canadian Sublimit be increased (a
“Canadian Sublimit Increase”) through the increase by one or more Canadian
Lenders of their Canadian Commitments or the addition of one or more new lending
institutions as additional Canadian Lenders hereunder. Any request for a
Canadian Sublimit Increase shall be subject to the following conditions (which
conditions shall be in addition to the conditions set forth in Sections 2.09(e)
and (f) above): (i) such request shall be submitted by the Borrower
Representative to the Administrative Agent in writing not less than 15 days
prior to the proposed dates of such Canadian Sublimit Increase, (ii) the
aggregate amount of the Canadian Sublimit Increase shall not exceed $25,000,000,
(iii) the Borrowers shall have executed and delivered to the Administrative
Agent an amendment hereto in form and substance reasonably satisfactory to the
Administrative Agent effecting such increase, which amendment shall require only
the signature of the Borrowers, the Administrative Agent and the Lender(s)
increasing their Canadian Commitments, (iv) the Borrowers shall have delivered
to the Administrative Agent a certificate of each Loan Party signed by an
authorized officer of such Loan Party (A) certifying and attaching the
authorizations adopted by such Loan Party approving or consenting to such
increase, and (B) in the case of the Borrowers, certifying that, before and
after giving effect to such increase, subject to Section 1.08, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that are already qualified or modified by materiality in the text
thereof or except to the extent such representation or warranty relates to an
earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date), and (2) no Default
exists, and (v) no Lender shall have any obligation to increase its Canadian
Commitment in connection with any such Canadian Sublimit Increase requested by
the Borrowers hereunder.

(h)    Within a reasonable time after the effective date of any Aggregate
Commitment Increase or Canadian Sublimit Increase, the Administrative Agent
shall, and is hereby authorized and directed to, revise the Revolving Commitment
Schedule to reflect such increase and shall distribute such revised Revolving
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Revolving Commitment Schedule shall replace the old Revolving Commitment
Schedule and become part of this Agreement. On the Business Day following any
such Aggregate Commitment Increase, all outstanding ABR Loans and Canadian Prime
Rate Loans shall be reallocated among the Lenders (including any newly added
Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages. Eurodollar Loans and CDOR Rate Loans shall not be reallocated among
the Lenders prior to the expiration of the applicable Interest Period in effect
at the time of any such increase.

SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt.
(a)(i) The U.S. Borrowers hereby unconditionally promise to pay (A) to the
Administrative Agent for the account of each U.S. Lender the then unpaid
principal amount of each U.S. Revolving Loan on the Maturity Date, (B) to the
Administrative Agent the then

 

69



--------------------------------------------------------------------------------

unpaid principal amount of each U.S. Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent and (C) to the
Administrative Agent the then unpaid principal amount of each U.S. Overadvance
on the earliest of the Maturity Date, the forty-fifth (45th) day after such U.S.
Overadvance is made, and demand by the Administrative Agent; and (ii) the
Canadian Borrowers hereby unconditionally promise to pay (A) to the
Administrative Agent for the account of each Canadian Lender the then unpaid
principal amount of each Canadian Revolving Loan on the Maturity Date, (B) to
the Administrative Agent the then unpaid amount of each Canadian Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent and (C) to the Administrative Agent the then unpaid principal amount of
each Canadian Overadvance on the earliest of the Maturity Date, the forty-fifth
(45th) day after such Canadian Overadvance is made, and demand by the
Administrative Agent.

(b)    On each Business Day during any Cash Dominion Period, (i) the
Administrative Agent shall apply all funds credited to each U.S. Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any U.S. Protective Advances and U.S. Overadvances that may be
outstanding, pro rata, and second to prepay the U.S. Revolving Loans (including
U.S. Swingline Loans) and to cash collateralize outstanding U.S. LC Exposure;
and (ii) the Administrative Agent shall apply all funds credited to each
Canadian Collection Account on such Business Day or the immediately preceding
Business Day (at the discretion of the Administrative Agent, whether or not
immediately available) first to prepay any Canadian Protective Advances and
Canadian Overadvances that may be outstanding, pro rata, and second to prepay
the Canadian Revolving Loans (including Canadian Swingline Loans) and to cash
collateralize outstanding Canadian LC Exposure.

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)    The Administrative Agent shall maintain accounts in which it shall record
(A) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (B) the amount of any principal and interest
due and payable or to become due and payable from (i) the U.S. Borrowers to each
U.S. Lender or (ii) the Canadian Borrowers to each Canadian Lender, as
applicable, hereunder and (C) the amount of any sum received by the
Administrative Agent hereunder for the account of (i) the U.S. Lenders and each
U.S. Lender’s share or (ii) the Canadian Lenders and each Canadian Lender’s
share, as applicable, thereof.

(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein subject to manifest error; provided that in
the event of a conflict between an account maintained pursuant to clause (c) and
an account maintained pursuant to clause (d) of this Section, the account
maintained under clause (d) shall control; provided further that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in a form approved by the Administrative Agent (it being agreed that
the form attached hereto as Exhibit H is approved by the Administrative Agent).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the
applicable Lender and its registered assigns.

SECTION 2.11    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time, without premium or penalty other than any break
funding payments required in accordance with Section 2.16, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (c) of this Section and subject to Section 12.01.

(b)    Except for Overadvances permitted under Section 2.05 and subject to
Section 2.23, in the event and on such occasion (including after any Revaluation
Date) that (i) Aggregate Availability shall be less than zero, subject to
Section 12.01, (ii) U.S. Availability shall be less than zero, or (iii) Canadian
Availability shall be less than zero, the Borrowers shall immediately prepay (or
in the case of the LC Exposure, cash collateralize) the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount sufficient to cause
Aggregate Availability, U.S. Availability and Canadian Availability to no longer
be less than zero.

 

70



--------------------------------------------------------------------------------

(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event during any
Cash Dominion Period, the Borrowers shall, subject to Section 12.01, promptly,
and in any event within two Business Days, after such Net Proceeds are received
by any Loan Party, prepay the Obligations as set forth in Section 2.11(d) below
in an aggregate amount equal to 100% of such Net Proceeds (without any reduction
in the Revolving Commitments), provided that if any Permitted Term Debt is
outstanding, any Net Proceeds with respect to any Prepayment Event which are
clearly identifiable as proceeds of Term Loan Priority Collateral shall be
remitted to the applicable Permitted Term Debt Agent in accordance with and to
the extent required by the applicable Permitted Term Debt Intercreditor
Agreement.

(d)    All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Aggregate Revolving Commitments and to
cash collateralize outstanding LC Exposure (in an amount up to 103% of the
outstanding LC Exposure). Notwithstanding the foregoing, any such application of
proceeds from the Collateral securing solely the Canadian Obligations shall be
made solely in respect of the Canadian Obligations.

(e)    The Borrower Representative shall notify the Administrative Agent by
telephone (confirmed by a Prepayment Notice delivered via facsimile or
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing or a CDOR Rate Revolving Borrowing, not later
than 12:00 p.m., New York City time, three (or, in the case of a CDOR Rate
Revolving Borrowing, two) Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Revolving Borrowing or a Canadian Prime
Rate Revolving Borrowing, not later than 1:00 p.m., New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12    Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall commence to accrue
on the Fourth Restatement Date and shall be due and payable in arrears on the
first Business Day of each April, July, October and January for the immediately
prior quarter at the Applicable Commitment Fee Rate on the average daily amount
of the Available Revolving Commitment of such Lender during the period from and
including the Fourth Restatement Date to but excluding the date on which such
Lenders’ Revolving Commitment terminates. Accrued commitment fees shall be
payable quarterly in arrears on the first day of each April, July, October and
January and on the date on which the Revolving Commitments terminate, commencing
on the first such date to occur after the Fourth Restatement Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

(b)    The (i) U.S. Borrowers agree to pay to the Administrative Agent for the
account of each U.S. Lender a participation fee with respect to its
participations in U.S. Letters of Credit and (ii) Canadian Borrowers agree to
pay to the Administrative Agent for the account of each Canadian Lender a
participation fee with respect to its participations in Canadian Letters of
Credit, which, in each case, shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s applicable LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Fourth Restatement Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure. In addition, each Borrower
agrees to pay to the applicable Issuing Bank with respect to each Letter of
Credit issued for the account of such Borrower by such Issuing Bank a fronting
fee in an amount separately agreed upon between the Borrowers and the applicable
Issuing Bank but in any event not more than 0.125% per annum on the face amount
of each Letter

 

71



--------------------------------------------------------------------------------

of Credit, as well as the applicable Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Fourth Restatement Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Fronting fees in respect of any Letter of
Credit shall be payable on the date of the issuance of such Letter of Credit and
on the date of any renewal thereof. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.

(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for such Type of
Loan.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

(c)    The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate for such Type of
Loan.

(d)    The Loans comprising each CDOR Rate Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

(e)    Each Protective Advance and each Overadvance shall bear interest at the
Canadian Prime Rate, if denominated in Canadian Dollars, or at the Alternate
Base Rate, if denominated in dollars, plus the Applicable Rate for corresponding
Revolving Loans plus 2% per annum.

(f)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower Representative (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% above the rate applicable to such fee
or other obligation, if any, as provided hereunder.

(g)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (f) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or a Canadian
Prime Rate Loan prior to the end of the Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(h)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate, the
Canadian Prime Rate or the CDOR Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed. The applicable Alternate Base Rate, Canadian
Prime Rate, CDOR Rate, or Eurodollar Rate shall be determined in good faith by
the Administrative Agent and such determination shall be conclusive absent
manifest error.

 

72



--------------------------------------------------------------------------------

(i)    For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

SECTION 2.14    Alternate Rate of Interest; Illegality. (a) If prior to the
commencement of any Interest Period for a Eurodollar Borrowing, the
Administrative Agent is advised by the Required Lenders that the Eurodollar Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period, then the Administrative Agent shall
give notice thereof to the Borrower Representative and the Lenders by telephone,
facsimile or electronic mail as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower Representative and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and any such Eurodollar Borrowing shall be repaid
or converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto, and (B) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b)    If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent demonstrable or manifest error) that adequate and
reasonable means do not exist for ascertaining the CDOR Rate for such Interest
Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
CDOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or electronic mail as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a CDOR
Rate Borrowing shall be ineffective, and any such CDOR Rate Borrowing shall be
repaid or converted into a Canadian Prime Rate Borrowing on the last day of the
then current Interest Period applicable thereto, and (B) if any Borrowing
Request requests a CDOR Borrowing, such Borrowing shall be made as a Canadian
Prime Rate Borrowing.

(c)     If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert ABR Borrowings to Eurodollar Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers will upon demand from such Lender (with a
copy to the Administrative Agent), either convert or prepay all Eurodollar
Borrowings of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Borrowings. Upon any such
conversion or prepayment, the Borrowers will also pay accrued interest on the
amount so converted or prepaid.

(d)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower
Representative may amend this Agreement to replace the LIBO Rate with a
Benchmark Replacement.

 

73



--------------------------------------------------------------------------------

Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower
Representative so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBO Rate with a Benchmark Replacement pursuant to this
Section 2.14(d) will occur prior to the applicable Benchmark Transition Start
Date.

In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right, in consultation with the Borrower
Representative, to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

The Administrative Agent will promptly notify the Borrower Representative and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.

Any determination, decision or election that may be made by the Administrative
Agent or Lenders pursuant to this Section 2.14(d), including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14(d).

Upon the Borrower Representative’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower Representative may revoke any
request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower Representative will be
deemed to have converted any such request into a request for a Borrowing of or
conversion to ABR Loans. During any Benchmark Unavailability Period, the
component of ABR based upon LIBO Rate will not be used in any determination of
ABR.

(e)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a CDOR Benchmark Transition Event or a CDOR
Early Opt-in Election, as applicable, the Administrative Agent and the Borrower
Representative may amend this Agreement to replace the CDOR Rate with a CDOR
Benchmark Replacement. Any such amendment with respect to a CDOR Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower Representative so long as the Administrative Agent has
not received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to a
CDOR Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of CDOR Rate with a CDOR Benchmark Replacement pursuant to this Section 2.14(d)
will occur prior to the applicable CDOR Benchmark Transition Start Date.

In connection with the implementation of a CDOR Benchmark Replacement, the
Administrative Agent will have the right in consultation with the Borrower
Representative to make CDOR Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such CDOR Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

The Administrative Agent will promptly notify the Borrower Representative and
the Lenders of (i) any occurrence of a CDOR Benchmark Transition Event or a CDOR
Early Opt-in Election, as applicable, and its related

 

74



--------------------------------------------------------------------------------

CDOR Benchmark Replacement Date and CDOR Benchmark Transition Start Date,
(ii) the implementation of any CDOR Benchmark Replacement, (iii) the
effectiveness of any CDOR Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any CDOR Benchmark Unavailability Period.

Any determination, decision or election that may be made by the Administrative
Agent or Lenders pursuant to this Section 2.14(d) including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14(d).

Upon the Borrower’s receipt of notice of the commencement of a CDOR Benchmark
Unavailability Period the Borrower Representative may revoke any request for a
CDOR Rate Borrowing of, conversion to or continuation of a Canadian Dollar Loans
to be made, converted or continued during any CDOR Benchmark Unavailability
Period and, failing that, the Borrower Representative will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Canadian Prime Rate Loans. During any CDOR Benchmark Unavailability Period the
component of Canadian Prime Rate based upon the CDOR Rate will not be used in
any determination of Canadian Prime Rate.

SECTION 2.15    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurodollar Rate) or Issuing Bank;

(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or such other Recipient) of making or maintaining any Eurodollar Loan or
CDOR Rate Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Bank (or such other Recipient)
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank (or
such other Recipient) hereunder (whether of principal, interest or otherwise),
then subject to Section 12.01 the Borrowers will pay to such Lender or Issuing
Bank (or such other Recipient), as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank (or such other
Recipient), as the case may be, for such additional costs incurred or reduction
suffered.

(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by a Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then subject to
Section 12.01 from time to time the Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or

 

75



--------------------------------------------------------------------------------

(b) of this Section shall be delivered to the Borrower Representative and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Rate Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.09(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the U.S. Borrowers shall compensate each U.S. Lender and the
Canadian Borrowers shall compensate each Canadian Lender, as applicable, for the
loss, cost and expense incurred by such Lender that is attributable to such
event. In the case of a Eurodollar Loan or CDOR Rate Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate or the CDOR Rate that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period to such Eurodollar Loan from other banks in the eurodollar
market, or for Canadian Dollar deposits of a comparable amount and period to
such CDOR Rate Loan from other banks in the Canadian bankers’ acceptance market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17    Withholding of Taxes; Gross-Up.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the

 

76



--------------------------------------------------------------------------------

original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Borrowers. Subject to Section 12.01, the Loan
Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable and
documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Loan Party by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable and documented out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to such Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent and at the time or times prescribed by applicable
law, such properly completed and executed documentation reasonably requested by
the Borrower Representative or the Administrative Agent or prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Borrower Representative or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(f)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

77



--------------------------------------------------------------------------------

(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    in the case of a Non-U.S. Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed copies of IRS Form
W-8ECI;

(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)    to the extent a Non-U.S. Lender is not the beneficial owner of payments
made under any Loan Document, executed copies of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;

(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Fourth
Restatement Date.

 

78



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(iii)    On or prior to the date that the Administrative Agent (and any
successor thereto) becomes a party to this Agreement, and from time to time as
reasonably requested by the Borrower Representative, (x) if the Administrative
Agent is a U.S. Person, it shall provide the Borrower Representative executed
copies of IRS Form W-9, or (y) if the Administrative Agent is not a U.S. Person,
(A) it shall provide the Borrower Representative with executed copies of IRS
Form W-8ECI with respect to fees, interest or other payments received on its own
behalf and any such other documentation prescribed by applicable law that would
allow the Borrower Representative to make payments to it without deduction or
withholding of any U.S. federal withholding Taxes and (B) it shall provide the
Borrower Representative with executed copies of IRS Form W-8IMY (or successor
form) certifying that it is either (1) a “qualified intermediary” and that it
assumes primary withholding responsibility under Chapters 3 and 4 of the Code
and primary Form 1099 reporting and backup withholding responsibility for fees,
interest or other payments it receives for the account of others or (2) a “U.S.
branch” and that the fees, interest or other payments it receives for the
account of others are not effectively connected with the conduct of a trade or
business in the U.S. and that it is using such form as evidence of its agreement
with the Borrower to be treated as a United States person with respect to such
payments (and the Borrower Representative and the Administrative Agent agree to
so treat the Administrative Agent as a United States person with respect to such
payments as contemplated by U.S. Treasury Regulations
Section 1.1441-1(b)(2)(iv)(A)), with the effect that the Borrower Representative
can make payments to the Administrative Agent without deduction or withholding
of any Taxes imposed by the United States.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 745 Seventh Avenue, except (i) payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein shall be made to
such Issuing Bank or Swingline

 

79



--------------------------------------------------------------------------------

Lender, and (ii) payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient, in like funds, promptly following receipt thereof.
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments hereunder shall be made in the
currency in which the applicable Obligations are denominated (subject to the
proviso set forth in the first sentence of Section 1.05), and, if not otherwise
specified, in dollars.

(b)    Subject to Section 12.01 (and subject at any time that any Permitted Term
Debt is outstanding, to the terms of the applicable Permitted Term Debt
Intercreditor Agreement), any proceeds of Collateral received by the
Administrative Agent after an Event of Default has occurred and is continuing
and the Administrative Agent so elects, or the Required Lenders so direct, shall
be applied ratably (based in respect of each of the following separate
categories, computed independently of the other categories, on each Lender
Party’s interest in the aggregate specific type of outstanding Secured
Obligations described within (and only within) each specific category of Secured
Obligations listed respectively below) first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent
and each Issuing Bank from the Borrowers (other than in connection with Banking
Services or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services or Swap Agreement Obligations), third, to pay
interest due in respect of Swingline Loans, Overadvances and Protective
Advances, fourth, to pay the principal of Swingline Loans, Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than Swingline Loans, Overadvances and Protective Advances), sixth, to
prepay principal on the Loans (other than Swingline Loans, Overadvances and
Protective Advances) and unreimbursed LC Disbursements, seventh, to pay to the
Administrative Agent an amount equal to one-hundred-three percent (103%) of the
U.S. LC Exposure and an amount equal to one-hundred-three percent (103%) of the
Canadian LC Exposure, as applicable, to be held as cash collateral for such
Obligations, eighth, to pay any amounts owing to the Lenders and their
Affiliates with respect to Specified Foreign Credit Extensions up to and
including the amount most recently provided to the Administrative Agent pursuant
to Section 2.22, ninth, to pay any amounts owing to the Lenders and their
Affiliates with respect to Banking Services up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.22, Swap
Agreement Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.22 and Foreign Credit Extensions
(other than Specified Foreign Credit Extensions), and tenth, to pay any other
Secured Obligation due to the Administrative Agent or any Lender by the
Borrowers. Notwithstanding the foregoing, amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless an Event of Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan or CDOR Rate Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or such CDOR Rate Loan or (b) in the event, and only to the
extent, with respect to CDOR Rate Loans, that there are no outstanding Canadian
Prime Rate Loans of the same Class, and with respect to Eurodollar Loans, that
there are no outstanding ABR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations. Notwithstanding the
foregoing but subject to Section 9.20, any such application of proceeds from
Collateral securing solely the Canadian Obligations shall be made solely in
respect of Canadian Obligations.

(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

 

80



--------------------------------------------------------------------------------

(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds
Effective Rate (in the case of dollar denominated amounts) or the Canadian
Overnight Rate (in the case of Canadian Dollar denominated amounts) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.

(g)    Notwithstanding the foregoing, unless requested otherwise by the Canadian
Borrowers (i) no Borrowings shall be made to a Canadian Borrower for the purpose
of paying any U.S. Obligations; and (ii) deposit accounts of the Canadian
Borrowers may only be charged to pay Canadian Obligations.

SECTION 2.19    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14, 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
U.S. Borrowers hereby agree to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

81



--------------------------------------------------------------------------------

(b)    If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent and the Issuing Banks,
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each party hereto agrees that (x) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower Representative, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Electronic System as to
which the Administrative Agent and such parties are participants), and (y) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

(c)    If any Lender requests compensation under Section 2.14 or 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
the Lender shall first use reasonable efforts to mitigate its costs or the
effects of the applicable law or Change in Law, and any request for additional
compensation shall specify in sufficient detail the reasons therefor and the
mitigating actions taken.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Revolving Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders or the Supermajority Revolving Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.02), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;

(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such

 

82



--------------------------------------------------------------------------------

reallocation (and, unless the Borrower Representative shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented that such conditions are satisfied at such time) and (y) to the
extent the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(k) for so
long as such LC Exposure is outstanding;

(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) of this Section 2.20(c), the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (ii) of this Section 2.20(c), then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or

(v)    if all or any portion of any Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.20(c), then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such Defaulting
Lender’s LC Exposure is cash collateralized and/or reallocated;

(d)    no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.20(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein);
and

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the Fourth Restatement Date and for so long as such
event shall continue or (ii) the Issuing Bank or the Swingline Lender has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit and the Swingline Lender shall not be required to fund any Swingline
Loan, unless the Issuing Bank or the Swingline Lender, as the case may be, shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Issuing Bank or the Swingline Lender, as the case may be, to defease any
risk in respect of such Lender hereunder;

(e)    in the event and on the date that each of the Administrative Agent, the
Borrowers, the Issuing Banks and the Swingline Lenders agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

(f)    For purposes of any covenant which permits or restricts actions by any
Loan Party or any Subsidiary of a Loan Party or calculates compliance with
financial covenants or any other provision of this Agreement, in each case,
based in whole or in part upon the calculation of Aggregate Availability, U.S.
Availability, Canadian Availability or Combined Availability, with respect to
any Defaulting Lender, Aggregate Availability, U.S. Availability, Canadian

 

83



--------------------------------------------------------------------------------

Availability and Combined Availability shall be calculated (i) as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings and (ii) including such Defaulting Lender’s Revolving Commitment in
the same manner as if such Lender were not a Defaulting Lender.

SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

SECTION 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party, or providing Foreign Credit Extensions to any Foreign Subsidiary, shall
deliver to the Administrative Agent, promptly after entering into such Banking
Services, Swap Agreements or Foreign Credit Extensions, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Loan Party to such Lender or Affiliate or the
aggregate amount of all Foreign Credit Extensions by such Lender to such Foreign
Subsidiary, as applicable (in each case, whether matured or unmatured, absolute
or contingent). In furtherance of that requirement, each such Lender or
Affiliate thereof shall furnish the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations,
Swap Agreement Obligations and Foreign Credit Extensions. The most recent
information provided to the Administrative Agent shall be used in determining
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations, Swap Agreement Obligations and/or Foreign Credit Extensions will be
placed.

SECTION 2.23    Excess Resulting From Exchange Rate Change. (a) With respect to
the Canadian Commitments, at any time following one or more fluctuations in the
exchange rate of the Canadian Dollar against the dollar, (i) the aggregate
Canadian Revolving Exposure of the Canadian Lenders exceeds the lesser of:
(A) the Canadian Borrowing Base plus U.S. Availability, or (B) (x) the Canadian
Sublimit minus (y) the sum of (1) the Priority Payables Reserve, (2) the Rent
Reserve and (3) the Wage Earner Protection Act Reserve, or (ii) the aggregate
Canadian Obligations exceeds any other limit based on dollars set forth herein
for such Canadian Obligations, the Canadian Borrowers shall (A) if such excess
is an aggregate amount that is less than $1,000,000 and such excess continues to
exist in an aggregate amount less than $1,000,000 for at least five Business
Days, within two Business Days of notice from the Administrative Agent, (B) if
such excess is in an aggregate amount that is greater than or equal to
$1,000,000 but less than $5,000,000, within two Business Days of notice from the
Administrative Agent, or (C) if such excess is in an aggregate amount greater
than or equal to $5,000,000 or if any Event of Default has occurred and is
continuing, immediately, (x) make the necessary payments or repayments to reduce
such Canadian Obligations to an amount necessary to eliminate such excess or
(y) maintain or cause to be maintained with the Administrative Agent (for the
benefit of the Canadian Lender Parties) deposits as continuing collateral
security for the Canadian Obligations in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Administrative Agent. Without in any way limiting
the foregoing provisions, the Administrative Agent shall, weekly or more
frequently in the sole discretion of the Administrative Agent, make the
necessary exchange rate calculations to determine whether any such excess exists
on such date and advise the Borrowers if such excess exists.

(b)    With respect to the U.S. Commitments, at any time following one or more
fluctuations in the exchange rate of any LC Alternative Currency against the
dollar, (i) the sum of the aggregate U.S. Revolving Exposure of the U.S. Lenders
plus the Canadian U.S. Borrowing Base Utilization exceeds the lesser of: (A) the
U.S. Borrowing Base, or (B) (x) the total U.S. Commitments minus (y) the sum of
(1) the Priority Payables Reserve, (2) the Rent Reserve and (3) the Wage Earner
Protection Act Reserve, or (ii) the aggregate U.S. Obligations exceeds any other
limit based on dollars set forth herein for such U.S. Obligations, the U.S.
Borrowers shall (A) if such excess is an aggregate amount that is less than
$1,000,000 and such excess continues to exist in an aggregate amount less than
$1,000,000 for at least five Business Days, within two Business Days of notice
from the Administrative Agent, (B) if

 

84



--------------------------------------------------------------------------------

such excess is in an aggregate amount that is greater than or equal to
$1,000,000 but less than $5,000,000, within two Business Days of notice from the
Administrative Agent, or (C) if such excess is in an aggregate amount greater
than or equal to $5,000,000 or if any Event of Default has occurred and is
continuing, immediately, (x) make the necessary payments or repayments to reduce
such U.S. Obligations to an amount necessary to eliminate such excess or
(y) maintain or cause to be maintained with the Administrative Agent (for the
benefit of the Lender Parties) deposits as continuing collateral security for
the Obligations in an amount equal to or greater than the amount of such excess,
such deposits to be maintained in such form and upon such terms as are
acceptable to the Administrative Agent. Without in any way limiting the
foregoing provisions, the Administrative Agent shall, weekly or more frequently
in the sole discretion of the Administrative Agent, make the necessary exchange
rate calculations to determine whether any such excess exists on such date and
advise the Borrowers if such excess exists.

(c)    If one or more of the U.S. Borrowers provide cash collateral to secure
obligations related to U.S. Letters of Credit that are denominated in an LC
Alternative Currency (including, without limitation, pursuant to
Section 2.06(k), 2.10(b) or 2.18(b)) and, as a result of fluctuations in the
applicable exchange rate between dollars and the applicable LC Alternative
Currency, the Dollar Amount in dollars of cash collateral held by the
Administrative Agent is less than the specified amount of cash collateral so
required to be maintained by the U.S. Borrowers, the U.S. Borrowers shall,
promptly following a request therefor by the Administrative Agent, deposit in
the LC Collateral Account an additional amount of cash collateral in dollars
equal to such shortfall to be held as cash collateral in accordance with
Section 2.06(k).

ARTICLE III.     Representations and Warranties

Each of Holdings and each Borrower represents and warrants to the Lenders that
(and by its execution of the Loan Guaranty to which it is a party, each other
Loan Party represents and warrants to the Lenders that):

SECTION 3.01    Organization; Powers. Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where the failure to so qualify would
reasonably be expected to have a Material Adverse Effect.

SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party, (c) will not violate or result
in a default under any Material Indebtedness, or give rise to a right thereunder
to require any payment to be made by any Loan Party, (d) will not violate the
certificate of incorporation, by-laws, memorandum of association, management,
operating or partnership agreement or other organizational documents of any Loan
Party, and (e) except where failure to comply would not reasonably be expected
to have a Material Adverse Effect, will not result in the creation or imposition
of any Lien on any asset of any Loan Party, except Liens created pursuant to the
Loan Documents.

SECTION 3.04    Financial Condition; No Material Adverse Effect. The financial
statements delivered pursuant to Section 4.01(b), present fairly, in all
material respects, the financial position and results of operations and cash
flows of, as applicable Holdings and its consolidated subsidiaries or Anixter,
Inc. and its consolidated subsidiaries, in each case as of the dates and periods
specified in Section 4.01(b) in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes in the case of the quarterly
financial statements referred to in Section 4.01(b).

 

85



--------------------------------------------------------------------------------

(a)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2019.

SECTION 3.05    Properties. (a) As of the Fourth Restatement Date, Schedule
3.05 sets forth the address of each parcel of real property that is owned or
leased by any Loan Party and at which ABL Priority Collateral is located. Except
as would not reasonably be expected to result in a Material Adverse Effect,
(x) each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered a proceeding in equity or at law), and (y) no
default by any Loan Party to any such lease or sublease exists. Each Loan Party
and each Restricted Subsidiary has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, except where the
failure to have such title or interests, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. Such real and
personal property is free of all Liens other than those permitted by
Section 6.02.

(b)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by the
Loan Parties and their Restricted Subsidiaries does not infringe in any material
respect upon the rights of any other Person, and the Loan Parties’ rights
thereto are not subject to any licensing agreement or similar arrangement,
except in each case where the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened in writing
against or affecting the Loan Parties or any of their Subsidiaries (i) which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party nor any Restricted
Subsidiary has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) no Loan
Party nor any Restricted Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (B) has become subject to
any known Environmental Liability.

(c)    Since the Fourth Restatement Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted,
or could reasonably be expected to result, in a Material Adverse Effect.

SECTION 3.07    Compliance with Laws and Agreements.

(a)    Each Loan Party and its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

(b)    Subject to Section 3.07(d), no Loan Party nor any of its Subsidiaries is
in violation of any Sanctions applicable to the Loan Parties. No Loan Party nor
any of its Subsidiaries, nor any director or officer, or any employee, or, to
the knowledge of any Loan Party, agent or Affiliate of, any Loan Party or any of
its Subsidiaries (i) is a Sanctioned Person, (ii) has its assets located in a
Sanctioned Country, or (iii) derives revenues from investments in, or
transactions with Sanctioned Persons.

(c)    Subject to Section 3.07(d), none of the transactions contemplated by the
Loan Documents violates the Canadian Economic Sanctions and Export Control Laws.
Furthermore, no Loan Party nor any Subsidiary thereof is a Canadian Blocked
Person and, to the actual knowledge of each Loan Party, no Loan Party or
Subsidiary thereof engages in any dealings or transactions, or is otherwise
associated, with a Canadian Blocked Person.

 

86



--------------------------------------------------------------------------------

(d)    The representations and warranties provided for in Sections 3.07(b) and
(c) shall only apply to any Loan Party and its respective Subsidiaries which is
bound by any Blocking Regulation insofar as the giving thereof and compliance
therewith do not and will not result in a violation of or conflict with or
liability under any Blocking Regulation.

SECTION 3.08    Investment Company Status. No Loan Party nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09    Taxes. Each Loan Party and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by or with respect to it, except (a)(i) Taxes that are being contested in
good faith by appropriate proceedings and (ii) for which such Loan Party or such
Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves, or (b) to the extent the failure to file such Tax returns or pay such
Taxes could not reasonably be expected to result in a Material Adverse Effect.
No Liens for Taxes (other than Permitted Encumbrances) have been filed with
respect to any such Taxes.

SECTION 3.10    ERISA; Canadian Pension Plans. (a) No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Financial Accounting Standards Board Accounting Standards
Codification 715-30) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that would reasonably be expected to have a Material
Adverse Effect.

(b)    Each Canadian Loan Party and its Subsidiaries is in compliance with the
requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect. No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan. No
Pension Event has occurred which has resulted or would reasonably be expected to
result in any Loan Party incurring any liability which would reasonably be
expected to have a Material Adverse Effect. Except where failure to comply with
the following clauses (i) through (iv) would not reasonably be expected to have
a Material Adverse Effect: (i) all contributions required to be made by a Loan
Party or any of its Subsidiaries under the Canadian Union Plans have been made
in the amounts and in the manner set forth in the applicable collective
agreement, (ii) as of the Fourth Restatement Date, except as set forth on
Schedule 3.10, each Canadian Pension Plan has no solvency deficiency and is
funded as required under the most recent actuarial valuation filed with the
applicable Governmental Authority pursuant to generally accepted actuarial
practices and principles, (iii) all contributions (including employee
contributions made by authorized payroll deductions or other withholdings)
required to be made to the appropriate funding agency in accordance with all
applicable laws and the terms of each Canadian Pension Plan have been made in
accordance with all applicable laws and the terms of each Canadian Pension Plan,
and (iv) all contributions required to be made by a Loan Party or any of its
Subsidiaries under the Canadian Union Plans have been made, and the sole
obligation of a Loan Party or any of its Subsidiaries under any Canadian Union
Plan is to make contributions to the Canadian Union Plan, in the amounts and in
the manner set forth in the applicable collective agreement.

SECTION 3.11    Disclosure. No report, financial statement, certificate or other
information (other than projections, forward-looking statements and statements
of a general economic nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to the Projections
and any other projected financial information or forecasts, the Borrowers and
Holdings represent only that such information and materials have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed by the Loan Parties to be reasonable at the time delivered and, if
such projected financial information was delivered prior to the Fourth
Restatement Date, as of the Fourth Restatement Date, it being understood and
agreed that such Projections and such other projected financial information or
forecasts are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties, and as such, such Projections and other
projected financial information or forecasts are not a guarantee of financial
performance and actual results may differ from such Projections and other
projected financial information or forecasts and such differences may be
material.

 

87



--------------------------------------------------------------------------------

SECTION 3.12    [Reserved].

SECTION 3.13    Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Fourth Restatement Date, (i) the fair value of the
assets of the U.S. Borrowers, taken as a whole, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise; (ii) the
present fair saleable value of the property of the U.S. Borrowers, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the U.S. Borrowers, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iv) the U.S. Borrowers, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Fourth Restatement Date, and (v) no Canadian
Borrower shall be an “insolvent person” as such term is defined in the
Bankruptcy and Insolvency Act (Canada).

(b)    Immediately after the consummation of the Transactions to occur on the
Fourth Restatement Date, (i) the fair value of the assets of the Canadian
Borrowers, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Canadian Borrowers, taken as a whole, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Canadian
Borrowers, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Canadian Borrowers, taken as a whole, will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted after the Fourth Restatement Date.

(c)    Immediately after the consummation of the Transactions to occur on the
Fourth Restatement Date, (i) the fair value of the assets of the Loan Parties,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, taken as
a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after the Fourth
Restatement Date.

(d)    The Loan Parties and their Restricted Subsidiaries (taken as a whole) do
not intend to incur debts beyond their ability to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by the Loan
Parties and their Restricted Subsidiaries (taken as a whole) and the timing of
the amounts of cash to be payable on or in respect of the Indebtedness of the
Loan Parties and their Restricted Subsidiaries (taken as a whole).

SECTION 3.14    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the Fourth Restatement Date. As of the Fourth Restatement Date, all premiums
in respect of such insurance have been paid. The Loan Parties believe that the
insurance maintained by or on behalf of the Loan Parties is adequate.

SECTION 3.15    Capitalization and Subsidiaries. As of the Fourth Restatement
Date, Schedule 3.15 sets forth (a) an organizational chart of Holdings and its
Subsidiaries showing the name and relationship of each and all of Holdings’
Subsidiaries to Holdings, (b) a true and complete listing of each class of each
of the Loan Parties’ authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable (to the
extent such concepts are applicable), and, in the case of the Loan Parties
(other than Holdings) and their Subsidiaries, owned beneficially and of record
by the Persons identified on Schedule 3.15, and (c) the type of entity of
Holdings and each of its Subsidiaries (other than Excluded Subsidiaries). All of
the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

 

88



--------------------------------------------------------------------------------

SECTION 3.16    Security Interest in Collateral. Subject to the Certain Funds
Provisions, the provisions of this Agreement and the other Loan Documents create
legal and valid Liens on all the Collateral in favor of the Administrative
Agent, for the benefit of the Lender Parties and the Canadian Lender Parties, as
the case may be, and upon filing of any UCC financing statements (or the
equivalent under the PPSA) as necessary, and the taking of actions or making of
filings with respect to Intellectual Property registrations, such Liens
constitute perfected and continuing Liens on the Collateral to the extent
perfection can be obtained by the filing of an initial UCC financing statement
(or the equivalent under the PPSA) or an Intellectual Property registration,
securing the Secured Obligations, enforceable against the applicable Loan Party,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law or agreement, (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral, and (c) other Liens permitted under Section 6.02 and, solely with
respect to the ABL Priority Collateral, to the extent such Liens are expressly
permitted to be senior in priority to the Liens of the Administrative Agent.

SECTION 3.17    Employment Matters. As of the Fourth Restatement Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrowers, threatened. Except as
would not reasonably be expected to have a Material Adverse Effect, the hours
worked by and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act, the
Employee Standards Act (Ontario) or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters. All payments
due from any Loan Party or any Restricted Subsidiary, or for which any claim may
be made against any Loan Party or any Restricted Subsidiary, on account of
wages, vacation pay, and employee health and welfare insurance and other
benefits, including with respect to the Canada Pensions Plans, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary, except
where the failure to so comply would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.18    [Reserved.]

SECTION 3.19    Other Indebtedness. The execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents and the making
of the Loans hereunder do not violate the terms of the Senior Notes Indentures
or the Receivables Securitization Agreements.

SECTION 3.20    Anti-Corruption Laws and Sanctions.

(a)    Subject to Section 3.20(d), each Loan Party has, in its reasonable
business judgment, implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws applicable to the Loan Parties and their Subsidiaries and
applicable Sanctions, and such Loan Party, its Subsidiaries and their respective
officers and employees and, to the knowledge of such Loan Party, its directors
and agents, are in compliance with Anti-Corruption Laws applicable to the Loan
Parties and their Subsidiaries and applicable Sanctions, in each case, in all
material respects and are not engaged in any activity that would reasonably be
expected to result in any Loan Party being designated as a Sanctioned Person.

(b)    None of (i) any Loan Party, any Subsidiary or any of their respective
directors, officers or employees, or (ii) to the knowledge of any such Loan
Party or Subsidiary, any agent of such Loan Party or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

(c)    No Borrowing or Letter of Credit, use of proceeds, Transaction or other
transaction contemplated by this Agreement or the other Loan Documents will
violate Anti-Corruption Laws or applicable Sanctions.

 

89



--------------------------------------------------------------------------------

(d)    The representations and warranties provided for in Section 3.20(a) shall
only apply to any Loan Party and its respective Subsidiaries which is bound by
any Blocking Regulation insofar as the giving thereof and compliance therewith
do not and will not result in a violation of or conflict with or liability under
any Blocking Regulation.

SECTION 3.21    Affected Financial Institutions. No Loan Party is an EEA
Financial Institution.

SECTION 3.22    Plan Assets; Prohibited Transactions. No Loan Party or any of
its Subsidiaries is an entity deemed to hold “plan assets” (within the meaning
of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

SECTION 3.23    Margin Regulations. No part of the proceeds of any Loans made on
the Fourth Restatement Date will be used by the Borrowers in violation of any
Regulations of the Board of Governors, including Regulations T, U and X.

Each of the representations and warranties set forth above in this Article III
shall be deemed to be made by the Loan Parties on the Fourth Restatement Date,
on the date of each Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit and at any other time specified in any Loan Document or
other document, certificate or instrument delivered in connection with any Loan
Document. It is understood and agreed for purposes of this paragraph that, with
respect to representations and warranties made or deemed made on the date of any
Borrowing, any such representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects (or, in the case of any representation or warranty already qualified or
modified by materiality, in all respects) only as of such specified date. For
the avoidance of doubt, this Article III shall be subject to the last paragraph
in Article VII.

ARTICLE IV.     Conditions

SECTION 4.01    Fourth Restatement Date. Subject to the Certain Funds
Provisions, the amendment and restatement of the Existing Credit Agreement and
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a)    Credit Agreement and Loan Documents; Legal Opinions. The Administrative
Agent (or its counsel) shall have received (i) from each party hereto either
(A) a counterpart of this Agreement signed on behalf of such party or
(B) written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents, including any
promissory notes requested by a Lender pursuant to Section 2.10 payable to each
such requesting Lender and its registered assigns and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Banks
and the Lenders in form and substance reasonably satisfactory to the
Administrative Agent, it being understood that such legal opinions shall be
satisfactory to the Administrative Agent if in form and substance consistent
with those delivered on the Third Restatement Date.

(b)    Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Holdings and of Anixter,
respectively, consisting of balance sheets as of the last date of each of the
two fiscal years of each entity ended at least 90 days prior to the Fourth
Restatement Date and income statements and statements of stockholders’ equity
and cash flows for each of the three fiscal years of each entity ended at least
90 days prior to the Fourth Restatement Date and an unqualified audit report
relating to such financial statements of Anixter, (ii) unaudited consolidated
financial statements of Holdings and of Anixter, respectively, consisting of
balance sheets and income statements and statements of cash flows of each entity
as of the last day of and for the most recently completed fiscal quarter ended
at least 45 days before the Fourth Restatement Date, or, in the case of the
statement of cash flows, for the period from the beginning of the most recently
completed fiscal year ended at least 90 days before the Fourth Restatement Date
to the last day of the most recently completed fiscal quarter ended at least
45 days before the Fourth Restatement Date (all of which shall have been
reviewed by the independent accountants

 

90



--------------------------------------------------------------------------------

for Holdings or Anixter (as applicable) as provided in AU 722), in each case
other than with respect to any quarter-end that is also a fiscal year-end, and
(iii) (a) a pro forma consolidated statement of income of Holdings and its
subsidiaries for the most recently completed fiscal year ended at least 90 days
before the Fourth Restatement Date, (b) (X) a pro forma consolidated balance
sheet of Holdings and its subsidiaries as of the last day of the most recently
completed fiscal quarter ended at least 45 days before the Fourth Restatement
Date and (Y) a pro forma consolidated statement of income of Holdings and its
subsidiaries for the period from the beginning of the most recently completed
fiscal year ended at least 90 days before the Fourth Restatement Date to the
last day of the most recently completed fiscal quarter ended at least 45 days
before the Fourth Restatement Date, together with, in the case of this
clause (Y), a corresponding statement for the corresponding period of the prior
year and (c) a pro forma consolidated income statement for the 12-month period
ended on the last day of the most recently completed fiscal quarter ended at
least 45 days before the Fourth Restatement Date, or, if the most recently
completed fiscal period is the end of a fiscal year, ended at least 90 days
before the Fourth Restatement Date, in each case prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of each such balance sheet) or at the beginning of such period (in the case
of each such statement of income), which need not be prepared in compliance with
Regulation S-X under the Securities Act or include adjustments for purchase
accounting, in each case, to the extent customary for bank financings of this
type. Holdings’ and Anixter’s, as applicable, filing of any (a) required audited
financial statements with respect to Holdings and of Anixter, as applicable, on
Form 10-K or (b) required unaudited financial statements with respect to
Holdings or Anixter, as applicable, on Form 10-Q, in each case, will satisfy the
requirements under clauses (i) or (ii), as applicable, of this Section 4.01(b).

(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Fourth Restatement Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the Officers and any
other officers of such Loan Party authorized to sign the Loan Documents to which
it is a party, and (C) include as attachments thereto the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party (or
officer of such Loan Party, as is customary in certain jurisdictions other than
the United States) and a true and correct copy of its by-laws or operating,
management or partnership agreement (or other equivalent organizational
documents), and (ii) a long form good standing certificate (or equivalent, as is
customary in certain jurisdictions other than the United States), to the extent
applicable, for each Loan Party from its jurisdiction of organization.

(d)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower Representative,
stating that the conditions set forth in Sections 4.01(p), (q) and (r) have been
satisfied.

(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid pursuant to the Commitment Letter and the Fee Letter,
and all reasonable expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel and expenses relating to any
field examination, collateral audit, or appraisal), at least two Business Days
before the Fourth Restatement Date. All such amounts will be paid on the Fourth
Restatement Date.

(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where the Loan Parties are
organized.

(g)    Funding Accounts. The Administrative Agent shall have received a notice
from the Borrower Representative setting forth the deposit account(s) of the
Borrowers (the “Funding Accounts”) to which the Lender is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.

(h)    [Reserved].

(i)    [Reserved].

 

91



--------------------------------------------------------------------------------

(j)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of the Borrower Representative as described
in the Commitment Letter.

(k)    [Reserved].

(l)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement, PPSA financing statement or RDPRM
recordation) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(m)    [Reserved].

(n)    [Reserved].

(o)    USA PATRIOT Act, Etc. (i) Each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act or the Proceeds of Crime Act, for
each Loan Party, to the extent requested in a written notice to the Borrower
Representative at least ten (10) Business Days prior to the Fourth Restatement
Date, and (ii) to the extent any Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five (5) days prior to the
Fourth Restatement Date, any Lender that has requested, in a written notice to
the Borrower Representative at least ten (10) Business Days prior to the Fourth
Restatement Date, a Beneficial Ownership Certification in relation to each
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

(p)    Concurrent Transactions. The Anixter Acquisition shall have been
consummated or will be consummated substantially concurrently with the
Borrowings made on the Fourth Restatement Date.

(q)    No Material Adverse Effect. Since the date of the most recent financial
statements included in the Filed Company SEC Documents (as defined in the
Anixter Acquisition Agreement), there shall not have occurred a Company Material
Adverse Effect (as defined in the Anixter Acquisition Agreement).

(r)    Representations and Warranties. (i) The Anixter Acquisition Agreement
Representations shall be true and correct in all respects on the Fourth
Restatement Date and (ii) the Specified Representations shall be true and
correct in all material respects on the Fourth Restatement Date (except, solely
for purposes of this clause (ii), for such representations already qualified by
materiality or material adverse effect, which representations shall be true and
correct in all respects).

(s)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.03.

(t)    Notes Refinancing. The Borrower Representative shall have deposited
sufficient funds to satisfy and discharge and/or repay or redeem in full the
5.125% Senior Notes due 2021, issued pursuant to an indenture dated
September 23, 2014 among Anixter, Inc., as the issuer, Anixter, as the guarantor
and Wells Fargo Bank, National Association, as trustee, as amended and
supplemented from time to time, with such trustee.

Notwithstanding anything to the contrary in this Section 4.01, to the extent any
security interest in the Collateral or any deliverable related to the perfection
of security interests in the Collateral, including any lien search, field
examination, inventory appraisal and/or insurance certificate (other than any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement (or the equivalent financing statement under the PPSA),
or, solely with respect to security interests in Collateral consisting of
certificated stock of U.S.-organized entities, by the possession of stock
certificates (or equivalent certificated equity interests)), is not or cannot be

 

92



--------------------------------------------------------------------------------

provided, delivered and/or perfected on the Fourth Restatement Date (1) without
undue burden or expense or (2) after the Borrower Representative’s use of
commercially reasonable efforts to do so, then the provision, delivery and/or
perfection of such security interest(s) or deliverable shall not constitute a
condition precedent to the availability of the Revolver Facility on the Fourth
Restatement Date but shall be required to be delivered no later than 90 days
after the Fourth Restatement Date (or such later date as may be reasonably
agreed by the Administrative Agent). This paragraph, and the provisions herein,
shall be referred to as the “Certain Funds Provisions”.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Fourth Restatement Date on the Fourth Amendment Restatement Date, and such
notice shall be conclusive and binding.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit (other than any Loan made or Letter of
Credit issued, amended, renewed or extended on the Fourth Restatement Date), is
subject to the satisfaction of the following conditions:

(a)    The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit (i) U.S. Availability shall not be less
than zero, (ii) Canadian Availability shall not be less than zero, and
(iii) Aggregate Availability shall not be less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

ARTICLE V.     Affirmative Covenants

Until all the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated (or
have been cash collateralized in accordance with Section 2.06(k)) and all LC
Disbursements shall have been reimbursed, Holdings and each Borrower covenants
and agrees, and Holdings shall cause each other Loan Party to covenant and
agree, in each case (subject to Section 12.01) jointly and severally with all of
the other Loan Parties, with the Lender Parties that:

SECTION 5.01    Financial Statements; Canadian Borrowing Base; U.S. Borrowing
Base and Other Information. The Borrowers will furnish to the Administrative
Agent (for distribution to each Lender):

(a)    within 90 days after the end of each fiscal year of Holdings, (i) the
audited consolidated balance sheet of Holdings and its Subsidiaries and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year (in the same format as the financial statements historically
filed with the Securities and Exchange Commission), setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit other than any such qualification,
commentary or exception resulting solely from any upcoming maturity date of any
of the Indebtedness occurring within one year from the end of the fiscal year to
which such audit applies or with respect to any prospective,

 

93



--------------------------------------------------------------------------------

potential or actual breach of a financial covenant set forth in any agreement
governing Indebtedness) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, accompanied by
any management letter prepared by said accountants, and (ii) the unaudited
consolidating balance sheets of Holdings and its Subsidiaries and related
consolidating statements of operations as of the end of and for such year (which
unaudited consolidating financial statements shall be in a format reasonably
satisfactory to the Administrative Agent, it being understood that such
financial statements may be delivered to the Administrative Agent in electronic
format), all certified by one of the Financial Officers of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its Subsidiaries on a
consolidating basis;

(b)    within 45 days after the end of each fiscal quarter of Holdings (other
than the last fiscal quarter of a fiscal year), its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year (in the same format as the financial statements historically filed
with the Securities and Exchange Commission), setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year and
showing all adjustments necessary to eliminate the results of all Unrestricted
Subsidiaries, all certified by one of the Financial Officers of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)    during any Monthly Financial Statement Trigger Period, within 30 days
after the end of each fiscal month of Holdings (other than months which are the
last month of a fiscal quarter), its consolidated balance sheet and related
statements of operations, cash flows, and other reports, as of the end of and
for such fiscal month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year and showing all adjustments necessary to eliminate the
results of all Unrestricted Subsidiaries, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(d)    concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, in the
case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) in the case of certificates provided concurrently with the delivery of
financial statements under clauses (a) and (b) above, setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio (x) demonstrating
compliance with Section 6.12 if a Fixed Charge Coverage Trigger Period is then
in effect or (y) for informational purposes only if a Fixed Charge Coverage
Trigger Period is not then in effect, (iv) in the case of the financial
statements delivered under clause (b), setting forth a reasonably detailed
calculation of the Secured Leverage Ratio, (v) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.01(b)(i) and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (vi) certifying, in the case of the
certificate delivered concurrently with the financial statements under clause
(a) above, a list of names of all Excluded Subsidiaries and Unrestricted
Subsidiaries at such time and that each Subsidiary set forth on such list
qualifies as an Excluded Subsidiary or Unrestricted Subsidiary, as the case may
be;

(e)    as soon as available, but in any event not more than 45 days after the
end of each fiscal year of Holdings, a copy of the plan and forecast (including
a projected consolidated and consolidating balance sheet, income statement and
statement of cash flows) of Holdings and its Restricted Subsidiaries for each
quarter of the upcoming fiscal year (the “Projections”) in form reasonably
satisfactory to the Administrative Agent;

 

94



--------------------------------------------------------------------------------

(f)    as soon as available but in any event within 20 days after the end of
each calendar quarter (or, (i) within 20 days after the end of each calendar
month during any Monthly Reporting Trigger Period or (ii) by Wednesday of each
week, with respect to the most recently ended calendar week during any Weekly
Reporting Trigger Period), and at such other times as may be requested by the
Administrative Agent, as of the period then ended, Borrowing Base Certificates
which calculate the Aggregate Borrowing Base, the U.S. Borrowing Base, and the
Canadian Borrowing Base, and supporting information in connection therewith,
together with any additional reports with respect to the Canadian Borrowing Base
and the U.S. Borrowing Base as the Administrative Agent may reasonably request;

(g)    as soon as available but in any event within 20 days after the end of
each calendar quarter (or, within 20 days after the end of each calendar month
during any Monthly Reporting Trigger Period), and at such other times as may be
reasonably requested by the Administrative Agent in its Permitted Discretion, as
of the period then ended, all delivered electronically in a text formatted file
acceptable to the Administrative Agent:

(i)    a summary aging of the Canadian Borrowers’ Accounts, including all
invoices aged by invoice date or due date (with an explanation of the terms
offered) prepared in a manner reasonably acceptable to the Administrative Agent,
together with a detailed aging specifying the name, address, and balance due for
each Account Debtor, if requested by the Administrative Agent;

(ii)    a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement) which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate, and, if
requested by the Administrative Agent, such schedule to also provide detailing
of the Borrowers’ Inventory by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand and include a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by Borrowers and complaints and
claims made against the Borrowers);

(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

(h)    as soon as available but in any event within 30 days after the end of
each calendar quarter (or, within 20 days after the end of each calendar month
during any Monthly Reporting Trigger Period), and at such other times as may be
requested by the Administrative Agent in its Permitted Discretion, as of the
period then ended, all delivered electronically in a text formatted file
acceptable to the Administrative Agent:

(i)    a summary aging of the U.S. Borrowers’ Accounts, including all invoices
aged by invoice date or due date (with an explanation of the terms offered)
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a detailed aging specifying the name, address, and balance due for each
Account Debtor, if requested by the Administrative Agent;

(ii)    a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

(iii)    a reconciliation of the loan balance per the Borrowers’ general ledger
to the loan balance under this Agreement;

(i)    as soon as available but in any event within 20 days after the end of
each calendar quarter (or, within 20 days after the end of each calendar month
during any Monthly Reporting Trigger Period), and at such other times as may be
requested by the Administrative Agent, a summary of the Borrowers’ accounts
payable, delivered electronically in a text formatted file acceptable to the
Administrative Agent in its Permitted Discretion;

 

95



--------------------------------------------------------------------------------

(j)    promptly upon the Administrative Agent’s request during a Weekly
Reporting Trigger Period, the Borrowers’ sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debt memo/credit journal;

(k)    within 20 days after each June 30, an updated list of customers from
certain divisions of the Borrowers as requested by the Administrative Agent in
form and with such details that are satisfactory to the Administrative Agent,
which shall be certified as true and correct in all material respects by a
senior officer of the Borrower Representative;

(l)    [reserved];

(m)    promptly upon the Administrative Agent’s request but no more frequently
than once each calendar quarter, a list of all Swap Agreements and amendments to
Swap Agreements, in each case, having a term of 60 or more days, entered into by
any Loan Party, which list shall include the estimated exposure of the Loan
Parties under each such Swap Agreement and the counterparty party thereto;

(n)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the Securities and Exchange Commission, the Ontario Securities Commission
or any Governmental Authority succeeding to any or all of the functions of said
Commissions, or with any national securities exchange, or distributed by any
Loan Party to its shareholders generally, as the case may be;

(o)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under (i) applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and the AML
Legislation, and (ii) the Beneficial Ownership Regulation; and

(p)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Restricted Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request.

SECTION 5.02    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (for distribution to each Lender) prompt (but in any event
within any time period specified below) written notice of the following:

(a)    the occurrence of any Default or Event of Default;

(b)    receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that (i) seeks
damages in excess of $50,000,000, (ii) is asserted or instituted against any
Plan or any Canadian Pension Plan, its fiduciaries or its assets an amount in
excess of $50,000,000, (iii) alleges criminal misconduct by any Loan Party,
(iv) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws to the extent such results in, or could reasonably
be expected to result in, damages or liabilities in excess of $50,000,000, or
(v) contests any tax, fee, assessment, or other governmental charge in excess of
$50,000,000;

(c)     any Lien (other than Permitted Encumbrances and Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be)) or claim made or asserted in writing
against ABL Priority Collateral having a value in excess of $50,000,000, upon
any Loan Party’s knowledge of such Lien or claim;

(d)    any loss, damage, or destruction to the ABL Priority Collateral in the
amount of $50,000,000 or more, whether or not covered by insurance;

(e)    any and all default notices in writing received with respect to any
leased location or public warehouse where ABL Priority Collateral having a value
in excess of $50,000,000 is located;

 

96



--------------------------------------------------------------------------------

(f)    the occurrence of any ERISA Event or Pension Event that, alone or
together with any other ERISA Events and Pension Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $50,000,000; and

(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Information required to be delivered pursuant to Section 5.01 or Section 5.02
(to the extent any such information is included in materials otherwise filed
with the SEC) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which such materials are
publicly available as posted on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR); or (ii) on which such documents are posted on a
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether made available by the Administrative Agent);
provided that: (A) upon written request by the Administrative Agent (or any
Lender through the Administrative Agent) to the Borrower Representative, the
Borrower Representative shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Borrower Representative shall notify the Administrative Agent and each Lender
(by fax or through Electronic Systems) of the posting of any such documents and
provide to the Administrative Agent through Electronic Systems electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents to it
and maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Loan
Party Materials”) by posting the Loan Party Materials on the Electronic System
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the Loan
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Loan Parties hereby
agree that they will use commercially reasonable efforts to identify that
portion of the Loan Party Materials that may be distributed to the Public
Lenders and that (w) all such Loan Party Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking the
Loan Party Materials “PUBLIC,” the Borrower Representative shall be deemed to
have authorized the Administrative Agent, the Issuing Banks and the Lenders to
treat such Loan Party Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Loan Parties for purposes of United States federal and state securities laws
(provided, however, that to the extent such Loan Party Materials constitute
“Information” (as defined in Section 9.12), they shall be treated as set forth
in Section 9.12); (y) all Loan Party Materials marked “PUBLIC” are permitted to
be made available through a portion of the Electronic System designated “Public
Investor”; and (z) the Administrative Agent shall be entitled to treat any Loan
Party Materials that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Electronic System not designated “Public Investor.”

SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary (other than an Excluded Subsidiary or Unrestricted
Subsidiary) to, (a) (i) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and to maintain
December 31 as the last day of its fiscal year (or if such Subsidiary has a last
day of a fiscal year other than December 31 as of the date of its acquisition,
such last day of its fiscal year applicable to such Subsidiary as of the date of
such acquisition), (ii) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and (iii) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted except where the failure to comply with clauses
(ii) and (iii) of Section 5.03 would not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing in this clause (a) shall
not prohibit any merger, consolidation, amalgamation, sale, disposition,
liquidation or dissolution permitted under Section 6.03 or otherwise permitted
under this Agreement and (b) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and any similar or related lines of business and logical
extensions thereof.

 

97



--------------------------------------------------------------------------------

SECTION 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Restricted Subsidiary to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and such
Loan Party or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) the failure to make
payment would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each material Restricted Subsidiary to, keep and maintain all property material
to the conduct of its business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, keep their books of record and account
in accordance with GAAP and permit any representatives designated by the
Administrative Agent (including employees of the Administrative Agent, or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice and during normal business hours, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants; provided that (a) the Administrative Agent shall
give the Borrower Representative an opportunity to participate in any
discussions with its accountants, (b) in the absence of the existence of an
Event of Default, (i) only the Administrative Agent on behalf of the Lenders may
exercise the rights of the Administrative Agent and the Lenders under this
Section 5.06 and (ii) the Administrative Agent shall not exercise its rights
under this Section 5.06 more often than two times during any period of twelve
consecutive months; and (iii) when an Event of Default exists, the
Administrative Agent or any Lender and its respective designees may do any of
the foregoing at the expense of the Loan Parties at any time during normal
business hours and upon reasonable advance notice. The Loan Parties acknowledge
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties and their assets for internal use by the Administrative Agent and the
Lenders.

SECTION 5.07    Compliance with Laws.

(a)    Each Loan Party will, and will cause each Restricted Subsidiary to,
comply with each Requirement of Law applicable to it or its property (including
without limitation Environmental Laws), except, in each case, where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(b)    Subject to Section 5.07(c), each Loan Party will, and will cause each of
its Subsidiaries to comply with all applicable Sanctions. Each of the Loan
Parties and its Subsidiaries has implemented and will maintain in effect
policies and procedures designed, in such Loan Party’s reasonable business
judgment, to ensure compliance in all material respects by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions, in each case, in all
material respects.

(c)    The covenants provided for in Section 5.07(b) shall only apply to any
Loan Party and its respective Subsidiaries which is bound by any Blocking
Regulation insofar as the giving thereof and compliance therewith do not and
will not result in a violation of or conflict with or liability under any
Blocking Regulation.

SECTION 5.08    Use of Proceeds.

(a)    The proceeds of the Loans will be used only (i) on the Fourth Restatement
Date, to finance the Transactions and pay fees and expenses related thereto and
(ii) after the Fourth Restatement Date, for working capital needs and for
general corporate purposes of the Borrowers and their Restricted Subsidiaries,
to fund Permitted Acquisitions, to fund permitted Restricted Payments, to fund
payments, repurchases and prepayments of Indebtedness permitted under this
Agreement, to refinance existing Indebtedness and to fund Intercompany Loans and
capital

 

98



--------------------------------------------------------------------------------

contributions to be made by Loan Parties and certain of their Restricted
Subsidiaries to other Loan Parties. No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Furthermore, the Borrowers will not directly or
indirectly use the proceeds of any Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC, or for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business to obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. Notwithstanding the foregoing, the provisions of clause
(t) of the definition of Eligible Accounts, Section 2.06(a), Section 3.07,
Section 3.20, Section 5.07 and this Section 5.08 shall not be interpreted to
contravene, or require any notification to the Attorney General of Canada under,
the Foreign Extraterritorial Measures (United States) Order, 1992, by any
Canadian Borrower, any Canadian Loan Guarantor or any Canadian Subsidiary.

(b)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 5.09    Insurance. The Loan Parties (taken as a whole) will maintain
with financially sound and reputable carriers having a financial strength rating
of at least A- by A.M. Best Company (a) insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required pursuant to the Collateral
Documents. The Borrowers will furnish to the Lenders, upon request of the
Administrative Agent in its Permitted Discretion, information in reasonable
detail as to the insurance so maintained. Notwithstanding any provision to the
contrary contained in this Agreement, if any Loan Party’s insurance carrier at
any time becomes insolvent or its financial strength weakens such that such
insurance carrier loses the ratings described herein, such event shall not
constitute a breach of this Section 5.09 provided that the Loan Parties replace
such insurance carrier with a carrier that meets the requirements of this
Section 5.09 within sixty (60) days (or such longer period as shall be agreed to
by the Administrative Agent in its Permitted Discretion).

SECTION 5.10    Casualty and Condemnation. The Borrowers will ensure that the
Net Proceeds of any casualty or other insured damage to any ABL Priority
Collateral (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11    Appraisals; Field Examinations. (a) Upon request by the
Administrative Agent (in its Permitted Discretion or at the direction of the
Required Lenders), the Borrowers and the other Loan Parties will provide the
Administrative Agent with up to two appraisals or updates thereof of their
Inventory during any period of twelve consecutive months from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, that (i) if Average Utilization for the most
recent fiscal quarter was less than or equal to twenty percent (20%), the
Required Lenders may not direct the Administrative Agent to conduct any such
appraisal, (ii) if Average Utilization for the most recent fiscal quarter was
greater than twenty percent (20%), the Required Lenders may direct that the
Administrative Agent conduct only one such appraisal during any period of twelve
consecutive months, and (iii) if Average Utilization for the most recent fiscal
quarter was greater than twenty percent (20%) and Aggregate Availability falls
below twenty percent (20%) of the Aggregate Revolving Commitments, the Required
Lenders may direct that the Administrative Agent conduct up to two such
appraisals during any period of twelve consecutive months; provided, further,
that other than with respect to the appraisals with respect to the Anixter Loan
Parties to be completed in connection with the Fourth Restatement Date to
establish the initial Aggregate Borrowing Base (either in lieu of or subsequent
to the applicability of the Temporary Borrowing Base Amount and the Minimum
Borrowing Base Amount, as applicable), the Administrative Agent shall not
request

 

99



--------------------------------------------------------------------------------

any new appraisals until after June 22, 2021 unless the existing appraisal firms
of the Borrowers do not consent to the use of their most recent appraisal by the
Administrative Agent or such most recent appraisals are dated prior to June 22,
2019; provided further that, if an Event of Default shall have occurred and be
continuing, there shall be no limit on the number or frequency of appraisals
conducted; provided, further, that an appraisal with respect to the Anixter Loan
Parties shall be completed within 150 days of the Fourth Restatement Date.

(b)    Upon request by the Administrative Agent (in its Permitted Discretion or
at the direction of the Required Lenders), the Borrowers and the other Loan
Parties will allow the Administrative Agent to conduct up to two field
examinations or updates thereof during any period of twelve consecutive months
and during normal business hours to ensure the adequacy of Collateral included
in the Canadian Borrowing Base or the U.S. Borrowing Base and related reporting
and control systems; provided, however, that (i) if Average Utilization for the
most recent fiscal quarter was less than twenty percent (20%), the Required
Lenders shall not have the right to direct the Administrative Agent to conduct
any such field examination, (ii) if Average Utilization for the most recent
fiscal quarter was greater than twenty percent (20%), the Required Lenders may
direct that the Administrative Agent conduct only one such field examination
during any period of twelve consecutive months, and (iii) if Average Utilization
for the most recent fiscal quarter was greater than twenty percent (20%) and
Aggregate Availability falls below twenty percent (20%) of the Aggregate
Revolving Commitments, the Required Lenders may direct that the Administrative
Agent conduct up to two such field examinations during any period of twelve
consecutive months; provided, further, that other than with respect to the field
examinations with respect to the Anixter Loan Parties to be completed in
connection with the Fourth Restatement Date to establish the initial Aggregate
Borrowing Base (either in lieu of or subsequent to the applicability of the
Temporary Borrowing Base Amount and the Minimum Borrowing Base Amount, as
applicable), the Administrative Agent shall not request any new field
examinations until after June 22, 2021 unless the existing field examinations
firms of the Borrowers do not consent to the use of their most recent field
examinations by the Administrative Agent or such most recent field examinations
are dated prior to June 22, 2019; provided, further, that if an Event of Default
shall have occurred and be continuing, there shall be no limit on the number or
frequency of field examinations conducted.

SECTION 5.12    Depository Banks; Control Agreements.

(a)    The U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) will at all times maintain the U.S. Cash Management Bank as their
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other Deposit Accounts
for the conduct of their business. The Canadian Loan Parties will at all times
maintain the Canadian Cash Management Bank as their principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other Deposit Accounts for the conduct of its business.

(b)    On or before the date which is one hundred twenty (120) days following
the Fourth Restatement Date, to the extent that the Loan Parties have not
already done so in connection with the Existing Credit Agreement (i) the U.S.
Loan Parties (other than the Canadian Cross-Border Loan Guarantors) will cause
the U.S. Cash Management Bank to enter into a Control Agreement with respect to
all Deposit Accounts and Securities Accounts (other than Excluded Accounts)
maintained by the U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) with the U.S. Cash Management Bank as of the Fourth Restatement
Date, (ii) the Canadian Loan Parties will cause the Canadian Cash Management
Bank to enter into a Control Agreement with respect to all Deposit Accounts and
Securities Accounts (other than Excluded Accounts) maintained with the Canadian
Loan Parties at the Canadian Cash Management Bank as of the Fourth Restatement
Date and (iii) the Loan Parties will cause each other depository bank or other
institution at which any Deposit Account or Securities Account (other than
Excluded Accounts) is maintained as of the Fourth Restatement Date to enter into
a Control Agreement with respect to such Deposit Account or Securities Account.

(c)    The Loan Parties will obtain, within 60 days after the establishment of
any Deposit Account or Securities Account (other than an Excluded Account) or
Lock Box (or such later date as agreed to by the Administrative Agent), a
Control Agreement with respect to such Deposit Account, Securities Account or
Lock Box.

(d)    If any Deposit Account, Securities Account or Lock Box is acquired in
connection with a Permitted Acquisition, to the extent such Deposit Account,
Securities Account or Lock Box does not constitute an Excluded Account, the Loan
Parties will, within one hundred twenty (120) days after the consummation of
such Permitted

 

100



--------------------------------------------------------------------------------

Acquisition (or such later date as agreed to by the Administrative Agent),
either (x) obtain a Control Agreement with respect to such Deposit Account,
Securities Account or Lock Box, or (y) close such Deposit Account, Securities
Account or Lock Box.

(e)    The U.S. Loan Parties (other than the Canadian Cross-Border Loan
Guarantors) will, substantially contemporaneously with any change in the U.S.
Cash Management Bank, to the extent not already obtained, obtain a Control
Agreement from the successor U.S. Cash Management Bank. The Canadian Loan
Parties will, substantially contemporaneously with any change in the Canadian
Cash Management Bank, to the extent not already obtained, obtain a Control
Agreement from the successor Canadian Cash Management Bank.

(f)    At all times during the continuance of a Cash Dominion Period (i) the
U.S. Cash Management Bank shall be required to remit to the U.S. Collection
Account on a daily basis (A) all available funds on deposit in any Deposit
Account (other than an Excluded Account) maintained by the U.S. Loan Parties
(other than the Canadian Cross-Border Loan Guarantors) with the U.S. Cash
Management Bank and (B) collections and other similar payments relating to or
constituting payments made in respect of Accounts of the U.S. Loan Parties
(other than the Canadian Cross-Border Loan Guarantors) received by the U.S. Cash
Management Bank, including any such items remitted to any Deposit Account which
is subject to a Control Agreement and maintained or controlled by the U.S. Cash
Management Bank (provided that the disbursement of payments received in respect
of Accounts that have been sold to WESCO Receivables shall be subject to the
provisions of the Receivables Intercreditor Agreement), and (ii) the Canadian
Cash Management Bank shall be required to remit to the Canadian Collection
Account on a daily basis (A) all available funds on deposit in any Deposit
Account (other than an Excluded Account) maintained by the Canadian Loan Parties
with the Canadian Cash Management Bank and (B) collections and other similar
payments relating to or constituting payments made in respect of Accounts of the
Canadian Loan Parties received by the Canadian Cash Management Bank, including
any such items remitted to any Deposit Account which is subject to a Control
Agreement and maintained or controlled by the Canadian Cash Management Bank.

(g)    The Borrower Representative agrees that with respect to any individual
Deposit Account, Securities Account or Lock Box holding an amount greater than
$20,000,000, the Borrower Representative shall provide prompt written notice to
the Administrative Agent of any such Deposit Account, Securities Account or Lock
Box after the acquisition or establishment thereof to the extent such Deposit
Account, Securities Account or Lock Box is not subject to a Control Agreement.

SECTION 5.13    Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Loan Party shall cause each of its Domestic Subsidiaries
(other than any Domestic Subsidiary constituting an Excluded Subsidiary, an
Unrestricted Subsidiary or a CFC Subsidiary Holding Company) formed or acquired
after the Fourth Restatement Date in accordance with the terms of this Agreement
to become a U.S. Loan Party by executing (i) a U.S. Security Agreement (or a
joinder to the U.S. Security Agreement) and (ii) in the case of such Domestic
Subsidiary that is to become a U.S. Borrower, the Joinder Agreement set forth as
Exhibit D hereto (the “Joinder Agreement”). In connection with the execution and
delivery of any such Joinder Agreement, the Administrative Agent shall have
received all documentation and other information regarding such newly formed or
acquired Subsidiaries reasonably requested in writing to comply with the
applicable “know your customer” rules and regulations, including the USA Patriot
Act. Upon execution and delivery thereof, each such Person (i) shall
automatically become a U.S. Borrower or U.S. Loan Guarantor hereunder, as
specified by such Person at the time of execution of such Joinder Agreement or
separate U.S. Loan Party Guaranty, and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the Administrative Agent, for the benefit of the Lender
Parties, in all personal property of a type required to be encumbered pursuant
to the Collateral Documents.

(b)    Subject to applicable law, Holdings, the Canadian Borrowers and each
other Canadian Loan Party shall cause each of their Subsidiaries (other than any
Subsidiary constituting an Excluded Subsidiary, or an Unrestricted Subsidiary)
formed or acquired after the Fourth Restatement Date that is organized under the
laws of Canada or any province thereof or is a CFC Subsidiary Holding Company
that owns a Subsidiary organized under the laws of Canada or any province
thereof to become a Canadian Loan Party by executing (A) a Canadian Guarantee
and a Canadian Security Agreement (which Canadian Security Agreement shall,
among other things, pledge 100% of the Equity Interests in each such Subsidiary
and grant a security interest in all the personal property of a type required to
be encumbered pursuant to the Collateral Documents, the foregoing to be in a
form substantially similar to the Canadian Security Agreement) that secures
repayment of the Canadian Obligations and (B) in the case of any

 

101



--------------------------------------------------------------------------------

Subsidiary that is to become a Canadian Borrower, a Joinder Agreement, in each
case, together with such other documentation and filings that the Administrative
Agent may reasonably require in order to perfect its first priority security
interest in the assets subject to the terms of such security agreement.

(c)    To secure the prompt payment and performance of all U.S. Secured
Obligations, Holdings, each Domestic Subsidiary that is a U.S. Loan Party and
each Canadian Cross-Border Loan Guarantor will cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than an Excluded
Subsidiary, an Unrestricted Subsidiary, a CFC Subsidiary Holding Company or any
other Subsidiary that is a special purpose entity which has no assets other than
real property) that is formed or acquired after the Fourth Restatement Date,
(ii) 65% of the Equity Interests constituting the total combined classes of
Equity Interests entitled to vote in each Canadian Subsidiary and each
first-tier Foreign Subsidiary (other than an Immaterial Foreign Subsidiary or an
Unrestricted Subsidiary) or CFC Subsidiary Holding Company that is formed or
acquired after the Fourth Restatement Date, and (iii) 100% of the non-voting
Equity Interests of each first-tier Foreign Subsidiary (other than an Immaterial
Foreign Subsidiary or an Unrestricted Subsidiary) or CFC Subsidiary Holding
Company that is formed or acquired after the Fourth Restatement Date, to become
subject to a perfected Lien in favor of the Administrative Agent (for the
benefit of the U.S. Lender Parties) pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request within thirty (30) days of the formation or acquisition of
such Subsidiary.

(d)    To secure the prompt payment and performance of all Canadian Secured
Obligations, Holdings and each Subsidiary that is a Canadian Loan Party will
cause 100% of the issued and outstanding Equity Interests of each Canadian
Subsidiary acquired after the Fourth Restatement Date (other than any Canadian
Subsidiary constituting an Excluded Subsidiary or an Unrestricted Subsidiary),
to be subject at all times to a perfected Lien in favor of the Administrative
Agent (for the benefit of the Canadian Lender Parties) pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.

(e)    Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.

(f)    If any assets constituting personal property of a type required to be
encumbered under the Collateral Documents (other than equity of a Domestic
Subsidiary or Canadian Subsidiary constituting an Excluded Subsidiary, an
Unrestricted Subsidiary or any other Subsidiary that is a special purpose entity
which has no material assets other than real property) are acquired by any Loan
Party (other than assets constituting Collateral under the U.S. Security
Agreement or the Canadian Security Agreement that become subject to the Lien in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be) upon acquisition thereof), the
Borrower Representative will promptly notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, the Borrowers will cause such assets to be subjected to a Lien in favor
of Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) securing the U.S. Secured Obligations and/or
the Canadian Secured Obligations, as applicable, and will take, and cause the
applicable Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

(g)    If either (i) the aggregate revenues of all Excluded Subsidiaries and
Unrestricted Subsidiaries, as of end of any fiscal year, constitute 15% or more
of the consolidated revenues of Holdings and its Subsidiaries for such period or
(ii) the aggregate consolidated assets of all Excluded Subsidiaries and
Unrestricted Subsidiaries, as of end of any fiscal year, constitute 15% or more
of the consolidated total assets of Holdings and its Subsidiaries as of the end
of such fiscal year, in each case as reflected on the most recent annual or
quarterly consolidated financial statements of Holdings and its Subsidiaries,
then, the Loan Parties (A) shall submit a written notice (a “Designated
Immaterial Subsidiary Notice”) to the Administrative Agent designating one or
more Immaterial Domestic

 

102



--------------------------------------------------------------------------------

Subsidiaries and/or Immaterial Canadian Subsidiaries as Subsidiaries which shall
no longer constitute Excluded Subsidiaries (any such Subsidiary so designated
being a “Designated Immaterial Subsidiary”) such that, after giving effect to
such designation, (x) the aggregate revenues of all Excluded Subsidiaries and
Unrestricted Subsidiaries, as of end of such fiscal year (calculated for
purposes of this clause (x) on a pro forma basis as if each such Designated
Immaterial Subsidiary had not been an Excluded Subsidiary at any time during
such fiscal year), constitute less than 15% of the consolidated revenues of
Holdings and its Subsidiaries for such period and (y) the consolidated total
assets of all Excluded Subsidiaries and Unrestricted Subsidiaries, as of end of
such fiscal year (calculated for purposes of this clause (y) on a pro forma
basis as if each such Designated Immaterial Subsidiary had not been an Excluded
Subsidiary as the last day of such fiscal year), constitute less than 15% of the
consolidated total assets of Holdings and its Subsidiaries as of the end of such
fiscal year and (B) shall cause each such Designated Immaterial Subsidiary to
become a U.S. Loan Guarantor (in the case of a Designated Immaterial Subsidiary
which is a Domestic Subsidiary) or a Canadian Loan Guarantor (in the case of a
Designated Immaterial Subsidiary which is a Canadian Subsidiary) and shall, and
shall cause each such Designated Immaterial Subsidiary to, execute and deliver
to the Administrative Agent all Joinder Agreements, guarantees, Collateral
Documents and other agreements and documents and shall take, and cause each such
Designated Immaterial Subsidiary to take, such other actions as shall be
necessary or which the Administrative Agent may reasonably request to comply
with this clause (i) and clauses (a) through (f) of this Section 5.13 as to each
such Designated Immaterial Subsidiary (it being understood for avoidance of
doubt that, solely for purposes of this clause (B), in determining compliance
with such clauses (a) through (f) of this Section 5.13, each such Designated
Immaterial Subsidiary shall be treated as if it had been acquired or formed by
the Loan Parties as of the date of delivery of the Designated Immaterial
Subsidiary Notice with respect thereto).

SECTION 5.14    Covenants Regarding Accounts. In the ordinary course of its
business, the Borrowers and WESCO Receivables process their Accounts in a manner
such that (i) each payment received by each Borrower or WESCO Receivables in
respect of an Account is allocated to a specifically identified invoice, which
invoice corresponds to a particular Account owing to such Borrower or WESCO
Receivables, and (ii) in the event that, at any time, less than 100% of the
Accounts of the U.S. Borrowers are sold to WESCO Receivables under the
Receivables Securitization Agreements, payments received in respect of those
Accounts that are sold to WESCO Receivables under the Receivables Securitization
Agreements would be identifiable and separate from payments received in respect
of Accounts that are not sold to WESCO Receivables under the Receivables
Securitization Agreements. No Canadian Loan Party shall enter into any
Receivables Securitization or any other similar financing or transaction at any
time.

SECTION 5.15    Post-Closing Covenants. The Borrower Representative shall,
within the time periods specified on Schedule 5.15 (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), comply with the
provisions set forth on Schedule 5.15.

ARTICLE VI.     Negative Covenants

Until all of the Revolving Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated (or have been cash collateralized in accordance with
Section 2.06(k)) and all LC Disbursements shall have been reimbursed, Holdings
and each Borrower covenants and agrees, and Holdings shall cause each other Loan
Party to covenant and agree, in each case (subject to Section 12.01) jointly and
severally with all of the other Loan Parties, with the Lender Parties that:

SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

(a)    the Secured Obligations;

(b)    Indebtedness existing on the Fourth Restatement Date (i) constituting
intercompany indebtedness with an outstanding principal amount not in excess of
$25,000,000 or (ii) as set forth in Schedule 6.01 (which scheduled Indebtedness
shall include the Senior Notes) and extensions, renewals and replacements of any
such Indebtedness in accordance with clause (f) hereof;

 

103



--------------------------------------------------------------------------------

(c)    Indebtedness of WESCO Receivables under the Receivables Securitization
Agreements (including for greater certainty any replacement thereof);

(d)    Indebtedness of any Loan Party or any Restricted Subsidiary of a Loan
Party incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including equipment (whether or not constituting
purchase money Indebtedness), including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided that (i) such Indebtedness is incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (d) shall not exceed the greater of $100,000,000 and 10% of
EBITDA at any time outstanding;

(e)    Indebtedness of any Loan Party or any Restricted Subsidiary secured by a
Lien on any real property (including any fixtures, equipment or other fixed or
capital assets located at any such real property) and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) hereof;
provided that (i) the Loan Party or Restricted Subsidiary has used commercially
reasonable efforts to obtain an access agreement with respect to any such
property subject to a Lien, in form and substance reasonably satisfactory to
Administrative Agent, from the holder of such Indebtedness (it being understood
that to the extent such an access agreement is not obtained, Administrative
Agent may establish a Reserve in its Permitted Discretion); (ii) the aggregate
outstanding principal amount of Indebtedness permitted by this clause (e) shall
not at any time exceed an amount equal to 85% of the value of real estate owned
or hereafter acquired by such Loan Party or such Restricted Subsidiary; and
(iii) no Event of Default has occurred and is continuing at the time any such
Indebtedness is incurred, or would result therefrom;

(f)    Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in clauses (b), (c), (d), (e), (k),
(n), (r), (s), (u), (v) and (x) hereof; provided that, solely with respect to
Indebtedness of the type described in clauses (b), (c) or (d), (i) the principal
amount of such Indebtedness is not increased, (ii) any Liens securing such
Indebtedness are not extended to any additional property of any Loan Party,
(iii) no Loan Party that is not originally obligated with respect to repayment
of such Indebtedness is required to become obligated with respect thereto,
(iv) in the case of any extension, refinancing, replacement or renewal of any of
the Indebtedness described in clauses (b), (c) or (d), such extension,
refinancing, replacement or renewal does not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced, replaced
or renewed, (v) the terms of any such extension, refinancing, replacement or
renewal are not materially less favorable to the obligor thereunder than the
original terms of such Indebtedness, and (vi) if the Indebtedness that is
refinanced, renewed, replaced or extended was subordinated in right of payment
to the Secured Obligations, then the terms and conditions of the refinancing,
renewal, replacement or extension Indebtedness must include subordination terms
and conditions that are substantially similar to those that were applicable to
the refinanced, renewed, replaced or extended Indebtedness; provided further
that in the case of (A) any such extension, refinancing, replacement or renewal
of the Senior Notes such extension, refinancing, replacement or renewal expires
not earlier than 91 days after the Scheduled Maturity Date and (B) any such
extension, refinancing, replacement or renewal of the Indebtedness described in
clause (x) of this Section 6.01, such extension, refinancing, replacement or
renewal does not violate and continues to be subject to the applicable Permitted
Term Debt Intercreditor Agreement;

(g)    (i) Indebtedness owing by any U.S. Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of Indebtedness of any U.S. Loan Party,
(ii) Indebtedness owing by any Canadian Loan Party to any other Canadian Loan
Party and Guarantees by any Canadian Loan Party of Indebtedness of any other
Canadian Loan Party, and (iii) Indebtedness owing by any U.S. Loan Party to any
Canadian Loan Party and Guarantees by any Canadian Loan Party of Indebtedness of
any U.S. Loan Party, provided that (A) in the case of (1) any Indebtedness owing
by any U.S. Loan Party to any other U.S. Loan Party or to any Canadian Loan
Party and (2) any Indebtedness owing by any Canadian Loan Party to any other
Canadian Loan Party, such Indebtedness shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent (it
being agreed that the terms of the Affiliate Subordination Agreement are
satisfactory to the Administrative Agent), (B) to the extent applicable,
Guarantees permitted under this clause (g) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations and (C) for purposes of this Section 6.01(g), a
Canadian Cross-Border Loan Guarantor shall be treated only as a Canadian Loan
Party and not as a U.S. Loan Party;

 

104



--------------------------------------------------------------------------------

(h)    Indebtedness (i) owing by any Canadian Loan Party to any U.S. Loan Party
(provided that for purposes of this Section 6.01(h), a Canadian Cross-Border
Loan Guarantor shall be treated only as a Canadian Loan Party and not as a U.S.
Loan Party), (ii) owing by any Foreign Subsidiary to any Loan Party, (iii) owing
by any Canadian Loan Party to any unaffiliated third party for which a U.S. Loan
Party has issued a Guarantee, and (iv) owing by any Foreign Subsidiary to any
unaffiliated third party for which a Loan Party has issued a Guarantee, so long
as: (i) the aggregate amount of all such Indebtedness owing or Guaranteed
(together with the aggregate amount of all investments made pursuant to
Section 6.04(c)(iii)) does not exceed at one time outstanding the sum of (x) the
greater of $250,000,000 and 25%% of EBITDA and (y) the net proceeds of any
issuance of Equity Interests by Holdings or incurrence of Indebtedness by any
U.S. Loan Party permitted under Section 6.01 (other than Indebtedness incurred
under the Receivables Securitization Agreements) which Equity Interests or
Indebtedness is incurred for the purpose of funding a loan or advance by such
U.S. Loan Party to a Canadian Loan Party or to a Foreign Subsidiary; (ii) no
Event of Default has occurred and is continuing at the time of the incurrence of
any such Indebtedness or execution of such Guarantee, or would result therefrom;
(iii) in the case of Indebtedness owing by any Canadian Loan Party to any U.S.
Loan Party, such Indebtedness shall be subordinated to the Secured Obligations
on terms reasonably satisfactory to the Administrative Agent; and
(iv) Guarantees permitted under this clause (h) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(i)    Indebtedness of any Loan Party under performance bonds or with respect to
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such person, in each case incurred in the
ordinary course of business;

(j)    Indebtedness of any Loan Party or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business and so
long as the aggregate amount of all Indebtedness pursuant to this clause
(j) does not exceed the greater of $150,000,000 and 15% of EBITDA at any one
time outstanding;

(k)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Fourth Restatement Date; provided that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (k) shall not exceed
the greater of $100,000,000 and 10% of EBITDA at any time outstanding;

(l)    other unsecured Indebtedness of any Loan Party (including, without
limitation, Subordinated Indebtedness); provided that, if such Indebtedness
constitutes Material Indebtedness, (i) the stated maturity date of such Material
Indebtedness is not earlier than 180 days after the Maturity Date (as such
Maturity Date is in effect at the time of issuance of such Indebtedness) (other
than an earlier maturity date for (1) customary bridge financings, which,
subject to customary conditions (as determined by Holdings in good faith) would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date than 181 days
after the Maturity Date (as such Maturity Date is in effect at the time of
issuance of such Indebtedness) (the Indebtedness described in this clause (l),
“Bridge Debt”), or (2) pursuant to an escrow or similar arrangement with respect
to the proceeds of such Indebtedness), (ii) the scheduled annual principal
amortization of such Indebtedness to occur prior to the Maturity Date (excluding
any payments due at maturity of such Indebtedness) does not exceed five percent
(5%) of the original principal amount of such Indebtedness, (iii) the events of
default and financial covenants applicable to such Material Indebtedness, taken
as a whole, are not more restrictive than those set forth in this Agreement (as
determined in the reasonable business judgment of the Borrowers), and (iv) no
Event of Default has occurred and is continuing at the time of the incurrence of
any such Material Indebtedness or shall result therefrom;

(m)    secured or unsecured Indebtedness of any Foreign Subsidiary which is a
Restricted Subsidiary or any other Excluded Subsidiary to any financial
institution or other Person (other than a Loan Party) that (i) is not Guaranteed
by any Loan Party or (ii) if Guaranteed by any Loan Party, such Guarantee is
permitted under Section 6.01(h);

(n)    other Indebtedness (i) owing by any Canadian Loan Party to any U.S. Loan
Party (provided that for purposes of this Section 6.01(n), a Canadian
Cross-Border Loan Guarantor shall be treated only as a Canadian Loan

 

105



--------------------------------------------------------------------------------

Party and not as a U.S. Loan Party), (ii) owing by any Foreign Subsidiary that
is a Restricted Subsidiary to any Loan Party, (iii) owing by any Canadian Loan
Party to any unaffiliated third party for which a U.S. Loan Party has issued a
Guarantee, and (iv) owing by any Foreign Subsidiary that is a Restricted
Subsidiary to any unaffiliated third party for which a Loan Party has issued a
Guarantee, so long as at the times such Indebtedness is incurred and immediately
after giving effect to such incurrence, (A) the Payment Conditions are
satisfied; (B) in the case of Indebtedness owing by any Canadian Loan Party to
any U.S. Loan Party or by any Foreign Subsidiary to any Loan Party, such
Indebtedness shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent; and (C) Guarantees
permitted under this clause (n) shall be subordinated to the Secured Obligations
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations; provided, that the aggregate principal amount of secured
Indebtedness incurred by any Loan Party pursuant to this clause (n) shall not
exceed $75,000,000 at any time outstanding; and provided further that if such
Indebtedness is secured by Liens on the ABL Priority Collateral, such Liens on
the ABL Priority Collateral are junior in priority to the Liens on the ABL
Priority Collateral securing the Obligations, pursuant to a subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower Representative;

(o)    Indebtedness with respect to Swap Agreements permitted under
Section 6.07;

(p)    Indebtedness consisting of insurance premium financing in the ordinary
course of business;

(q)    [Reserved];

(r)    [Reserved];

(s)    to the extent constituting Indebtedness, Indebtedness in respect of loans
constituting Investments permitted by Section 6.04;

(t)    to the extent constituting Indebtedness, judgments not constituting
Events of Default under clause (l) of Article VIII;

(u)    to the extent constituting Indebtedness, Indebtedness in an aggregate
principal amount not in excess of the greater of $50,000,000 and 5% of EBITDA at
any time outstanding incurred in connection with customary supply chain
financing arrangements;

(v)    Indebtedness of Holdings and its Subsidiaries in respect of earn-outs or
deferred purchase price owing to the sellers of assets or Equity Interests
incurred in connection with the consummation of the Transactions, Permitted
Acquisitions or Investments permitted by Section 6.04, so long as the aggregate
outstanding principal amount of such Indebtedness does not exceed the greater of
$70,000,000 and 7% of EBITDA at any time; provided that if such Indebtedness is
secured by Liens on the ABL Priority Collateral, such Liens on the ABL Priority
Collateral are junior in priority to the Liens on the ABL Priority Collateral
securing the Obligations, pursuant to a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
Representative;

(w)    Indebtedness not otherwise permitted by this Section 6.01 so long as the
aggregate outstanding principal amount of such Indebtedness does not exceed the
greater of $125,000,000 and 12.5% of EBITDA at any time; and

(x)    term loan Indebtedness, secured notes or other secured Indebtedness
incurred after the Fourth Restatement Date, including any refinancing or
replacement thereof; provided that (i) at the time such Indebtedness is incurred
and after giving effect thereto, (x) the Secured Leverage Ratio does not exceed
4.50 to 1.00, and (y) no Event of Default shall have occurred and be continuing,
(ii) the stated maturity date of such Indebtedness is not earlier than 91 days
after the Maturity Date (as such Maturity Date is in effect at the time of
issuance of such Indebtedness) (other than an earlier maturity date for
(1) Bridge Debt or (2) pursuant to an escrow or similar arrangement with respect
to the proceeds of such Indebtedness), (iii) the scheduled annual principal
amortization of such Indebtedness to occur prior to the Maturity Date (excluding
any payments due at maturity of such Indebtedness) does not exceed five percent
(5%) of the original principal amount of such Indebtedness, (iv) the events of
default and financial

 

106



--------------------------------------------------------------------------------

covenants applicable to such Indebtedness, taken as a whole, are not more
restrictive than those set forth in this Agreement, and (v) any Liens securing
such Indebtedness (x) if on ABL Priority Collateral, are junior in priority to
the Liens on the ABL Priority Collateral securing the Obligations and (y) if on
Collateral not constituting ABL Priority Collateral, may be pari passu, senior
or junior in priority to the Liens on the Collateral not constituting ABL
Priority Collateral securing the Obligations, in each case in clause (x) or (y),
pursuant to a Permitted Term Debt Intercreditor Agreement. Any Indebtedness
incurred in reliance on this Section 6.01(x) is referred to in this Agreement as
“Permitted Term Debt.”

For greater certainty, the Borrowers may elect from time to time to consider
Indebtedness as falling within one or more of the categories above and may
divide Indebtedness among two or more categories. The restrictions set forth in
any subpart of this Section 6.01 by way of description of Indebtedness shall not
be deemed to require that Indebtedness meeting such description be placed in
such subpart for purposes of determining compliance with this Section. The
accrual of interest, the accretion of accreted value, the accretion of original
issue discount, the accretion of liquidation preference and increases in the
amount of Indebtedness or other obligations solely as a result of fluctuations
in the exchange rate of currencies shall not be deemed to be an incurrence of
Indebtedness or other obligations for purposes of this Section 6.01.

SECTION 6.02    Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)    Liens created pursuant to any Loan Document;

(b)    any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the Fourth Restatement Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of such Borrower or Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Fourth Restatement Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof to the extent permitted by Section 6.01(f);

(c)    Liens on Accounts sold to WESCO Receivables pursuant to the Receivables
Securitization Agreements;

(d)    Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party; provided that (i) such security interests secure Indebtedness
permitted by clause (d) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of such Borrower or
Subsidiary or any other Borrower or Subsidiary;

(e)    Liens on real property, and fixed and capital assets (including
equipment); provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, and (ii) such security interests shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary;

(f)    any Lien existing on any property or asset prior to the acquisition
thereof by any Loan Party or existing on any property or asset of any Person
that becomes a Loan Party after the Fourth Restatement Date prior to the time
such Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party, (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof to the extent permitted by Section 6.01(f), and (iv) to the
extent that Accounts or Inventory are subject to any such Lien, the Loan Parties
shall cause the portion of such Lien covering Accounts and/or Inventory to be
released within 45 days after such Lien shall have been incurred (or such later
date as the Administrative Agent in its Permitted Discretion shall agree in
writing) and no Accounts or Inventory subject to such Lien shall be eligible for
inclusion in any portion of the Aggregate Borrowing Base until such time as such
Lien shall have been released with respect to such Accounts or Inventory;

 

107



--------------------------------------------------------------------------------

(g)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(h)    Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(j)    Permitted Encumbrances;

(k)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Borrower or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary;

(l)    Liens granted by any Foreign Subsidiary which is a Restricted Subsidiary
on assets of such Foreign Subsidiary not constituting Collateral;

(m)    customary Liens on assets subject to a pending disposition prior to the
effectiveness of such disposition;

(n)    all reservations in the original grant from the Crown in right of Canada
or any Province or Territory thereof of any lands or interests therein and all
statutory exceptions, qualifications and reservations in respect of title with
respect thereto;

(o)    security given by any Loan Party or Restricted Subsidiary to a public
utility or any municipality or governmental or other public authority when
required by such public utility or municipality or other governmental authority
in the ordinary course of business of any Loan Party or Restricted Subsidiary in
connection with such Loan Party’s or Restricted Subsidiary’s operations;
provided such security does not either alone or in the aggregate materially
detract from the value of the property or assets affected thereby or materially
impair its use in the conduct of such Loan Party’s or Restricted Subsidiary’s
business;

(p)    the right reserved to or vested in any municipality or governmental of
other public authority by the terms of any lease, license, franchise, grant or
permit acquired by any Loan Party or Restricted Subsidiary or by any statutory
provision to terminate any such lease, license, franchise, grant or permit or to
require annual or other periodic payments as a condition of the continuance
thereof;

(q)    subdivision agreements, site plan control agreements, development
agreements, servicing agreements, utility agreements and other similar
agreements with a Governmental Authority or public utilities that do not
materially impair the use, operation or marketability of the applicable real
property, provided such have in each case been complied with in all material
respects;

(r)    any rights of expropriation, access or user or any similar rights
conferred or reserved by or in any statutes of any Governmental Authority;

(s)    Liens securing Indebtedness permitted by Section 6.01(n);

(t)    Liens securing Indebtedness under Section 6.01(u); provided that such
Liens shall only encumber the Accounts sold in connection with each such supply
chain financing arrangement and any supporting obligations related thereto;

(u)    Liens not otherwise permitted by this Section 6.02 so long as (i) the
aggregate outstanding principal amount of the obligations secured thereby does
not at any time exceed the greater of $125,000,000 and 12.5% of EBITDA and
(ii) to the extent that any ABL Priority Collateral in excess of the greater of
$10,000,000 and 1% of EBITDA is subject to any such Lien, (x) the Loan Parties
shall cause the portion of such Lien covering ABL Priority Collateral to be
released within 45 days after such Lien shall have been incurred (or such later
date as the Administrative Agent in its Permitted Discretion shall agree in
writing) and (y) no Accounts or Inventory subject to such Lien shall be eligible
for inclusion in any portion of the Aggregate Borrowing Base until such time as
such Lien shall have been released with respect to such Accounts or Inventory;
and

 

108



--------------------------------------------------------------------------------

(v)    Liens securing Indebtedness permitted under Section 6.01(x); provided,
that (i) the Liens of any Permitted Term Debt Agent on any ABL Priority
Collateral shall be junior and subordinate to the Liens of the Administrative
Agent on such Collateral as provided by the applicable Permitted Term Debt
Intercreditor Agreement and (ii) the rights and remedies of the Permitted Term
Debt Agent and the lenders party to any Permitted Term Loan Agreement with
respect to such Indebtedness shall be subject to the applicable Permitted Term
Debt Intercreditor Agreement.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (A) Accounts, other than
(x) those permitted under clause (a) of the definition of Permitted Encumbrance
and clauses (a), (g), (m), (n), (o), (t), (u) and (v) above, and (y) Accounts
sold to WESCO Receivables pursuant to the Receivables Securitization Agreements
or (B) Inventory, other than those permitted under clauses (a) and (b) of the
definition of Permitted Encumbrance and clauses (a), (m), (n), (t), (u) and
(v) above.

SECTION 6.03    Fundamental Changes. (a) No Loan Party will, nor will it permit
any Restricted Subsidiary to, merge into or consolidate or amalgamate with any
other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or liquidate or dissolve (and distribute its assets), except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing (i) any U.S. Loan Party
(other than a Canadian Cross-Border Loan Guarantor) may merge into another U.S.
Loan Party (including the merger of any U.S. Borrower into another U.S. Borrower
but excluding any merger involving a Canadian Cross-Border Loan Guarantor) so
long as in a transaction in which a U.S. Borrower is involved, such U.S.
Borrower is the surviving corporation, (ii) any Canadian Loan Party may merge or
amalgamate into another Canadian Loan Party so long as in a transaction in which
a Canadian Borrower is involved, such Canadian Borrower is the surviving
corporation, (iii) TVC Canada Corp. may merge or amalgamate into WDCH, LP or
another Canadian Loan Party or may liquidate or dissolve, (iv) any Restricted
Subsidiary that is not a Loan Party may liquidate or dissolve (and distribute
its assets to its immediate parent) if Holdings determines in good faith that
such liquidation or dissolution is in the best interests of Holdings and is not
materially disadvantageous to the Lenders, (v) any Restricted Subsidiary may
transfer its assets to a Loan Party and any Restricted Subsidiary which is not a
Loan Party may transfer its assets to another Restricted Subsidiary which is not
a Loan Party, (vi) any Loan Party (other than Holdings or a Borrower) may
liquidate or dissolve so long as the assets and properties of such Loan Party
are received by or distributed to another Loan Party organized or formed in the
same country as such dissolving or liquidating Loan Party and such dissolution
or liquidation would not reasonably be expected to have a Material Adverse
Effect and (vii) any Loan Party may merge or amalgamate with any other Person in
connection with the consummation of a Permitted Acquisition so long as (A) no
Change of Control results therefrom, (B) in the case of a merger of any Loan
Party with any other Person, such Loan Party is the surviving entity, or, in the
case such Loan Party is not Holdings or a Borrower, such other Person is the
surviving entity, so long as such other Person shall be organized in the same
jurisdiction as such Loan Party and shall substantially contemporaneously with
the consummation of such merger become a Loan Party hereunder and otherwise
comply with the requirements of Section 5.13 hereof and (C) in the case of the
amalgamation of any Canadian Loan Party (the “Constituent Canadian Loan Party”)
with any other Person, the entity resulting from such amalgamation shall confirm
in writing that it is a Canadian Loan Party and has succeeded to and is bound by
all of the obligations of the Constituent Canadian Loan Party under the Loan
Documents in the same manner and to the same extent as the Constituent Canadian
Loan Party was so bound immediately prior to such amalgamation and shall take
such other actions and execute and deliver such other documents as the
Administrative Agent may reasonably request to ratify and confirm such
obligations and the continuing validity, perfection and priority of the
Administrative Agent’s Liens in the Collateral of the Constituent Canadian Loan
Party after giving effect to such amalgamation, all of which shall be
satisfactory in form and substance to the Administrative Agent. Notwithstanding
the foregoing, (i) Holdings and its Restricted Subsidiaries may consummate the
Anixter Acquisition in accordance with the Anixter Acquisition Agreement and
(ii) the Anixter Merger shall be permitted.

(b)    If any Loan Party that is a limited liability company consummates a
Division, each Division Successor shall be required to comply with the
obligations set forth in Section 5.13 and the other further assurances
obligations set forth in the Loan Documents and become a Loan Party under this
Agreement and the other Loan Documents.

 

109



--------------------------------------------------------------------------------

(c)    No Loan Party will, nor will it permit any of its Restricted Subsidiaries
(other than Excluded Subsidiaries which are not Loan Parties), to engage to any
material extent in any business other than businesses substantially similar to
the type conducted by the Loan Parties on the date of execution of this
Agreement and businesses reasonably related thereto and logical extensions
thereof.

(d)    Holdings will not engage in any business or activity other than the
ownership of Equity Interests in its Subsidiaries and activities incidental
thereto. Holdings will not own or acquire any material assets (other than Equity
Interests in its Subsidiaries and the cash proceeds of any Restricted Payments
permitted by Section 6.08) or incur any liabilities (other than liabilities
under the Loan Documents, Indebtedness permitted under Section 6.01, and
liabilities reasonably incurred in connection with its maintenance of its
existence).

(e)    WESCO Receivables will not engage in any business or activity other than
the ownership of Accounts sold to WESCO Receivables by the U.S. Borrowers
pursuant to the Receivables Securitization Agreements and the incurrence of
Indebtedness pursuant to the Receivables Securitization Agreements and
activities incidental thereto. WESCO Receivables will not own or acquire any
material assets other than Accounts sold to WESCO Receivables by the U.S.
Borrowers or incur any liabilities, in each case, except pursuant to and in
accordance with the Receivables Securitization Agreements (other than
liabilities reasonably incurred in connection with its maintenance of its
existence).

(f)    The Real Estate Subsidiaries will not engage in any business or activity
other than the ownership and leasing of real property (and the fixtures and
equipment located thereon) and the incurrence of Indebtedness permitted by
Sections 6.01(e) and 6.01(x) and activities incidental thereto. The Real Estate
Subsidiaries will not own or acquire any material assets other than real
property (and the fixtures and equipment located thereon) or incur any
liabilities, in each case, except permitted by Section 6.01(e) and 6.01(x)
(other than liabilities reasonably incurred in connection with its maintenance
of its existence).

(g)    WDINESCO II B.V. will not engage in any business or activity other than
the ownership of Equity Interests in WDCH, LP and in U.S. Loan Parties and in
Excluded Subsidiaries and in Unrestricted Subsidiaries and activities incidental
thereto. WDINESCO II B.V. will not own or acquire any material assets (other
than Equity Interests in WDCH, LP and in Excluded Subsidiaries and in
Unrestricted Subsidiaries and intercompany Indebtedness owing from Holdings or
one or more of its Subsidiaries to WDINESCO II B.V.) or incur any liabilities
(other than liabilities reasonably incurred in connection with its maintenance
of its existence and intercompany Indebtedness owing from WDINESCO II B.V. to
Holdings or one or more of its Subsidiaries).

(h)    WDINESCO III B.V. will not engage in any business or activity other than
the ownership of Equity Interests in EECOL Electric Corp. and in Canadian Loan
Parties and in Excluded Subsidiaries and in Unrestricted Subsidiaries and
activities incidental thereto. WDINESCO III B.V. will not own or acquire any
material assets (other than Equity Interests in EECOL Electric Corp. and in
Excluded Subsidiaries and in Unrestricted Subsidiaries and intercompany
Indebtedness owing from Holdings or one or more of its Subsidiaries to WDINESCO
III B.V.) or incur any liabilities (other than liabilities reasonably incurred
in connection with its maintenance of its existence and intercompany
Indebtedness owing from WDINESCO III B.V. to Holdings or one or more of its
Subsidiaries).

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Restricted Subsidiary (other than
Excluded Subsidiaries) to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any Investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

(a)    Permitted Investments;

(b)    Investments in existence on the Fourth Restatement Date (including
Investments by the Loan Parties in Equity Interests in their respective
Subsidiaries);

 

110



--------------------------------------------------------------------------------

(c)    Investments made after the Fourth Restatement Date by: (i) a U.S. Loan
Party in any other U.S. Loan Party; (ii) a Canadian Loan Party in any other
Canadian Loan Party or a U.S. Loan Party; or (iii) (x) a U.S. Loan Party in a
Canadian Loan Party, or (y) a Loan Party in a Foreign Subsidiary, Unrestricted
Subsidiary or Intermediate Holding Company so long as, in the case of this
subclause (iii): (A) the aggregate amount of such Investments (together with the
aggregate Indebtedness and Guarantees outstanding pursuant to Section 6.01(h))
shall not exceed at any time outstanding (in each case determined without
regarding to any write-downs or write-offs) the sum of (x) the greater of
$250,000,000 and 25% of EBITDA and (y) the net proceeds of any issuance of
Equity Interests by Holdings or any incurrence of Indebtedness by any U.S. Loan
Party permitted under Section 6.01 (other than Indebtedness incurred under the
Receivables Securitization Agreements) which Indebtedness is incurred for the
purpose of funding an investment in a Canadian Loan Party or Foreign Subsidiary,
and (B) no Event of Default has occurred and is continuing at the time of such
Investment, or would result therefrom; provided, that, for purposes of this
Section 6.04(c), a Canadian Cross-Border Loan Guarantor shall be treated only as
a Canadian Loan Party and not as a U.S. Loan Party;

(d)    loans or advances made by the Loan Parties (i) to employees of the Loan
Parties on an arm’s-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of the greater of $5,000,000 and 0.5% of EBITDA
in the aggregate at any one time outstanding and (ii) to executive officers of
Holdings on an arm’s-length basis in the ordinary course of business to permit
such officers to purchase Equity Interests in Holdings (or to exercise options
to purchase Equity Interests in Holdings) up to a maximum of the greater of
$5,000,000 and 0.5% of EBITDA in the aggregate at any one time outstanding;

(e)    subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and the
Canadian Security Agreement, notes payable, or stock or other securities issued
by Account Debtors to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(f)    Investments in the form of Swap Agreements permitted by Section 6.07;

(g)    Investments received in connection with the dispositions of assets
permitted by Section 6.05;

(h)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances;”

(i)    Permitted Acquisitions;

(j)    Investments constituting Indebtedness permitted under Section 6.01(j);

(k)    the formation by (i) any U.S. Loan Party of any Domestic Subsidiary,
Canadian Subsidiary or Foreign Subsidiary, (ii) any Canadian Loan Party of any
Canadian Subsidiary or Foreign Subsidiary, and (iii) any Foreign Subsidiary of
any other Foreign Subsidiary, so long as, in each case: (i) the Loan Parties
comply with Section 5.13, and (ii) no Event of Default has occurred and is
continuing or would result after giving effect to such formation;

(l)    Investments made by Foreign Subsidiaries which are Restricted
Subsidiaries;

(m)    Guarantees of obligations of Canadian Subsidiaries or Foreign
Subsidiaries which are Restricted Subsidiaries incurred in the ordinary course
of business and not constituting Indebtedness for borrowed money;

(n)    Investments (other than those made in reliance on any other paragraph of
this Section 6.04) in an aggregate amount not to exceed the greater of
$50,000,000 and 5% of EBITDA, so long as no Event of Default has occurred and is
continuing or would result after giving effect to any such Investment;

(o)    other Investments (other than those made in reliance on any other
paragraph of this Section 6.04), so long as at the time of and after giving
effect to such Investment, the Payment Conditions are satisfied;

 

111



--------------------------------------------------------------------------------

(p)    consummation of (x) the Anixter Acquisition pursuant to and in accordance
with the Anixter Acquisition Agreement in all material respects and (y) the
Anixter Merger;

(q)    [Reserved];

(r)    [Reserved]; and

(s)    Investments received in connection with bankruptcy or reorganization of,
or the settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business.

For greater certainty, the Borrowers may elect from time to time to consider
Investments as falling within one or more of the categories above and may divide
Investments among two or more categories. The restrictions set forth in any
subpart of this Section by way of description of Investments shall not be deemed
to require that Investments meeting such description be placed in such subpart
for purposes of determining compliance with this Section. The accrual of
interest, the accretion of accreted value, the accretion of original issue
discount, the accretion of liquidation preference and increases in the amount of
Investments or other obligations solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of such Investments shall
not be deemed to be an increase in the amount of any Investment for purposes of
this Section.

SECTION 6.05    Asset Sales. No Loan Party will, nor will it permit any
Restricted Subsidiary (other than Excluded Subsidiaries which are not Loan
Parties) to, sell, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by it, nor will any Borrower permit any Restricted
Subsidiary (other than Excluded Subsidiaries) to issue any additional Equity
Interest in such Subsidiary (other than to another Loan Party in compliance with
Section 6.04), except:

(a)    sales, transfers and dispositions of Inventory in the ordinary course of
business;

(b)    sales, transfers, leases and dispositions by: (i) any U.S. Loan Party to
any other U.S. Loan Party, or (ii) any Canadian Loan Party to any other Canadian
Loan Party; provided, that, for purposes of this Section 6.05(b), a Canadian
Cross-Border Loan Guarantor shall be treated only as a Canadian Loan Party and
not as a U.S. Loan Party;

(c)    sales of Accounts by the U.S. Borrowers to WESCO Receivables pursuant to
the Receivables Securitization Agreements;

(d)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(e)    sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause (h) of Section 6.04;

(f)    sale and leaseback transactions permitted by Section 6.06;

(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Restricted
Subsidiary;

(h)    the licensing, on a non-exclusive basis (other than with respect to
licenses of the MaxCell Patents), of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business;

(i)    the granting of Permitted Liens;

(j)    sales, transfers and dispositions to the extent constituting Investments
permitted under Section 6.04 or Restricted Payments permitted under
Section 6.08;

 

112



--------------------------------------------------------------------------------

(k)    sales, transfers and other dispositions of real property, equipment or
other assets that are damaged, worn out, obsolete or no longer used or useful to
the business operations of the Loan Parties;

(l)    sales, transfers and other dispositions of Equity Interests in Excluded
Subsidiaries;

(m)    any sale, transfer and other disposition of assets (whether in an
individual transaction or a series of related transactions) having a fair market
value of less than the greater of $10,000,000 and 1% of EBITDA;

(n)    so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers and other dispositions of assets that are not
permitted by any other paragraph of this Section, provided that if property
being sold or otherwise disposed of in connection with any such transaction
consists of Collateral included in the Aggregate Borrowing Base having a value
in excess of the greater of $25,000,000 and 2.5% of EBITDA, the Borrowers shall
have delivered to the Administrative Agent a pro forma Borrowing Base
Certificate giving effect to such transfer or other disposition;

(o)    sales of Accounts in connection with factoring arrangements entered into
by Loan Parties and non-Affiliates in the ordinary course of business, provided
that the total amount of all such Accounts sold pursuant to such factoring
arrangements shall not exceed the greater of $25,000,000 and 2.5% of EBITDA in
the aggregate at any one time outstanding;

(p)    any sale, transfer, lease or other disposition of non-core assets,
including Equity Interests, acquired in connection with a Permitted Acquisition
or other Investment permitted by this Agreement to the extent the Borrower
Representative identified such assets to the Administrative Agent promptly after
such Permitted Acquisition or Investment; and

(q)    dispositions of Investments in joint ventures, to the extent required by
the agreements between the joint venture parties set forth in the applicable
joint venture arrangements and similar binding arrangements;

(r)    sales or other dispositions of assets (other than assets constituting ABL
Priority Collateral) to the extent (i) such property is exchanged for credit
against the purchase price or similar replacement property or (ii) the proceeds
of such disposition are reasonably promptly applied to the purchase price of
such replacement property; and

(s)    sales or other dispositions of property by Holdings or any Loan Party to
any Subsidiary so long as (i) such sale or other disposition is consummated on
fair and reasonable terms (taken as a whole) no less favorable to Holdings or
such Loan Party than Holdings or such Loan Party would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, (ii) no Event
of Default is in existence at the time of such sale or other disposition or
would be caused thereby and (iii) to the extent constituting assets included in
the Aggregate Borrowing Base in excess of $10,000,000, the Borrowers shall have
delivered to the Administrative Agent a pro forma Borrowing Base Certificate
giving effect to such transfer or other disposition; provided that any such sale
or other disposition of ABL Priority Collateral from a Loan Party to a non-Loan
Party shall not exceed $75,000,000 per calendar year;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraph (b) above) shall be made for
fair value.

SECTION 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than Excluded Subsidiaries which are not Loan
Parties and Unrestricted Subsidiaries) to, directly or indirectly, sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for: (a) any such sale of
any fixed or capital assets by any Borrower or any Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Borrower or
such Restricted Subsidiary acquires or completes the construction of such fixed
or capital asset; and (b) other sales of any fixed or capital assets by any
Borrower or any Restricted Subsidiary so long as the conditions set forth in
clauses (a) and (b) of the definition of Payment Conditions are satisfied with
respect to such transaction.

 

113



--------------------------------------------------------------------------------

SECTION 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary (other than Excluded Subsidiaries which are not Loan Parties and
Unrestricted Subsidiaries) to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Loan Party has
actual exposure (other than those in respect of Equity Interests of any Loan
Party), (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Loan Party and (c) any Swap Agreement relating to
a Permitted Forward, a Permitted TEU Capped Call Transaction or a Permitted TEU
Purchase Contract.

SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any Restricted Subsidiary to, declare, make
or pay, directly or indirectly, any Restricted Payment except:

(i)    each of Holdings and each Restricted Subsidiary may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;

(ii)    any Loan Party (other than Holdings) or any Restricted Subsidiary may
make dividends or distributions to any direct holder of its Equity Interests;
provided that, to the extent that any Loan Party makes a dividend or
distribution to WDINESCO II B.V. or WDINESCO III B.V., WDINESCO II B.V. or
WDINESCO III B.V., as applicable, shall promptly apply such amount to
(x) directly or indirectly make a dividend or distribution to a U.S. Loan Party
or a Canadian Loan Party, (y) repay amounts outstanding in respect of
intercompany Indebtedness owing to a U.S. Loan Party or a Canadian Loan Party,
or (z) make an Investment in a U.S. Loan Party or a Canadian Loan Party;

(iii)    Holdings and each Restricted Subsidiary may declare, make or pay any
Restricted Payment so long as, in each case, such Restricted Payment is made in
accordance with applicable law and the conditions set forth in clauses (a),
(b) and (d) of the definition of Payment Conditions are satisfied with respect
to such Restricted Payment;

(iv)    Holdings may declare and pay dividends (in addition to those made in
reliance upon any other clause of this Section 6.08(a)) to the holders of Equity
Interests in Holdings in an aggregate amount not to exceed $50,000,000 per
fiscal year, so long as no Event of Default has occurred and is continuing or
would result after giving effect to the declaration and payment of such
dividends;

(v)    each Loan Party may grant Equity Interests in the ordinary course of
business to employees, directors and contractors and make any payments related
to such Equity Interests in the ordinary course of business;

(vi)    Holdings may declare and pay dividends on the Preferred Equity in an
amount per fiscal year not to exceed the sum of (x) $73,000,000 plus (y) any
amount under clause (x) not used in any prior fiscal year, so long as no Event
of Default under Section (a), (b), (i), (j) or (k) of Article VII exists; and

(vii)     in connection with the Transactions.

For greater certainty, the Borrowers may elect from time to time to consider
Restricted Payments as falling within one or more of the categories above and
may divide Restricted Payments among two or more categories. The restrictions
set forth in any subpart of this Section by way of description of any Restricted
Payments shall not be deemed to require that any Restricted Payments meeting
such description be placed in such subpart for purposes of determining
compliance with this Section.

The restrictions set forth above shall not operate to prevent the making of
dividends or repurchases previously declared by Holdings so long as (x) at the
declaration date, such dividend or repurchase was permitted by the foregoing and
(y) such dividend or repurchase is consummated within the earlier of 60 days and
any date under applicable law on which such dividend or repurchase must be
consummated.

 

114



--------------------------------------------------------------------------------

(b)    No Loan Party will, nor will it permit any Subsidiary (other than
(i) Unrestricted Subsidiaries or (ii) Excluded Subsidiaries which are not Loan
Parties) to, make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)    payment of Indebtedness created under the Loan Documents;

(ii)    payment of regularly scheduled interest and principal payments
(including any mandatory prepayment) as and when due in respect of any
Indebtedness, other than payments in respect of the Subordinated Indebtedness
prohibited by the subordination provisions thereof;

(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(v)    payment of Indebtedness owed by a Loan Party or Restricted Subsidiary of
a Loan Party to any other Loan Party or Subsidiary of a Loan Party, provided
that (A) such Indebtedness is permitted by Section 6.01 and (B) no Loan Party
shall be permitted to make any payment in respect of any Indebtedness to any
Subsidiary which is not a Loan Party if (x) an Event of Default has occurred and
is continuing or would result therefrom or (y) such payment would be prohibited
by the subordination provisions of such Indebtedness;

(vi)    payment of Indebtedness of a Loan Party or Restricted Subsidiary (other
than those made in reliance on any other paragraph of this Section 6.08), so
long as at the time of and after giving effect to such payment, the conditions
set forth in clauses (a), (b) and (d) of the definition of Payment Conditions
are satisfied with respect to such payment;

(vii)    payments and prepayments of Indebtedness (other than those made in
reliance on any other paragraph of this Section 6.08) in an aggregate amount not
to exceed the greater of $50,000,000 and 5% of EBITDA per fiscal year, so long
as no Event of Default has occurred and is continuing or would result after
giving effect to any such payment or prepayment;

(viii)    payments and prepayments of Indebtedness made with the proceeds of the
issuance of Equity Interests by Holdings or any of its subsidiaries (to the
extent such proceeds are contributed to the Borrower or any Restricted
Subsidiary) within nine months of the receipt of such proceeds; and

(ix)    in connection with the Transactions.

For greater certainty, the Borrowers may elect from time to time to consider
payments in respective of Indebtedness as falling within one or more of the
categories above and may divide such payments among two or more categories. The
restrictions set forth in any subpart of this Section by way of description of
any such payments shall not be deemed to require that any payments meeting such
description be placed in such subpart for purposes of determining compliance
with this Section.

SECTION 6.09    Transactions with Affiliates. Except as otherwise permitted by
this Agreement, no Loan Party will, nor will it permit any Restricted Subsidiary
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) transactions that
are on terms and conditions, when taken as a whole, not less favorable to such
Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among: (i) any U.S. Loan Parties; or (ii) any Canadian Loan Parties (provided
that, for purposes of this clause (b), a Canadian Cross-Border Loan Guarantor
shall be treated only as a Canadian Loan Party and not as a U.S. Loan Party),
(c) investments permitted by Section 6.04, (d) Indebtedness permitted under

 

115



--------------------------------------------------------------------------------

Section 6.01, (e) asset sales (including sale and lease back transactions
permitted by Section 6.06) permitted by Section 6.05; (f) Restricted Payments
permitted by Section 6.08, (g) loans or advances to employees permitted under
Section 6.04, (h) the payment of reasonable fees to directors of any Loan Party
who are not employees of such Loan Party, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Loan Parties in the ordinary course of business and
(i) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Loan Party’s board of
directors.

SECTION 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
the Collateral, or (b) the ability of any Restricted Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to any Borrower or any other Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Fourth Restatement Date with respect
to documents identified on Schedule 6.10 or any extension or renewal of, or any
amendment, modification or replacement of such documents (to the extent such
extension, renewal, amendment, modification or replacement is not prohibited by
this Agreement) which does not expand the scope of, any such restriction or
condition, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the purchase agreements pending
such sale or purchase, as applicable, (iv) the foregoing shall not apply to
customary restrictions and conditions contained in any agreement relating to
Indebtedness of a special purpose entity if such restriction applies to the
creation of Liens on the assets of such special purpose entity or limits such
special purpose entity from paying dividends or distributions in respect of such
special purpose entity’s income or property, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof, and (vii) the foregoing shall not
apply to restrictions imposed by any Senior Notes Indenture, any Permitted Term
Loan Agreement or any agreement governing Indebtedness entered into after the
Fourth Restatement Date and permitted under Section 6.01(l); provided that such
restrictions contained in such Senior Notes Indenture, such Permitted Term Loan
Agreement or other agreement (x) taken as a whole, in the good faith judgment of
the Borrower Representative, are no more restrictive with respect to the Loan
Parties than customary market terms for Indebtedness of such type (and, in any
event, are no more restrictive than the restrictions contained in this
Agreement), and (y) do not adversely affect the ability of the Loan Parties
(A) to make any payments required to be paid by the Loan Parties with respect to
the Obligations or (B) to grant Liens on the Collateral in favor of the
Administrative Agent.

SECTION 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any term or
provision of (a) the Receivables Securitization Agreements, except for
amendments to the Receivable Securitization Agreements which do not adversely
affect the Collateral, the Receivables Intercreditor Agreement or the
Administrative Agent’s rights thereunder; (b) any Permitted Term Debt Documents
in any manner which would violate the applicable Permitted Term Debt
Intercreditor Agreement; (c) any Senior Notes Indentures, or its certificate of
incorporation, by-laws, operating, memorandum of association, management or
partnership agreement or other organizational documents, to the extent any such
amendment, modification or waiver of any instrument, contract or agreement
described in this clause (c) would be materially adverse to the Lenders, or
(d) any other document evidencing any Material Indebtedness (other than
Indebtedness described in clauses (a), (b) or (c) of this Section 6.11), to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders (it being understood and agreed that no such amendment, modification
or waiver shall be deemed adverse to the Lenders if, after giving effect to such
amendment, modification or waiver, assuming such Indebtedness was not
outstanding, the Borrowers and their Subsidiaries would be able to incur
Indebtedness on such terms pursuant to Section 6.01).

SECTION 6.12    Fixed Charge Coverage Ratio. If a Fixed Charge Coverage Trigger
Event shall occur, the Loan Parties will not permit the Fixed Charge Coverage
Ratio to be less than 1.00 to 1.00 (a) as of the last day of the fiscal quarter
which has ended immediately prior to such Fixed Charge Coverage Trigger Event
and for which financial statements are available or are required to be delivered
hereunder (the “Initial Test Date”) and (b) as of the last day of each fiscal
quarter ending after such Initial Test Date until the Fixed Charge Coverage
Trigger Period shall no longer be continuing.

 

116



--------------------------------------------------------------------------------

SECTION 6.13    Designation of Subsidiaries. No Loan Party will designate any
Restricted Subsidiary as an Unrestricted Subsidiary unless (i) the Borrower
Representative delivers a written notice to the Administrative Agent of such
designation, (ii) immediately before and after such designation, no Default or
Event of Default shall have occurred and be continuing, (iii) immediately after
giving effect to such designation, the Total Leverage Ratio is less than 4.75 to
1.00 as of the last day of the most recently completed period of four
consecutive fiscal quarters ending prior to the date of such designation for
which the financial statements and certificates required by Section 5.01(a) or
5.01(b), as the case may be, and Section 5.01(d), have been delivered and, as a
condition precedent to the effectiveness of any such designation, the Borrower
Representative shall deliver to the Administrative Agent a certificate setting
forth in reasonable detail the calculations demonstrating such compliance,
(iv) such Subsidiary is not designated as a “Restricted Subsidiary” (or the
equivalent) for the purpose of any Senior Notes, any Subordinated Indebtedness
of the Loan Parties or any Permitted Term Debt Documents and is not otherwise
generally subject to the representations, warranties, covenants and events of
default under any Senior Notes, any Subordinated Indebtedness of the Loan
Parties or such Permitted Term Debt Documents, (v) such Restricted Subsidiary
and its subsidiaries do not own any Equity Interests or Indebtedness of, or own
or hold any Lien on, any property of any Loan Party, (vi) such Subsidiary or
such Subsidiary’s subsidiaries have not at the time of designation, and do not,
thereafter, create, incur, issue, assume, guarantee, or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of any Loan Party, (vii) such
Subsidiary is not WESCO Receivables or any Subsidiary which holds any Equity
Interests or Indebtedness of WESCO Receivables, (viii) the revenues of such
Subsidiary, as of end of any fiscal year, for the period of four consecutive
fiscal quarters then ended, were less than 5% of the consolidated revenues of
Holdings and its Subsidiaries for such period, (ix) the revenues of such
Subsidiary, as of end of any fiscal year, for the period of four consecutive
fiscal quarters then ended, when taken together with the revenues of all
Excluded Subsidiaries and all other Unrestricted Subsidiaries were less than 15%
of the consolidated revenues of Holdings and its Subsidiaries for such period,
(x) the consolidated assets of such Subsidiary, as of end of any fiscal year,
were less than 5% of the consolidated total assets of Holdings and its
Subsidiaries as of the end of such fiscal year, and (xi) the consolidated assets
of such Subsidiary, as of end of any fiscal year, when taken together with the
consolidated assets of all Excluded Subsidiaries and all other Unrestricted
Subsidiaries were less than 15% of the consolidated total assets of Holdings and
its Subsidiaries as of the end of such fiscal year (in the case of each of the
foregoing clauses (viii) through (xi), as reflected on the most recent annual or
quarterly consolidated financial statements of Holdings and its Subsidiaries).
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment therein by such Borrower and its Restricted Subsidiaries, as
applicable, at the date of designation in an amount equal to the fair market
value of the applicable parties’ investment therein (the fair market value of
such investment to be calculated without regard to any guarantee provided by
such designated or re designated Unrestricted Subsidiary). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (A) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (B) a return on any Investment by
such Borrower or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the fair market value at the
date of such designation of such Borrower’s and its Restricted Subsidiaries’ (as
applicable) Investment in such Subsidiary. Notwithstanding anything to the
contrary herein, any Unrestricted Subsidiary that has been redesignated as a
Restricted Subsidiary may not be subsequently redesignated as an Unrestricted
Subsidiary.

SECTION 6.14    Canadian Defined Benefit Plans. None of the Canadian Loan
Parties shall, (a) without the consent of the Administrative Agent (not to be
unreasonably withheld) maintain, administer, contribute or have any liability in
respect of any Canadian Pension Plan which contains a “defined benefit
provision,” as defined in subsection 147.1(1) of the Income Tax Act (Canada)
(“Canadian Defined Benefit Plan”) (other than the Canadian Defined Benefit Plans
listed in Schedule 3.10 on the Fourth Restatement Date or any Canadian Defined
Benefit Plan sponsored, maintained, administered or contributed to by a Person
described in clause (b) of this Section 6.14) or (b) acquire an interest in any
Person if such Person sponsors, maintains, administers or contributes to, or has
any liability in respect of any Canadian Defined Benefit Plan if such
acquisition would, or could reasonably be expected to, result in a Material
Adverse Effect.

 

117



--------------------------------------------------------------------------------

ARTICLE VII.     Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c)    any representation or warranty made by or on behalf of any Loan Party or
any Restricted Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made;

(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in: (i) Section 5.02(a), Section 5.03 (with respect to a
Loan Party’s existence), Section 5.08 or in Article VI of this Agreement, or
(ii) Article IV or Article VII of the Canadian Security Agreement or the U.S.
Security Agreement;

(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute an event of default under another Section of this
Article), and such failure shall continue unremedied for a period of (i) 5 days
after the earlier of any Loan Party’s knowledge of such failure or notice
thereof from the Administrative Agent if such failure relates to terms or
provisions of Section 5.01(a), (b), (c), (d), (f), (g) or (h), (ii) 5 days after
the earlier of any Loan Party’s knowledge of such failure or notice thereof from
the Administrative Agent if such failure relates to terms or provisions of
Section 5.01 (other than those which constitute an event of default under clause
(e)(i) of this Article VII), (iii) 10 days after the earlier of any Loan Party’s
knowledge of such failure or notice thereof from the Administrative Agent if
such failure relates to terms or provisions of Section 5.02 (other than
Section 5.02(a)), 5.03 (other than with respect to a Loan Party’s existence)
through 5.06, 5.09, 5.10, 5.12 or 5.14 of this Agreement or (iv) 30 days after
the earlier of any Loan Party’s knowledge of such failure or notice thereof from
the Administrative Agent if such failure relates to terms or provisions of any
other Section of this Agreement or any other Loan Document;

(f)    any Loan Party or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period set forth in the documents
governing such Material Indebtedness);

(g)    any “Termination Event” (or any other similar event) occurs under the
Receivables Securitization Agreements (as “Termination Event” is defined
therein);

(h)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party, a Significant Subsidiary or WESCO Receivables or its
debts, or of a substantial part of its assets, under any federal, state,
provincial or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, interim receiver,
trustee, custodian, sequestrator, monitor, administrator, conservator or similar
official for any Loan Party, any Significant Subsidiary or WESCO Receivables or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

118



--------------------------------------------------------------------------------

(j)    any Loan Party, any Significant Subsidiary or WESCO Receivables shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state, provincial
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (k) of
this Article, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, sequestrator, monitor, administrator,
conservator or similar official for such Loan Party, such Significant Subsidiary
or WESCO Receivables or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(k)    any Loan Party, any Significant Subsidiary or WESCO Receivables shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has not disputed coverage) shall be rendered against
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party to enforce any such judgment
or any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(m)    (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or (ii) a Pension Event shall occur which, in the Administrative Agent’s
determination, constitutes grounds for the termination under any applicable law,
of any Canadian Pension Plan or for the appointment by the appropriate
Governmental Authority of a trustee for any Canadian Pension Plan, or if any
Canadian Pension Plan shall be terminated or any such trustee shall be requested
or appointed, or if a Loan Party or any of its Subsidiaries is in default with
respect to payments to a Multiemployer Plan or Canadian Pension Plan resulting
from their complete or partial withdrawal from such Canadian Pension Plan and
any such event may reasonably be expected to have a Material Adverse Effect or
any Canadian Loan Party is in default of or with respect to any required
contributions to a Canadian Pension Plan or a Canadian Union Plan or any Lien
arises (except for contribution amounts not yet due) in connection with any
Canadian Pension Plan and any such event may reasonably be expected to have a
Material Adverse Effect;

(n)    a Change in Control shall occur;

(o)    the Loan Guaranty, the Canadian Guarantee or any other Guarantee shall
fail to remain in full force or effect (other than in accordance with its terms)
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, the Canadian Guarantee or any other
Guarantee, or any Loan Guarantor shall deny that it has any further liability
under the Loan Guaranty, the Canadian Guarantee or any other Guarantee to which
it is a party, or shall give notice to such effect (except, in each case, as a
result of the discharge of such Loan Guarantor’s obligations under the Loan
Guaranty, the Canadian Guarantee or any other Guarantee in accordance with the
terms of the Loan Guaranty, the Canadian Guarantee or such other Guarantee);

(p)    any security interest purported to be created by any Collateral Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected first priority security interest in any portion of the ABL Priority
Collateral having a value in excess of $50,000,000 which is purported to be
covered thereby, except as permitted by the terms of this Agreement or any
Collateral Document other than as a result of any action or inaction within the
control of the Administrative Agent; or

 

119



--------------------------------------------------------------------------------

(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), in each case,
other than in connection with a termination of such Loan Document (or, with
respect to any Loan Party, the release of such Loan Party from its obligations
under such Loan Document) in accordance with the terms hereof or thereof;

then, and in every such event (other than an event with respect to the Borrowers
described in clauses (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, (ii) require the deposit of cash collateral
pursuant to Section 2.06(k) hereto, or (iii) declare the Loans and other
Obligations then outstanding to be due and payable in whole (or in part, in
which case any Obligations not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans and
other Obligations so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in clauses (i) or (j) of this Article, the Revolving Commitments shall
automatically terminate and the principal of the Loans and other Obligations
then outstanding, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and the deposit of cash
collateral required under Section 2.06(k) shall be automatically required. Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to it under the Loan Documents or at law or equity,
including all remedies provided under the UCC and the PPSA. Notwithstanding
anything herein or in any other Loan Document to the contrary, the
Administrative Agent shall not deliver a notice to the U.S. Borrowers
instructing such Borrowers to terminate and cease all transfers of Receivables
(as defined in the Receivables Intercreditor Agreement) from the U.S. Borrowers
to WESCO Receivables prior to the occurrence of one or more of the following:
(A) an Event of Default under paragraphs (i), (j) or (k) of this Article VII or
(B) any declaration by the Administrative Agent that the Loans and other
Obligations are due and payable pursuant to clause (ii) of this paragraph.

Notwithstanding anything to the contrary in Article III or in this Article VII,
during the Clean-Up Period, any representation or warranty (other than the
Specified Representations and the Anixter Acquisition Agreement Representations)
made by Anixter or any of its Subsidiaries in connection with the Transactions
that would have been breached or inaccurate, or any other default, arising by
reason of any matter or circumstance relating to Anixter or any of its
Subsidiaries with respect to the Transactions (were it not for this paragraph),
shall be deemed not to constitute a breach of or a default for all purposes
under the Loan Documents, and for so long as the circumstances giving rise
thereto (a) are capable of being remedied within the Clean-Up Period and
Holdings or any of its subsidiaries is taking appropriate steps to remedy such
circumstances and (b) do not have and are not reasonably likely to have a
Material Adverse Effect on the business, property, operations or financial
condition of Holdings and its subsidiaries, taken as a whole, or the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lender Parties; provided that such Clean-Up Period
shall not apply with respect to any representation, warranty or default in
respect of the Aggregate Borrowing Base, the Canadian Borrowing Base or the
U.S. Borrowing Base.

ARTICLE VIII.     The Administrative Agent

As of the Fourth Restatement Date, upon the consummation of the Transactions,
each Existing Administrative Agent shall cease to be an “Administrative Agent,”
an “Agent,” and a “Canadian Administrative Agent,” as applicable, under the
Existing Credit Agreement. The Lenders, the Borrowers and Holdings hereby waive
any notice requirement provided for under the Existing Credit Agreement with
respect to the resignation of the Existing Administrative Agents and the
appointment of Barclays as successor Administrative Agent.

 

120



--------------------------------------------------------------------------------

Each of the Lender Parties hereby irrevocably appoints the Administrative Agent
as its agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Without limiting the generality of the paragraph above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code
of Québec, between each Lender Party, taken individually, on the one hand, and
the Administrative Agent, on the other hand, each Loan Party, each such Lender
Party and the Administrative Agent acknowledge and agree with the Administrative
Agent that each such Lender Party and the Administrative Agent are hereby
conferred the legal status of solidary creditors of each Loan Party in respect
of all Obligations, present and future, owed by each such Loan Party to the
Administrative Agent and each such Lender Party hereunder and under the other
Loan Documents (collectively, the “Solidary Claim”). Each Loan Party which is
not a signatory of this Agreement but is or may become a signatory to any other
Loan Documents shall be deemed to have accepted the provisions contained in this
paragraph by its execution of such other Loan Documents. Accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Loan Party is irrevocably bound towards the Administrative
Agent and each Lender Party in respect of the entire Solidary Claim of the
Administrative Agent and such Lender Party. As a result of the foregoing, the
parties hereto acknowledge that the Administrative Agent and each Lender Party
shall at all times have a valid and effective right of action for the entire
Solidary Claim of the Administrative Agent and such Lender Party and the right
to give full acquittance for same. The parties further agree and acknowledge
that the Administrative Agent’s Liens on the Collateral under the Collateral
Documents shall be granted to the Administrative Agent, for its own benefit and
for the benefit of the Lender Parties, as solidary creditor as hereinabove set
forth.

In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by any
Borrower or any Loan Party, each of the Lender Parties hereby irrevocably
appoints and authorizes the Administrative Agent and, to the extent necessary,
ratifies the appointment and authorization of the Administrative Agent, to act
as the person holding the power of attorney (i.e. “fondé de pouvoir”) and
hypothecary representative (in such capacity, the “Attorney”) of the Lender
Parties as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each of the Lender Parties hereby irrevocably appoints and authorizes the
Administrative Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Lender Parties to hold and be the sole
registered holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lender Parties, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Lender Party shall, by its execution of
an Assignment and Assumption, be deemed to have consented to and confirmed:
(i) the Attorney as the person holding the power of attorney as aforesaid and to
have ratified, as of the date it becomes a Lender Party, all actions taken by
the Attorney in such capacity, and (ii) the Custodian as the agent and custodian
as aforesaid and to have ratified, as of the date it becomes a Lender Party, all
actions taken by the Custodian in such capacity. The substitution of the
Administrative Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Attorney and the Custodian.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

121



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own bad faith, gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender
Party, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, the
validity, enforceability, effectiveness, adequacy or genuineness of any Loan
Document or any other agreement, instrument or document, (vi) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vii) the satisfaction of any condition set forth in Article IV
or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing or communication
believed by it to be genuine, correct and to have been authorized, signed or
sent by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made or
authorized by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent thereof
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers (and, so long as no Event of Default described in clauses
(a), (i), (j) or (k) of Article VII shall have occurred and be continuing,
subject to the prior written consent of the Borrower Representative (such
consent not to be unreasonably withheld or delayed)), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lender Parties, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank and shall
be reasonably acceptable to the Borrowers. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring (or retired) Administrative Agent and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so

 

122



--------------------------------------------------------------------------------

appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its intent to resign, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Borrowers, whereupon, on
the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest and hypothecs granted to the
Administrative Agent under any Collateral Document for the benefit of the Lender
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest and hypothecs as collateral agent for the benefit of the
Lender Parties and, in the case of any Collateral in the possession of the
Administrative Agent shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

All services rendered in Canada under this Agreement or any other Loan Document
to be performed by the Administrative Agent will be performed by a Canadian
resident for purposes of the ITA or an authorized foreign bank for purposes of
the Bank Act (Canada).

Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender Party also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertake no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

The Bookrunners and the Lead Arrangers shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement, except in
their capacities, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Bookrunners and Lead Arrangers, as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

123



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

The Administrative Agent, in its capacity as such, is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Lender
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Lender
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Lender
Parties.

Each of the Lender Parties hereby agrees that the Administrative Agent may enter
into any intercreditor agreement and/or subordination agreement pursuant to,
contemplated by or as requested by the Loan Parties in connection with the
incurrence of debt and/or liens permitted, the terms of this Credit Agreement
(including with respect to Indebtedness permitted pursuant to Section 6.01) on
its behalf and agrees to be bound by the terms thereof.

ARTICLE IX.     Miscellaneous

SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail,
as follows:

 

  (i)

if to any Loan Party, to the Borrower Representative at:

WESCO Distribution, Inc.

Suite 700

225 West Station Square Drive

Pittsburgh, PA 15219

Attention: Treasurer

Email: BBegg@wesco.com

with copies to:

WESCO Distribution, Inc.

Suite 700

225 West Station Square Drive

Pittsburgh, PA 15219

Attention: General Counsel

Email: DLazzaris@wesco.com

Jones Day

901 Lakeside Avenue

Cleveland, OH 44114-1190

Attention: Kevin Samuels

Email: kmsamuels@jonesday.com

 

124



--------------------------------------------------------------------------------

  (ii)

if to the Administrative Agent or the Swingline Lender, to:

Barclays Bank PLC

745 Seventh Avenue, 8th Floor

New York, NY 10019

Attention: Komal Ramkirath

Email: Komal.Ramkirath@barclays.com

(iii)    if to any other Lender or any Issuing Bank, to it at its address,
facsimile number or electronic mail address set forth in its Administrative
Questionnaire or in any other writing delivered by any such Person to the
Administrative Agent.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, or (ii) sent by facsimile shall be deemed to have been
given when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance or Default certificates delivered
pursuant to Section 5.01 or unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c)    Any party hereto may change its address, electronic mail address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)    Electronic Systems.

(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or any other electronic system chosen by the
Administrative Agent to be its electronic transmission system (collectively, an
“Electronic System”).

(e)    (i) Although the Electronic System and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Fourth Restatement Date, a user ID/password authorization system) and the
Electronic System is secured through a per-deal authorization method whereby
each user may access the Electronic System only on a deal-by-deal basis, each of
the Lenders, the Issuing Bank and each Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Electronic
System, and that there may be confidentiality and other risks associated with
such distribution. Each of the Lenders, the Issuing Bank and each Borrower
hereby approves distribution of the Communications through the Electronic System
and understands and assumes the risks of such distribution.

 

125



--------------------------------------------------------------------------------

(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

(iii)    Each Lender and Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Electronic System shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

(iv)    Each of the Lenders, Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Electronic System in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.

(v)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or Issuing Bank to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

SECTION 9.02    Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lenders
Parties, hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.

(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower Representative and the Required Lenders or (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent (to the extent it is a party to such
Loan Document) and each Loan Party that is a party thereto, with the consent of
the Required Lenders; provided that no such agreement shall (A) increase the
U.S. Commitment or Canadian Commitment of any Lender without the written consent
of such Lender (including any such Lender that is a Defaulting Lender), (B)
reduce or forgive the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than any

 

126



--------------------------------------------------------------------------------

waiver of default interest or any increase in any commitment fee or
participation fee during an Event of Default made with the consent of the
Required Lenders), or reduce or forgive any interest or fees (other than any
waiver of default interest made with the consent of the Required Lenders)
payable hereunder, without the written consent of each Lender directly affected
thereby (including any such Lender that is a Defaulting Lender), (C) postpone
any scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, postpone the scheduled date of expiration of the Revolving Commitment,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (D) change Section 2.18(b) in any
manner adverse to any Lender without such Lender’s consent or in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender affected thereby, (E) increase the advance rates set forth in the
definition of Canadian Borrowing Base or U.S. Borrowing Base or add new
categories of eligible assets, without the written consent of the Supermajority
Revolving Lenders, (F) change any of the provisions of this Section or the
definition of “Required Lenders” or “Supermajority Revolving Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (G) release any Loan Guarantor from its
obligation under its Loan Guaranty or Canadian Guarantee (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, (H) except as provided in clause (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or any Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or such
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lenders and the Issuing Banks). Notwithstanding the foregoing, (x) the
Administrative Agent may also amend the Revolving Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04 and (y) any amendment entered
into in connection with an Aggregate Commitment Increase or a Canadian Sublimit
Increase pursuant to Section 2.09(f) or Section 2.09(g), as applicable, shall
require only the signature of the Administrative Agent, the Borrowers and the
Lender(s) being added or increasing their Revolving Commitment(s) or Canadian
Commitments, as applicable, except as otherwise provided in such
Section 2.09(f).

(c)    The Lender Parties hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release (x) any guaranty provided
by an Excluded Subsidiary and (y) any Liens granted to the Administrative Agent
by the Loan Parties or the Canadian Loan Parties or their respective
Subsidiaries, as the case may be, on any Collateral (i) upon the termination of
all Revolving Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to each affected Lender Party, (ii) constituting property being
sold or disposed of if the Loan Party disposing of such property certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes Equity Interest of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or Canadian
Guarantee provided by such Subsidiary, (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) constituting an Account originated by a
Loan Party which has been sold or otherwise transferred to WESCO Receivables
pursuant to the Receivables Securitization Agreements; (v) as required to effect
any sale or other disposition of such Collateral in connection with any exercise
of remedies of the Administrative Agent and the Lenders pursuant to Article VII;
(vi) that constitutes Excluded Collateral (as defined in the U.S. Security
Agreement or the Canadian Security Agreement), or (vii) otherwise having a value
in the aggregate not in excess of $40,000,000 during any calendar year. Except
as provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral valued in the aggregate (A) in excess of $40,000,000 but
not in excess of $100,000,000 during any calendar year without the prior written
authorization of the Required Lenders; and (B) in excess of $100,000,000 during
any calendar year without the prior written authorization of the Supermajority
Revolving Lenders; provided that the consent of all Lenders shall be required
for a release of all or substantially all of the Collateral as provided in
Section 9.02(b)(H). Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. Any execution and delivery
by the Administrative Agent of documents in connection with any such release
shall be without recourse to or warranty by the Administrative Agent.

 

127



--------------------------------------------------------------------------------

(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent (1) shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04 and (2) such assignee bank or other entity shall have consented to
the applicable amendment, waiver or consent, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Electronic System as to which the Administrative Agent and such parties are
participants), and the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided further
that any such documents shall be without recourse to or warranty by the parties
thereto.

(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (limited, in the case of legal fees and
expenses, to the reasonable fees, charges and disbursements of one U.S. counsel
and one Canadian counsel to the Administrative Agent and its Affiliates (and, if
reasonably necessary, of one local counsel in any relevant material jurisdiction
to all such persons, taken as a whole)), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the applicable Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Issuing Bank or any Lender, in connection with the enforcement, collection
or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof. Subject to
the limitations set forth herein or in the Collateral Documents, expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred by the Administrative
Agent and its Affiliates in connection with:

(i)    appraisals and insurance reviews;

(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

 

128



--------------------------------------------------------------------------------

(iii)    taxes, fees and other charges for (A) lien searches and (B) recording
the Collateral Documents, filing financing statements and continuations, and
other actions to perfect, protect, and continue the Administrative Agent’s
Liens;

(iv)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

(v)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b)    The Borrowers shall, jointly and severally (subject to Section 12.01),
indemnify the Administrative Agent, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of counsel for any Indemnitee but limited,
in the case of legal fees and expenses, to one counsel to such Indemnitees taken
as a whole and, solely in the case of an actual or potential conflict of
interest, one additional counsel to all affected Indemnitees, taken as a whole
(and, if reasonably necessary, of one local counsel in any relevant jurisdiction
to all such persons, taken as a whole and, solely in the case of an actual or
potential conflict of interest, one additional local counsel to all affected
indemnified persons, taken as a whole), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower, any other Loan
Party or any shareholder or Affiliate of any Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
Subsidiaries resulting in any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses have resulted from (i) the willful misconduct,
bad faith or gross negligence of such Indemnitee (or any of its Related
Parties), in each case as determined by a final non-appealable judgment of a
court of competent jurisdiction or (ii) any disputes solely among Indemnitees
and not arising out of any act or omission of the Loan Parties or any of their
respective Subsidiaries or Affiliates. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any
Swingline Lender or the Issuing Bank (or any Related Party of any of the
foregoing) under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, such Swingline Lender or such Issuing
Bank (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Loan Parties’ failure to pay any such amount shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Swingline Lender or such Issuing Bank in its capacity
as such.

(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other

 

129



--------------------------------------------------------------------------------

materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than to the extent such
damages are determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee (or any of its Related Parties), or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph 9.04(b)(ii) below,
any Lender may assign to one or more Persons (other than (x) a natural person
(or holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural person), (y) a Defaulting Lender or (z) the
Loan Parties or any of their Affiliates) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it):

(A)    with the prior written consent (such consent not to be unreasonably
withheld or delayed) of the Borrower Representative (which consent shall be
deemed to have been given by the Borrower Representative if the Borrower
Representative shall not have responded within five Business Days of a request
for such consent), provided that no consent of the Borrower Representative shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B)    with the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld); and

(C)    with the prior written consent of the Issuing Banks (such consent not to
be unreasonably withheld).

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans of any Class, the amount of
the Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

 

130



--------------------------------------------------------------------------------

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, together with a
processing and recordation fee of $3,500; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its United States offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of (and stated interest on) the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

131



--------------------------------------------------------------------------------

(c)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to the following paragraph, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15, 2.16 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank (or to any other central bank having
jurisdiction over such Lender), and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or incorrect representation or warranty at the

 

132



--------------------------------------------------------------------------------

time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (unless such Letter of Credit has been
cash collateralized in accordance with Section 2.06(k)) and so long as the
Revolving Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Revolving Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks; provided, however,
that if the laws of any jurisdiction other than the State of New York shall
govern in regard to the validity, perfection or effect of perfection of any Lien
or in regard to procedural matters affecting enforcement of any Liens on all or
any party of the Collateral, such laws of such other jurisdictions shall
continue to apply to that extent.

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. federal or
New York State court sitting in New York County, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any

 

133



--------------------------------------------------------------------------------

judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court; provided that claims with respect to Canadian Loan Documents
may, as provided therein, also be tried in the courts of the Province of
Ontario. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Banks or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. Each of the Lender Parties agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Lender Party on a non-confidential
basis from a source other than the Borrowers unless such Lender Party knows that
such information was obtained in violation of any confidentiality agreement or
arrangement. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any Lender Party
on a non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrowers
after the Fourth Restatement Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

134



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.

SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “USA Patriot Act”) hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies Holdings, the
Borrowers and the other Loan Parties, which information includes the names and
addresses of Holdings, the Borrowers and the other Loan Parties and other
information that will allow such Lender to identify Holdings, the Borrowers and
the other Loan Parties in accordance with the USA Patriot Act.

SECTION 9.15    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16    Appointment for Perfection. Each Lender Party hereby appoints
each other Lender Party as its agent for the purpose of perfecting Liens, for
the benefit of the Lender Parties or the Canadian Lender Parties, as the case
may be, in assets which, in accordance with Article 9 of the UCC, the PPSA, the
Securities Transfer Act (Ontario) or any other applicable law can be perfected
only by possession. Should any Lender Party (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender Party shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all

 

135



--------------------------------------------------------------------------------

Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate (in the case of dollar denominated
amounts) or the Canadian Overnight Rate (in the case of Canadian Dollar
denominated amounts) to the date of repayment, shall have been received by such
Lender.

SECTION 9.18    Judgment Currency Conversion. (a) The obligations of the Loan
Parties hereunder and under the other Loan Documents to make payments in dollars
or in Canadian Dollars, as the case may be (the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Loan Party of the full amount of the
Obligation Currency expressed to be payable to the applicable Loan Party under
this Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the Administrative Agent’s quoted rate of exchange prevailing,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section 9.18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c)    For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

SECTION 9.19    Canadian Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lender Parties may be required to obtain, verify and
record information regarding the Borrowers and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Borrowers, and the transactions contemplated hereby. Each
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
Party or any prospective assignee or Participant of a Lender, any Issuing Bank
or the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(b)    If the Administrative Agent has ascertained the identity of any Borrower
or any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

(i)    shall be deemed to have done so as an agent for each Lender Party, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender Party and the Administrative Agent within the meaning of the
applicable AML Legislation; and

(ii)    shall provide to each Lender Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lender Parties agrees that the Administrative Agent has no
obligation to ascertain the identity of the Borrowers or any authorized
signatories of the Borrowers on behalf of any Lender Party, or to confirm the
completeness or accuracy of any information it obtains from any Borrower or any
such authorized signatory in doing so.

 

136



--------------------------------------------------------------------------------

SECTION 9.20    Lender Loss Sharing Agreement. (a) Definitions. As used in this
Section 9.20, the following terms shall have the following meanings:

(i)    “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).

(ii)    “CAM Exchange” means the exchange of the U.S. Lenders’ interests and the
Canadian Lenders’ interests provided for in Section 9.20(b).

(iii)    “CAM Exchange Date” means the first date after the Fourth Restatement
Date on which there shall occur (a) any event described in paragraphs (i), (j)
or (k) of Article VII with respect to any Borrower, or (b) an acceleration of
Loans and termination of the Revolving Commitments pursuant to Article VII.

(iv)    “CAM Percentage” means as to each Lender, a fraction, (a) the numerator
of which shall be the aggregate amount of such Lender’s Revolving Commitments
immediately prior to the CAM Exchange Date and the termination of the Revolving
Commitments, and (b) the denominator of which shall be the amount of the
Revolving Commitments of all the Lenders immediately prior to the CAM Exchange
Date and the termination of the Revolving Commitments.

(v)    “Designated Obligations” means all Obligations of the Borrowers with
respect to (a) principal and interest under the Loans, (b) unreimbursed drawings
under Letters of Credit and interest thereon and (c) fees under Section 2.12.

(vi)    “Revolver Facility” means the facility established under the U.S.
Commitments and the Canadian Commitments.

(b)    CAM Exchange.

(i)    On the CAM Exchange Date,

(A)    the U.S. Commitments and the Canadian Commitments shall have terminated
in accordance with Article VII;

(B)    each U.S. Lender shall fund its participation in any outstanding
Swingline Loans and Protective Advances in accordance with Section 2.04 and
Section 2.05 of this Agreement, and each Canadian Lender shall fund its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05;

(C)    each U.S. Lender shall fund its participation in any unreimbursed LC
Disbursements made under the U.S. Letters of Credit in accordance with
Section 2.06(e), and each Canadian Lender shall fund its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e); and

(D)    the Lenders shall purchase in dollars at par interests in the Designated
Obligations under each Revolver Facility (and shall make payments in dollars to
the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Revolver Facility such that, in lieu of the
interests of each Lender in the Designated Obligations under the U.S.
Commitments and the Canadian Commitments in which it shall have participated
immediately prior to the CAM Exchange Date, such Lender shall own an interest
equal to such Lender’s CAM Percentage in each component of the Designated
Obligations immediately following the CAM Exchange.

 

137



--------------------------------------------------------------------------------

(ii)    Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(iii)    As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.

(iv)    In the event that on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the U.S. Borrowers or the Canadian Borrowers, if applicable, then each Lender
shall promptly reimburse such Issuing Bank in dollars for the Dollar Amount of
its CAM Percentage of such unreimbursed payment.

Notwithstanding any other provision of this Section 9.20, each Lender Party
agrees that if any Lender Party is required under applicable law to withhold or
deduct any taxes or other amounts from payments made by it hereunder or as a
result hereof, such Person shall be entitled to withhold or deduct such amounts
and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify any Lender Party
with respect to such amounts and without any other obligation of gross up or
offset with respect thereto and there shall be no recourse whatsoever by any
Lender Party subject to such withholding to any other Lender Party making such
withholding and paying over such amounts, but without diminution of the rights
of such Lender Party subject to such withholding as against Borrowers and the
other Loan Parties to the extent (if any) provided in this Agreement and the
other Loan Documents. Any amounts so withheld or deducted shall be treated as,
for the purpose of this Section 9.20, having been paid to such Lender Party to
which such withholding or deduction was made.

SECTION 9.21    Restatement. (a) As of the Fourth Restatement Date, the terms,
conditions, agreements, covenants, representations and warranties set forth in
the Existing Credit Agreement are hereby amended, restated, replaced and
superseded in their entirety by this Agreement, provided that (a) nothing herein
shall impair or adversely affect the continuation of the liability and
obligations of the Loan Parties under the Existing Credit Agreement, as amended
hereby, (b) nothing herein shall be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
Indebtedness and other obligations and liabilities of the Loan Parties evidenced
by or arising under the Existing Credit Agreement or the other Existing Loan
Documents, as amended hereby, and (c) nothing herein shall be construed to
impair, limit, terminate, release or adversely affect the liens and security
interests in favor of the Administrative Agent securing such Indebtedness and
other obligations and liabilities.

(b)    Each Loan Party and each Lender Party that is a party to the Existing
Credit Agreement immediately prior to the Fourth Restatement Date hereby:
(i) acknowledges and agrees that such Person has received and fully reviewed the
Agency Transfer Agreement; (ii) consents to the execution and delivery by each
of JPMorgan Chase Bank, N.A. and JPMorgan Chase Bank, N.A., Toronto Branch in
their respective capacities as Existing Administrative Agents, of the Agency
Transfer Agreement, the resignation by each of Existing Administrative Agents
from their respective roles as U.S. administrative agent and Canadian
administrative agent under the Existing Credit Agreement, and the appointment of
Barclays Bank PLC as Administrative Agent under this Agreement; (iii) waives all
notice requirements under the Existing Credit Agreement with respect to the
resignation of the Existing Administrative Agents and the appointment of the
Administrative Agent; (iv) agrees to all of the terms and provisions of the
Agency Transfer Agreement; and (v) agrees that from and after the Fourth
Restatement Date, neither of the Existing Administrative Agents shall have any
duties, responsibilities, obligations or other liabilities to any Lender Party
in respect of any agency role under this Agreement or any duties,
responsibilities, obligations or other liabilities to any Loan Party or Lender
Party under the Existing Credit Agreement, except as otherwise set forth in the
Agency Transfer Agreement. Each of the Existing Administrative Agents shall be
entitled to rely upon the agreements of the Loan Parties and the Lender Parties
set forth in this Section 9.21(b).

 

138



--------------------------------------------------------------------------------

SECTION 9.22    Permitted Term Debt Intercreditor Agreement. Notwithstanding
anything to the contrary contained herein, each Lender acknowledges that from
and after the date of incurrence of any Permitted Term Debt, the Liens and
security interest granted to the Administrative Agent pursuant to the Collateral
Documents and the exercise of any right or remedy by such Administrative Agent
thereunder are subject to the provisions of the applicable Permitted Term Debt
Intercreditor Agreement. In the event of any conflict between the terms of the
applicable Permitted Term Debt Intercreditor Agreement and the Collateral
Documents, the terms of such Permitted Term Debt Intercreditor Agreement shall
govern and control.

SECTION 9.23    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by this Agreement, the Loan Parties
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by the Administrative Agent, the Bookrunners, the Lead
Arrangers, the Lenders or any of their respective Affiliates are arm’s-length
commercial transactions between the Loan Parties and such Person or Persons;
(ii) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate; and (iii) the Loan
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated by this Agreement and the other
Loan Documents; (b) each of the Administrative Agent, the Bookrunners, the Lead
Arrangers, the Lenders and their respective Affiliates is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their Affiliates or any other Person, and
has no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth herein or therein; and (c) the
Administrative Agent, the Bookrunners, the Lead Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
Affiliates, and have no obligation to disclose any of such interests to the Loan
Parties or their Affiliates. To the fullest extent permitted by applicable law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the Bookrunners, the Lead Arrangers, the Lenders and
their respective Affiliates with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by this Agreement or any
other Loan Document.

SECTION 9.24    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans with respect to such Lender’s
funding of, entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit or the Revolving Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving

 

139



--------------------------------------------------------------------------------

Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Loan Party, that none of the Administrative Agent, any Arranger, or any of their
respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Revolving Commitments, this Agreement and any other Loan Documents, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Revolving Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 9.25    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is the Affected Financial Institution;
and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

140



--------------------------------------------------------------------------------

SECTION 9.26    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X.     [Reserved.]

ARTICLE XI.     The Borrower Representative

SECTION 11.01    Appointment; Nature of Relationship. WESCO Distribution, Inc.,
a Delaware corporation, is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower, subject to the limits as
between Canadian Borrowers and U.S. Borrowers contained in this Agreement. None
of the Lender Parties and their respective officers, directors, agents or
employees, shall be liable to the Borrower Representative or any Borrower for
any action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

SECTION 11.02    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender Parties to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

SECTION 11.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

SECTION 11.04    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or unmatured Default hereunder
referring to this Agreement describing such Default or unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lender
Parties. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

 

141



--------------------------------------------------------------------------------

SECTION 11.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lender Parties.

SECTION 11.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 11.07    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of any certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

ARTICLE XII.     Limitations on Obligations of Canadian Loan Parties

SECTION 12.01    Limitations. Notwithstanding provision to the contrary set
forth in this Credit Agreement or any of the Loan Documents, the obligations of
the Canadian Loan Parties (other than the Canadian Cross-Border Loan
Guarantors), WDINESCO III B.V. and Anixter Mid Holdings B.V. shall be limited to
the Canadian Obligations and in no event shall any Canadian Loan Party (other
than the Canadian Cross-Border Loan Guarantors) or WDINESCO III B.V. or Anixter
Mid Holdings B.V. be liable for, guarantee or otherwise have any obligation with
respect to, nor shall any such entity’s assets secure any U.S. Secured
Obligations, whether arising under any provisions of such documents relating to
guaranty, set off, contribution, subrogation, indemnity, requirements to post
collateral, use of deposits or otherwise. For the avoidance of doubt, this
Section 12.01 shall have no application to the loss sharing agreement set forth
in Section 9.20.

[Remainder of Page Left Intentionally Blank]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BORROWERS:

 

WESCO DISTRIBUTION, INC.,

a Delaware corporation

ATLANTA ELECTRICAL DISTRIBUTORS, LLC,

a Delaware limited liability company

CALVERT WIRE & CABLE CORPORATION,

a Delaware corporation

CARLTON-BATES COMPANY,

an Arkansas corporation

COMMUNICATIONS SUPPLY CORPORATION,

a Connecticut corporation

CONNEY SAFETY PRODUCTS, LLC,

a Delaware limited liability company

HI-LINE UTILITY SUPPLY COMPANY, LLC,

an Illinois limited liability company

LIBERTY WIRE & CABLE, INC.,

a Delaware corporation

NEEDHAM ELECTRIC SUPPLY, LLC,

a Delaware limited liability company

TVC COMMUNICATIONS, L.L.C.,

a Delaware limited liability company

WESCO EQUITY CORPORATION,

a Delaware corporation

WESCO INTEGRATED SUPPLY, INC.

a Delaware corporation

WESCO NEVADA, LTD.,

a Nevada corporation

By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer HILL COUNTRY ELECTRIC SUPPLY, L.P., a
Texas limited partnership By:   TVC International Holding, L.L.C.,   its General
Partner By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CANADIAN BORROWERS: WESCO DISTRIBUTION CANADA LP HAZMASTERS INC. By:   WESCO
DISTRIBUTION CANADA GP   INC., its General Partner By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer and Assistant Secretary EECOL ELECTRIC
CORP. By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer HOLDINGS: WESCO INTERNATIONAL, INC. By:
 

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Vice President and Treasurer ANIXTER CANADA INC.
By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ANIXTER POWER SOLUTIONS CANADA INC. By:  

/s/ Brian M. Begg

Name:   Brian M. Begg Title:   Treasurer

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, U.S. LENDER, CANADIAN LENDER, ISSUING BANK AND SWINGLINE:
BARCLAYS BANK PLC, individually, as a U.S. Lender, Canadian Lender,
Administrative Agent, Issuing Bank and Swingline Lender

By:  

/s/ Sean Duggan

Name:   Sean Duggan Title:   Authorized Officer

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA N.A., as a U.S. Lender and as an Issuing Bank By:  

/s/ William Wilson

Name:   William Wilson Title:   Senior Vice President LENDER: BANK OF AMERICA
N.A.,

(acting through its Canadian Branch),

as a Canadian Lender

By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President LENDER: CANADIAN IMPERIAL BANK
OF COMMERCE, NEW YORK BRANCH,

as a U.S. Lender and as a Canadian Lender

and as an Issuing Bank

By:  

/s/ Andrew R. Campbell

Name:   Andrew R. Campbell Title:   Authorized Signatory By:  

/s/ Melissa Brown

Name:   Melissa Brown Title:   Authorized Signatory LENDER: CITIZENS BANK,

as a U.S. Lender and as a Canadian

Lender and as an Issuing Bank

By:  

/s/ James Horn

Name:   James Horn Title:   Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a U.S. Lender, as a Canadian
Lender and as an Issuing Bank By:  

/s/ Paul Vitti

Name:   Paul Vitti Title:   Managing Director LENDER: HSBC BANK USA, NATIONAL
ASSOCIATION, as a U.S. Lender, as a Canadian Lender and as an Issuing Bank By:  

/s/ Shaun R. Kleinman

Name:   Shaun R. Klienman Title:   Senior Vice President LENDER: JPMORGAN CHASE
BANK, N.A., as a U.S. Lender and as an Issuing Bank By:  

/s/ Louis G. Salvino

Name:   Louis G. Salvino Title:   Authorized Officer LENDER: JPMORGAN CHASE
BANK, N.A., TORONTO BRANCH as a Canadian Lender and as an Issuing Bank By:  

/s/ Jeffrey Coleman

Name:   Jeffrey Coleman Title:   Authorized Officer

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

PNC BANK, NATIONAL ASSOCIATION, as a U.S. Lender, as a Canadian Lender and as an
Issuing Bank By:  

/s/ Todd Milenius

Name:   Todd Milenius Title:   Senior Vice President

LENDER:

THE BANK OF NOVA SCOTIA, as a U.S. Lender, as a Canadian Lender and as an
Issuing Bank By:  

/s/ Sangeeta Shah

Name:   Sangeeta Shah Title:   Director

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDER: TD BANK, N.A.,

as a U.S. Lender, as a Canadian Lender

and as an Issuing Bank

By:  

/s/ Antimo Barbieri

Name:   Antimo Barbieri Title:   Vice President   LENDER: U.S. BANK NATIONAL
ASSOCIATION, as a U.S. Lender and an Issuing Bank By:  

/s/ Lisa N. Freeman

Name:   Lisa N. Freeman Title:   Senior Vice President LENDER: U.S. BANK
NATIONAL ASSOCIATION,

Operating through its Canada Branch,

as a Canadian Lender

By:  

/s/ John P. Rehob

Name:   John P. Rehob Title:   Vice President & Principal Officer LENDER: Wells
Fargo Bank, N.A., as a U.S. Lender and as an Issuing Bank By:  

/s/ Peter Schuebler

Name:   Peter Schuebler Title:   Vice President LENDER: WELLS FARGO CAPITAL
FINANCE CORPORATION CANADA, as a Canadian Lender By:  

/s/ David G. Phillips

Name:   David G. Phillips Title:   Senior Vice President, Credit Officer, Canada

 

[Signature Page to Fourth Amended and Restated Credit Agreement]